CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




COLLABORATION AND LICENSE AGREEMENT
THIS COLLABORATION AND LICENSE AGREEMENT (“Agreement”) is entered into as of
September 3, 2019 (the “Effective Date”), by and between MUNDIPHARMA MEDICAL
COMPANY, a general exempted partnership established and existing under the laws
of Bermuda, and having its principal place of business at Par La Ville Place,
14 Par La Ville Road, Hamilton HM08, Bermuda (“Mundipharma”), and CIDARA
THERAPEUTICS, INC., a corporation organized under the laws of the State of
Delaware, USA, having its principal offices at 6310 Nancy Ridge Drive,
Suite 101, San Diego, California 92121, USA (“Cidara”).
RECITALS
WHEREAS, Mundipharma is engaged in the research, development and
commercialization of pharmaceutical products;
WHEREAS, Cidara is developing, and possesses intellectual property rights and
other proprietary information related to, its proprietary drug candidate known
as rezafungin; and
WHEREAS, Mundipharma desires to obtain, and Cidara is willing to grant to
Mundipharma, (a) a license to develop, register and commercialize rezafungin in
an intravenous formulation in the Field in the Mundipharma Territory, (b) a
worldwide license to manufacture rezafungin in an intravenous formulation, and
(c) an option to obtain a license to develop, register and commercialize
rezafungin in a formulation for subcutaneous administration and other
formulations in the Field in the Mundipharma Territory; in each case, on the
terms and subject to the conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.
DEFINITIONS

1.1    “Acceptance for Filing” or “Accepted for Filing” shall mean, with respect
to an MAA filed: (a) in a Major European Country, the receipt of written notice
of acceptance for filing of such MAA from (i) the EMA or (ii) the applicable
Regulatory Authority in the applicable Major European Country (as applicable);
or (b) in China, the receipt of written notice of acceptance of filing of such
MAA from the NMPA.
1.2    “Accounting Standards” shall mean (a) U.S. generally accepted accounting
principles or (b) International Financial Reporting Standards; in each case, as
applicable, consistently applied throughout the organization of a particular
Entity and its Affiliates.
1.3    “Act” shall mean, as applicable, the United States Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §§301 et seq., and all related rules, regulations and
guidelines, as any of the foregoing may be amended from time to time.
1.4    “Actual Combination Product Net Sales” shall have the meaning provided in
Section 1.110.


1.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.5    “Affiliate” shall mean, with respect to any Entity (including a party to
this Agreement), any other Entity controlled by, controlling, or under common
control with such Entity; provided, however, that with respect to Mundipharma,
“Affiliate” shall not include any Entity that is incorporated or otherwise
legally established in the US or in Japan. For the purposes of this definition,
the term “control” (including, with correlative meanings, the terms “controlled
by” and “under common control with”) shall mean direct or indirect ownership,
including ownership by one or more trusts with substantially the same beneficial
interests, of 50% or more of the outstanding voting and equity rights of such
Entity, or possession of the power to direct the management and policies of such
Entity.
1.6    “Anti-Corruption Laws” shall mean the U.S. Foreign Corrupt Practices Act
(15 U.S.C. §§78dd-1, et. seq.), as amended, the Organization for Economic
Co-operation and Development (OECD) Convention on combating bribery of foreign
public officials in international business transactions, the UK Bribery Act
2010, as amended, and any other applicable anti-corruption laws.
1.7    “Anti-Fungal Product” shall mean any anti-fungal product targeted for the
treatment of fungal infections, but excluding any Product.
1.8    “Anti-Fungal ROFN” shall have the meaning provided in Section 4.6.
1.9    “Anti-Fungal ROFN Exercise Period” shall have the meaning provided in
Section 4.6.
1.10    “Anti-Fungal ROFN Term” shall have the meaning provided in Section 4.6.
1.11    “Applicable Laws” shall mean the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidances, ordinances, judgments,
decrees, directives, injunctions, orders, permits of or from any court,
arbitrator, Regulatory Authority or governmental agency or authority having
jurisdiction over or related to the subject item, including the Act,
Anti-Corruption Laws, data privacy laws and Export Control Laws.
1.12    “Business Day” shall mean any day except a Saturday, Sunday or any other
day on which commercial banks in New York, New York, U.S. are authorized or
required by law to remain closed.
1.13    “Business Information” shall mean any confidential, proprietary,
strategic or other information or data, regardless of whether it is in tangible
form, including reports and information related to or regarding a party or its
Affiliate’s business plans, business methodologies, strategies, specifications,
customers, prospective customers, partners, suppliers, billing records, finance
or capitalization, litigation matters, marketing information, forecasts, trade
secrets, products or services.
1.14    “C.F.R.” shall mean the United States Code of Federal Regulations.


2.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.15    “China” shall mean the People’s Republic of China, excluding the special
administrative regions of Hong Kong and Macau.
1.16    “Cidara” shall have the meaning first set out above.
1.17    “Cidara-Controlled Affiliate” shall mean any Entity that is controlled
(as such term is defined in Section 1.5) by Cidara.
1.18    “Cidara General Manufacturing/Formulation Patents” shall mean any Cidara
Patent in the Mundipharma Territory that claims inventions that are necessary or
useful for the manufacture or formulation of both (a) Compound or Licensed
Product and (b) any compound that is not a Compound or any product that is not a
Licensed Product.
1.19    “Cidara Invention” shall mean any Invention made solely by one or more
employees, consultants or contractors of Cidara and/or Cidara-Controlled
Affiliates.
1.20    “Cidara Know-How” shall mean all Information and Data Controlled by
Cidara and/or Cidara-Controlled Affiliates as of the Effective Date or during
the Term that is necessary or useful for the development, registration,
manufacture, use or commercialization of Compound or Licensed Product in the
Field, including Cidara Inventions; but excluding: (a) any such Information or
Cidara Inventions directed to manufacturing or formulation technology that is
not actually used by or on behalf of Cidara or Cidara-Controlled Affiliates in
the development, registration, manufacture, use or commercialization of Compound
or Licensed Product; (b) Expanded Licensed Product Clinical Efficacy Data
generated by or on behalf of Cidara or Cidara-Controlled Affiliates unless the
parties have executed an Expanded Licensed Product Amendment with respect to the
applicable Expanded Licensed Product; (c) Cidara Patents; and (d) Joint
Technology.
1.21    “Cidara Loan and Security Agreement” shall mean the Loan and Security
Agreement between Pacific Western Bank and Cidara dated October 3, 2016, as
amended.
1.22    “Cidara Patents” shall mean all Patents Controlled by Cidara and/or
Cidara-Controlled Affiliates as of the Effective Date or during the Term that
claim inventions that are necessary or useful for (a) the development,
registration, use or commercialization of Compound or Licensed Product in the
Mundipharma Territory, or (b) the manufacture of Compound or Licensed Product
worldwide; but, in each case, excluding: (i) any such Patents that claim
manufacturing or formulation technology that is not actually used by or on
behalf of Cidara or Cidara-Controlled Affiliates in the development,
registration, manufacture, use or commercialization of Compound or Licensed
Product; and (ii) the Joint Patents. The Cidara Patents as of the Effective Date
are set forth on Exhibit A.
1.23    “Cidara Peak Incremental Net Sales Forecast” shall have the meaning
provided in Section 4.3(a)(i).
1.24    “Cidara Product Marks” shall have the meaning provided in
Section 8.8(a).


3.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.25    “Cidara Subcutaneous Peak Net Sales Forecast” shall have the meaning
provided in Section 4.4(c)(ii).
1.26    “Cidara Technology” shall mean the Cidara Patents, Cidara Inventions and
Cidara Know-How.
1.27    “Cidara Territory” shall mean: (a) the U.S.; and (b) Japan.
1.28    “CMC” shall mean chemistry, manufacturing and controls information and
data required as part of an IND, NDA, MAA or other Product Filing.
1.29    “CMC Development Plan” shall have the meaning provided in
Section 4.10(a).
1.30    “CMO” means a Third Party contract manufacturing organization.
1.31    “Combination Product” shall mean a Licensed Product comprising a
fixed-dose combination of Compound and at least one Other Active in an
intravenous formulation.
1.32    “Commercially Reasonable Efforts” shall mean, with respect to the
efforts to be expended by a party with respect to any objective, the level of
reasonable, diligent, good faith efforts that biotechnology or pharmaceutical
companies typically devote to product candidates or products owned by them that
are at a similar stage in their development or product life, taking into account
efficacy, safety, anticipated and approved labeling, the competitiveness of
alternative products in the marketplace, the patent, regulatory and other market
exclusivity position of the product, the likelihood of regulatory approval
(including pricing and reimbursement approval), the profitability of the
product, pricing and reimbursement, and other relevant technical, legal,
scientific and medical factors. As used in this Section 1.32, “biotechnology or
pharmaceutical companies” shall mean companies in the biotechnology or
pharmaceutical industry (as applicable) of a size and stage of development
similar to that of such party, including having human pharmaceutical product
candidates or products in a similar stage of development or product life to
Compound or Licensed Product. Commercially Reasonable Efforts shall be
determined on a country-by-country and Licensed Product-by-Licensed Product
basis, and it is anticipated that the level of efforts constituting Commercially
Reasonable Efforts in one country may differ from the level of efforts
constituting Commercially Reasonable Efforts in another country, reflecting
changes in the status of the Licensed Product and the country(ies) involved.
1.33    “Compound” shall mean: (a) rezafungin; (b) the Lead Compound;
(c) […***…]; or (d) […***…].
1.34    “Confidential Information” shall have the meaning provided in
Section 7.1.
1.35    “Control” or “Controlled by” shall mean, with respect to any
Information, Patents or other intellectual property rights, possession by a
party of the ability (whether by ownership, license or other right, other than
pursuant to a license granted to such party under this Agreement) to grant
access to, to grant use of, or to grant a license or a sublicense to, such
Information, Patents


4.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




or other intellectual property rights without violating the terms of any
agreement or other arrangement with any Third Party.
1.36    “Cost of Goods” shall mean, with respect to Licensed Product supplied by
or on behalf of Cidara hereunder:
(a)    in the case of Licensed Product manufactured by a Third Party, payments
made to such Third Party for such Licensed Product, […***…], in each case,
determined in accordance with Accounting Standards. […***…]; and
(b)    in the case of Licensed Product manufactured by Cidara or its Affiliate,
the actual, reasonable fully-allocated cost of manufacturing such Licensed
Product (in accordance with GMP, if applicable), determined in accordance with
Accounting Standards, consistently applied, and which will comprise […***…], in
accordance with the normal accounting practices for all other products
manufactured in the applicable facility.
As of the Effective Date, Cidara does not anticipate that Cidara or any of its
Affiliates […***…]. However, […***…].
1.37    “Data” shall mean any and all results of research, preclinical and
non-clinical studies, including in vitro, in vivo, and ex vivo studies, clinical
trials and other testing of Compound or Licensed Product, and any and all other
data generated by or on behalf of a party related to the development,
manufacture or commercialization of Compound or Licensed Product, including
biological, chemical, pharmacological, toxicological, safety, pharmacokinetic,
clinical, CMC, analytical, quality control, mechanical, software, electronic and
other data, results and descriptions.
1.38    “Disclosing Party” shall have the meaning provided in Section 7.1.
1.39    “Distributor” shall mean: (a) a Third Party distributor of Licensed
Product that has no royalty or other payment obligations to Mundipharma or any
of its Affiliates that are calculated based on amounts invoiced or received by
such Third Party for sales of Licensed Product; or (b) a Third Party distributor
of Licensed Product that (i) does not take title to Licensed Product, (ii) does
not invoice Licensed Product sales to Third Party customers and (iii) is
responsible only for inventory management and distribution with respect to
Licensed Product on behalf of Mundipharma or its Affiliate.
1.40    “Effective Date” shall have the meaning first set out above.
1.41    “EMA” shall mean the European Medicines Agency or any successor agency
thereto in the EU having substantially the same function.
1.42    “Entity” shall mean any corporation, general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization or entity.
1.43    “EU” shall mean the European Union or any successor union of European
states thereto having a substantially similar function.


5.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.44    “Excluded Validation Batch” shall have the meaning provided in
Section 1.59.
1.45    “Exclusive License” shall have the meaning provided in Section 2.1(a).
1.46    “Existing Patents” shall have the meaning provided in Section 9.2(a).
1.47    “Expanded Licensed Product” shall mean (A) a Licensed Product for one or
more indications in the Field in addition to the Lead Indications (each, a “New
Indication”), such as […***…]; (B) a Licensed Product containing the Lead
Compound other than the Lead Indication Product to the extent not managed
entirely through the change control procedure agreed pursuant to
Section 4.10(d); (C) a Licensed Product containing any Compound other than the
Lead Compound; or (D) a Combination Product. For clarity, Expanded Licensed
Product excludes the Pediatric Licensed Product.
1.48    “Expanded Licensed Product Amendment” shall have the meaning provided in
Section 4.3(a)(ii).
1.49    “Expanded Licensed Product Buy-In Fee” shall have the meaning provided
in Section 4.3(c).
1.50    “Expanded Licensed Product Clinical Efficacy Data” shall mean clinical
efficacy data generated in a clinical trial of an Expanded Licensed Product
conducted by or on behalf of a party as permitted by (a) the first paragraph of
Section 4.3(a) in the case of Cidara or (b) Section 4.3(b) in the case of an
Independent Development Party.
1.51    “Expanded Licensed Product Global Development Plan” shall mean, on an
Expanded Licensed Product-by-Expanded Licensed Product basis, a written plan for
the conduct of Cidara-sponsored clinical trial(s), GLP Study(ies) and CMC
development activities of an Expanded Licensed Product to be conducted by or on
behalf of Cidara (which may include activities in or for the Mundipharma
Territory that will be performed by Mundipharma and/or its Affiliates) in
support of the clinical development of, and filing of MAAs for, such Expanded
Licensed Product in the Major Markets.
1.52    “Expanded Licensed Product Mundipharma Territory Plan” shall mean, on an
Expanded Licensed Product-by-Expanded Licensed Product basis, a written plan
setting forth the Mundipharma Territory-Specific (mutatis mutandis) clinical
trials and GLP Studies of an Expanded Licensed Product to be conducted by or on
behalf of Mundipharma in the Mundipharma Territory that are required to support
MAA filing and Regulatory Approval (excluding pricing and reimbursement
approval) for such Expanded Licensed Product in the Mundipharma Territory but
are not included in the Expanded Licensed Product Global Development Plan.
1.53    “Export Control Laws” shall mean: (a) all applicable U.S. laws and
regulations relating to sanctions and embargoes imposed by U.S. Department of
Treasury’s Office of Foreign Assets Control (or its successor office or other
body having substantially the same function); (b) all applicable U.S. export
control laws, including the Arms Export Controls Act (22 U.S.C. Ch. 39), the
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
Trading With


6.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




the Enemy Act (50 U.S.C. app. §§ 1 et seq.), the Export Administration Act of
1979 (50 U.S.C. app. §§ 2401 et seq.), International Boycott Provisions of
Section 999 of the U.S. Internal Revenue Code of 1986, and all rules,
regulations and executive orders relating to any of the foregoing, including but
not limited to the International Traffic in Arms Regulations (22 C.F.R. §§ 120
et seq.), the Export Administration Regulations (15 C.F.R. §§ 730 et. seq.), and
the regulations administered by the Office of Foreign Assets Controls of the
United States Department of the Treasury; and (c) all export controls imposed on
any Licensed Product by any country or organization or nation within the
jurisdiction of which either party operates or does business.
1.54    “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto in the U.S.
1.55    “Field” shall mean all uses in humans and non‑human animals.
1.56    “First Commercial Sale” shall mean, with respect to a Licensed Product
in a country, the first commercial transfer or disposition for value of such
Licensed Product by a Selling Party to a Third Party in such country after the
applicable Regulatory Authority of such country has granted Regulatory Approval
of such Licensed Product for any indication in the Field (whichever indication
is the first indication for which such Licensed Product receives Regulatory
Approval in such country). For clarity, there shall only be one “First
Commercial Sale” of a particular Licensed Product in a country, regardless of
the number of indications for which the applicable Regulatory Authority of such
country grants Regulatory Approval of such Licensed Product.
1.57    “GCP” shall mean current good clinical practices for the clinical
development of a pharmaceutical products investigated in clinical trials as set
forth in ICH E6 Guideline and implemented in applicable EU legislations.
1.58    “Generic Product” shall mean, with respect to Licensed Product that has
received Regulatory Approval in a regulatory jurisdiction in the Mundipharma
Territory and is being marketed and sold by Mundipharma or any of its Affiliates
or Sublicensees in such jurisdiction, any pharmaceutical product that: (a) is
sold in such jurisdiction by a Third Party that is not a Sublicensee of
Mundipharma or its Affiliates and did not purchase or acquire such product in a
chain of distribution that included Mundipharma or any of its Affiliates or
Sublicensees; and (b) has received Regulatory Approval in such jurisdiction, for
at least one of the same indications as such Licensed Product, as a “generic
drug,” “generic medicinal product,” “bioequivalent” or similar designation of
interchangeability by the applicable Regulatory Authority in such jurisdiction,
pursuant to an expedited, abbreviated or bibliographic approval process in
accordance with the then-current rules and regulations in such jurisdiction,
where (i) such Licensed Product is the “reference medicinal product,” “reference
listed product” or similar designation in such jurisdiction, and (ii) such
approval referred to or relied on (x) the approved MAA for such Licensed Product
held by Mundipharma, its Affiliate or a Sublicensee in such jurisdiction or
(y) the data contained or incorporated by reference in such approved MAA for
such Licensed Product in such jurisdiction.
1.59    “Global Development Costs” shall mean the reasonable and documented
external costs and expenses incurred by Cidara and/or Cidara-Controlled
Affiliates and, if applicable, by Mundipharma and/or its Affiliates, after the
Effective Date in connection with (a) the performance


7.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




of Global Development Plan activities, or (b) preparing, applying for, obtaining
or maintaining any IND or other Product Filings specific to any Global
Development Plan activity (for clarity, excluding any NDA, MAA or Regulatory
Approval). Specifically, Global Development Costs of a particular activity shall
comprise the following: (i) all reasonable and documented amounts paid by a
party to Third Party contractors and consultants and other Third Parties in
connection with such Global Development Plan activity, including, without
limitation, any such amounts paid to a Regulatory Authority to apply for, obtain
or maintain any IND or other Product Filings specific to any Global Development
Plan activity (for clarity, excluding any NDA, MAA or Regulatory Approval); and
(ii) notwithstanding the foregoing limitation of Global Development Costs to
external costs and expenses, the Cost of Goods of Licensed Product used in the
conduct of such Global Development Plan activity. Notwithstanding the foregoing
or any other provision of this Agreement to the contrary, Global Development
Costs shall exclude the Cost of Goods of any validation batches of Licensed
Product that […***…] (any such additional validation batch, an “Excluded
Validation Batch”).
1.60    “Global Development Plan” shall mean the written plan attached hereto as
Exhibit B for the conduct of (a) the Lead Indication Trials; (b) the GLP Studies
specified therein; and (c) the CMC development activities specified therein; in
each case of (a) to (c), to be conducted by or on behalf of Cidara (but which
may include activities in the Mundipharma Territory that will be conducted by
Mundipharma and/or its Affiliates) that are intended to support the clinical
development of, and filing of MAAs for, the Lead Indication Product in the Lead
Indications in the Major Markets, as such plan may be amended from time to time
in accordance with Section 3.1 and Section 4.1(b); provided, however, that the
Global Development Plan shall not include the conduct of (i) the Lead Indication
Trial in the Prophylaxis Indication in China, and (ii) the European Pediatric
Investigational Plan referred to in the Mundipharma Territory Development Plan.
1.61    “GLP” shall mean current good laboratory practices as established by the
FDA and as interpreted by relevant ICH guidelines; in each case, as amended from
time to time.
1.62    “GLP Study” shall mean any non‑clinical study of a Compound or Product
(a) that is intended to comply with GLP or (b) the results of which would be
required to be reported to any Regulatory Authority.
1.63    “GMP” shall mean current good manufacturing practices and standards for
the production of drugs and finished pharmaceuticals, as set forth in 21 C.F.R.
Parts 210 and 211, as amended from time to time and as interpreted by relevant
ICH guidelines.
1.64    “GVP” shall mean the current good pharmacovigilance practices guidelines
that are mandatory to follow for pharmaceutical products marketed in the EU.
1.65    “Grant-Back License” shall mean the licenses granted by Mundipharma to
Cidara pursuant to Section 2.6.
1.66    “ICH” shall mean the International Council for Harmonisation (formerly
the International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use).


8.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.67    “IND” shall mean an investigational new drug application, clinical trial
application, clinical trial exemption, or similar application or submission
filed with or submitted to a Regulatory Authority in a jurisdiction that is
necessary to commence human clinical trials in such jurisdiction, including any
such application filed with the FDA pursuant to 21 C.F.R. Part 312.
1.68    “Independent Development Party” shall have the meaning provided in
Section 4.3(b).
1.69    “Information” shall mean any and all tangible and intangible
(a) techniques, technology, practices, trade secrets, inventions (whether
patentable or not), methods, knowledge, know-how, data (including biological,
chemical, pharmacological, toxicological, safety, pharmacokinetic, clinical,
CMC, analytical, quality control, mechanical, software, electronic and other
data), results of research, preclinical and non-clinical studies (including
in vitro, in vivo, and ex vivo studies), clinical trials and other testing,
software and algorithms, and (b) compositions of matter, cells, cell lines,
assays, animal models and physical, biological or chemical material; that, in
each case, are not in the public domain.
1.70    “Insolvency Event” shall mean, with respect to a party, circumstances
under which such party: (a) makes a general assignment for the benefit of, or an
arrangement or composition generally with, its creditors; (b) appoints or
suffers appointment of an examiner or of a receiver, custodian, liquidator,
trustee or similar person over all or substantially all of its property;
(c) passes a resolution for its winding up, liquidation, dissolution,
reorganization or similar process (but excluding (i) any such process for the
purpose of, or in connection with, any solvent amalgamation, solvent
reconstruction or solvent restructuring, (ii) a consolidation with a
wholly-owned subsidiary of such party, (iii) a merger effected exclusively to
change the domicile of such party and (iv) any transaction or series of
transactions principally for bona fide equity financing purposes in which cash
is received by such party or indebtedness of such party is cancelled or
converted or a combination thereof); or (d) files a petition or commences a
proceeding under any bankruptcy or insolvency act or law or has any such
involuntary petition filed, or involuntary proceeding commenced, against it,
unless, in the case of any such involuntary petition or involuntary proceeding,
such petition or proceeding is dismissed within 90 days after the filing or
commencement thereof.
1.71    “Invention” shall mean any invention or discovery, whether or not
patentable, that is made, conceived, generated or reduced to practice, in whole
or in part, in the course and as a result of the conduct of the activities
expressly contemplated by this Agreement.
1.72    “Joint Commercialization Committee” or “JCC” shall have the meaning
provided in Section 3.2.
1.73    “Joint Development Committee” or “JDC” shall have the meaning provided
in Section 3.2.
1.74    “Joint Invention” shall mean any Invention made jointly by, on the one
hand, one or more employees, consultants or contractors of Mundipharma and/or
any of its Affiliates, and, on the other hand, one or more employees,
consultants or contractors of Cidara.


9.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.75    “Joint Know-How” shall mean any Information and Data made or generated
jointly by, on the one hand, one or more employees, consultants or contractors
of Mundipharma and/or any of its Affiliates, and, on the other hand, one or more
employees, consultants or contractors of Cidara and/or any Cidara-Controlled
Affiliates.
1.76    “Joint Patents” shall mean Patents claiming Joint Inventions.
1.77    “Joint Steering Committee” or “JSC” shall have the meaning provided in
Section 3.1(a).
1.78    “Joint Technology” shall mean the Joint Patents, Joint Inventions and
Joint Know-How.
1.79    “JSC Dispute Resolution Matrix” shall mean Exhibit C hereto.
1.80    “Key Matter” shall have the meaning provided in Section 3.1(f).
1.81    “Knowledge” means (i) the actual knowledge of the executive officers and
outside intellectual property counsel of Cidara; and (ii) the knowledge that any
of such individuals reasonably should have gained through operating in the
ordinary course of business.
1.82    […***…].
1.83    “Lead Compound” shall mean the active pharmaceutical ingredient of
rezafungin with chemical formula: N5.1,6-anhydro[(4R,5R)-4-hydroxy-2-[34-
(pentyloxy)[11,21:24,31-terphenyl]-14-carboxamido]-5-[2-
(trimethylazaniumyl)ethyl]-L-ornithyl-L-threonyl-trans-4-hydroxy-L-prolyl-(4S)-4-hydroxy-4-(4-hydroxyphenyl)-L-threonyl-L-threonyl-(3S,4S)-3-hydroxy-4-methyl-L-proline]
acetate, having the chemical structure set forth in Exhibit E attached hereto.
1.84    “Lead Indication Product” shall mean the Licensed Product containing the
Lead Compound in a formulation for intravenous administration that is being
investigated in the Lead Indication Trials for the Lead Indications as of the
Effective Date.
1.85    “Lead Indications” shall mean: (a) the treatment of candidemia and/or
invasive candidiasis (the “Treatment Indication”); and (b) the prophylaxis of
invasive fungal infections in adult allogeneic blood and marrow transplant
recipients (the “Prophylaxis Indication”).
1.86    “Lead Indication Trials” shall mean the ReSTORE Trial and the ReSPECT
Trial.
1.87    “License” shall have the meaning provided in Section 2.1(b).
1.88    “Licensed Product” shall mean any Product in a formulation for
intravenous administration, including all uses, presentations and dosage
strengths thereof. For clarity, Licensed Product shall, subject to Section 4.3,
include an Expanded Licensed Product.


10.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.89    “Licensed Product Global Development Expansion” shall have the meaning
provided in Section 4.3(a).
1.90    “MAA” shall mean an application or submission for approval to market a
pharmaceutical product filed with the governing Regulatory Authority in any
jurisdiction other than the U.S., including, without limitation, a marketing
authorisation application filed with the EMA using the centralized EU filing
procedure or filed with the applicable national Regulatory Authority in an
individual European country, whether or not such country is an EU member state
(including, for purposes of this Agreement, the United Kingdom) if the
centralized EU filing procedure is not used, or is not available for use, in
such European country.
1.91    “Major European Country” shall mean any of the following countries:
France, Germany, Italy, Spain and the United Kingdom (without regard to whether
or not any of the foregoing is an EU member state at any given time).
1.92    “Major Market” shall mean a […***…].
1.93    “Manufacturing License” shall have the meaning provided in
Section 2.1(b).
1.94    “Marketing Partner” shall mean a Third Party to which Mundipharma or its
Affiliates has granted the right solely to market or promote, but not to sell or
offer for sale, Licensed Product in the Field in the Mundipharma Territory.
1.95    “Material Impact” shall mean (a) a material adverse impact on (i) the
likelihood or timing of obtaining Regulatory Approval (excluding pricing and
reimbursement approval) of Licensed Product in a party’s Territory,
(ii) continuing maintenance of the Regulatory Approval (excluding pricing and
reimbursement approval) of Licensed Product in a party’s Territory and/or
(iii) the safety profile of Licensed Product, or (b) an unacceptable risk to
patient/subject safety.
1.96    “Material Impact Objection” shall have the meaning provided in
Section 3.1(f)(iii).
1.97    “MA Variation” shall mean an application for a variation or amendment to
an MAA filed with the governing Regulatory Authority in any jurisdiction other
than the U.S., including, without limitation, an application for variation to a
marketing authorisation application filed with the EMA using the centralized EU
filing procedure or filed with the applicable national Regulatory Authority in
an individual European country, whether or not such country is an EU member
state (including, for purposes of this Agreement, the United Kingdom) if the
centralized EU filing procedure is not used, or is not available for use, in
such European country.
1.98    “Mundipharma” shall have the meaning first set out above.
1.99    “Mundipharma Invention” shall mean any Invention made solely by one or
more employees, consultants or contractors of Mundipharma or any of its
Affiliates.
1.100    “Mundipharma Know-How” shall mean all Information and Data that: (a) is
generated, developed or obtained by or on behalf of Mundipharma or any of its
Affiliates or


11.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




Sublicensees during the Term in the development, registration, manufacture, use
or commercialization of Compound or Licensed Product; or (b) is otherwise
Controlled by Mundipharma or any of its Affiliates during the Term and is
necessary for, or is both useful for and actually used by Mundipharma or any of
its Affiliates or Sublicensees in, the development, registration, manufacture,
use or commercialization of Compound or Licensed Product; in each case,
including Mundipharma Inventions; but, in each case, excluding: (i) Expanded
Licensed Product Clinical Efficacy Data generated by or on behalf of Mundipharma
as an Independent Development Party unless the parties have executed an Expanded
Licensed Product Amendment with respect to the applicable Expanded Licensed
Product; (ii) Mundipharma Patents; and (iii) Joint Technology.
1.101    “Mundipharma Marketing Information” shall mean that portion of the
Mundipharma Know-How constituting strategic marketing information, strategic
pricing information, marketing materials, marketing know-how, data and
information resulting from health economic outcomes research, real world
evidence and observational studies, market research and marketing advisory
boards, and any other studies, research or Third Party consultancy performed to
support pricing or reimbursement approval but not necessary to obtain or
maintain Regulatory Approvals other than pricing and reimbursement approvals.
1.102    “Mundipharma Patents” shall mean: (a) all Patents claiming Mundipharma
Inventions; and (b) all other Patents Controlled by Mundipharma or any of its
Affiliates that claim inventions that are necessary for, or both useful for and
actually used by or on behalf of Mundipharma or any of its Affiliates or
Sublicensees in, the development, registration, manufacture, use or
commercialization of Compound or Licensed Product; but, in each case, excluding
Joint Patents.
1.103    “Mundipharma Peak Incremental Net Sales Forecast” shall have the
meaning provided in Section 4.3(a)(i).
1.104    “Mundipharma Subcutaneous Peak Net Sales Forecast” shall have the
meaning provided in Section 4.4(c)(ii).
1.105    “Mundipharma Technology” shall mean the Mundipharma Patents,
Mundipharma Inventions and Mundipharma Know-How.
1.106    “Mundipharma Territory” shall mean the entire world, excluding the
Cidara Territory.
1.107    “Mundipharma Territory Plan” shall mean the written plan attached
hereto as Exhibit F setting forth the Mundipharma Territory-Specific clinical
trials and GLP Studies of the Lead Indication Product in the Lead Indications to
be conducted by or on behalf of Mundipharma in the Mundipharma Territory that
are required to support MAA filing and Regulatory Approval (excluding pricing
and reimbursement approval) for the Lead Indication Product in the Lead
Indications in the Mundipharma Territory, including the European Paediatric
Investigational Plan, as such plan may be amended from time to time in
accordance with Section 3.1 and Section 4.2.


12.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.108    “Mundipharma Territory-Specific” shall mean, in reference to any GLP
Study or clinical trial of Lead Indication Product in a Lead Indication, or of
Pediatric Licensed Product, in each case, in the Mundipharma Territory, that
such study or trial is necessary to support MAA filing and Regulatory Approval
of Lead Indication Product in such Lead Indication or Pediatric Licensed Product
in the Mundipharma Territory or any portion thereof, but is not included in the
Global Development Plan.
1.109    “NDA” shall mean a New Drug Application (as more fully defined in
21 CFR 314.5, et seq.) filed with the FDA, or any successor application thereto
in the U.S.
1.110    “Net Sales” shall mean the gross amounts amount billed or invoiced by
Mundipharma, its Affiliates and Sublicensees (in each case, a “Selling Party”)
for sales or other dispositions of Licensed Products to Third Parties (excluding
Sublicensees), less the following amounts specifically attributable to Licensed
Products and actually incurred, allowed, paid or accrued, or otherwise
specifically allocated to Licensed Products by the Selling Party (if not
previously deducted in calculating the amount invoiced), all in compliance with
applicable Accounting Standards, consistently applied by the Selling Party:
(a)    Normal and customary trade discounts, including trade, cash and quantity
discounts or trade rebates, credits or refunds, actually allowed or taken
(including amounts repaid, discounted or credited by reason of risk sharing
schemes with any governmental authority or Regulatory Authority); credits or
allowances actually granted or made for rejection of or return of previously
sold Licensed Products, including recalls, or for retroactive price reductions
and billing errors;
(b)    […***…];
(c)    governmental and other rebates (or chargeback payments, credits or other
equivalents thereof, including amounts repaid, discounted or credited by reason
of retroactive price reductions, discounts, or rebates, which are, in each case,
imposed upon Mundipharma, its Affiliates or Sublicensees by any governmental
authority or Regulatory Authority) actually granted to managed health care
organizations, commercial insurance companies, pharmacy benefit managers (or
equivalents thereof), distributors, governments, their agencies and purchasers,
and reimbursers;
(d)    charges separately invoiced for outbound freight, insurance,
transportation, postage and handling; and
(e)    tariffs, customs duties and Sales Tax levied on the billing amount for
Licensed Products or otherwise imposed with respect to the sale, transportation
or delivery of Licensed Products, and, in each case, actually paid, as adjusted
for rebates and refunds;
provided that, in each case ((a) through (f)), (1) each such deduction is
calculated in a manner consistent with the Selling Party’s customary practice
for pharmaceutical products and in accordance with applicable Accounting
Standards, consistently applied by the Selling Party, (2) each such deduction is
directly allocable to Licensed Product, or apportioned on a good faith, fair and
equitable basis to Licensed Product and other products of the Selling Party and
its Affiliates such that Licensed


13.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




Product does not bear a disproportionate portion of such deductions, and (3) no
particular amount identified above shall be deducted more than once in
calculating Net Sales (i.e., no “double counting” of deductions).
For clarification, sale or other disposition of Licensed Product by a Selling
Party to another Selling Party for resale by such other Selling Party to a Third
Party (other than a Selling Party) shall not be deemed a sale for purposes of
this definition of “Net Sales,” provided that the subsequent resale is included
in the computation of Net Sales. In the event of any sale or other disposition
of Licensed Product for any consideration other than exclusively monetary
consideration on bona fide arm’s-length terms (including any sale or other
disposition of Licensed Product by a Selling Party to another Selling Party for
end use by such other Selling Party), then for purposes of calculating Net Sales
under this Agreement, such Licensed Product shall be deemed to have been sold
exclusively for cash at the weighted (by sales volume) average sale price of
such Licensed Product in bona fide arm’s-length transactions (when sold alone,
and not with other products) in the applicable country in which such sale or
other disposition occurred during the applicable accounting period. Transfers or
dispositions of Licensed Product for charitable, research and development,
clinical or humanitarian purposes, in all cases without consideration, shall be
disregarded in determining Net Sales.
On a country-by-country basis, if a Licensed Product is sold in a country as
part of a Combination Product in a calendar quarter, Net Sales of such Licensed
Product in such country during such calendar quarter for the purpose of
determining royalties and commercialization milestone payments due hereunder
shall be calculated as follows:
(i)    In the event that both (x) a Single-Agent Licensed Product is sold
separately in finished form in such country during such calendar quarter and
(y) the Other Active(s) in such Combination Product are sold separately in
finished form in such country during such calendar quarter, then Net Sales of
such Licensed Product shall be determined by multiplying the actual Net Sales of
the Combination Product calculated pursuant to the preceding provisions of this
Section 1.110 (“Actual Combination Product Net Sales”) in such country during
such calendar quarter by the fraction, A / (A+B) where A is the weighted average
sale price of such Single-Agent Licensed Product when sold separately in
finished form in such country during such calendar quarter, and B is the
weighted average sale price of the Other Active(s) in the Combination Product
when sold separately in finished form in such country during such calendar
quarter.
(ii)    In the event that a Single-Agent Licensed Product is sold separately in
finished form in such country during such calendar quarter, but the Other
Active(s) in such Combination Product are not sold separately in finished form
in such country during such calendar quarter, then Net Sales of such Licensed
Product shall be calculated by multiplying the Actual Combination Product Net
Sales of the Combination Product in such country during such calendar quarter by
the fraction A / C where A is the weighted average sale price of such
Single-Agent Licensed Product when sold separately in finished form in such
country during such calendar quarter and C is the weighted average sale price of
the Combination Product in such country during such calendar quarter.


14.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




(iii)    In the event that no Single-Agent Licensed Product is sold separately
in finished form in such country during such calendar quarter, but the Other
Active(s) in such Combination Product are sold separately in finished form in
such country during such calendar quarter, Net Sales of such Licensed Product
shall be calculated by multiplying the Actual Combination Product Net Sales of
the Combination Product by the fraction (C‑B) / C, where B is the weighted
average sale price of the Other Active(s) in the Combination Product when sold
separately in finished form in such country during such calendar quarter, and C
is the weighted average sale price of the Combination Product in such country
during such calendar quarter.
(iv)    In the event that neither any Single-Agent Licensed Product is sold
separately in finished form in such country during such calendar quarter, nor
the Other Active(s) in such Combination Product are sold separately in finished
form in such country during such calendar quarter, then the methodology for
determining Net Sales of such Licensed Product in such country shall be mutually
agreed in writing by the parties in good faith based on the relative
contributions of the Compound and the Other Active(s) in such Combination
Product to the total value of the Combination Product.
1.111    “New Indication” shall have the meaning provided in Section 4.3(a).
1.112    “New Other Product Indication” shall have the meaning provided in
Section 4.5(c).
1.113    “NIH Trial” shall have the meaning provided in Section 4.4(a).
1.114    “NMPA” shall mean China’s National Medical Products Administration or
any successor agency thereto in China having substantially the same function.
1.115    “Non-Exclusively Licensed Mundipharma Patent Claim” shall mean a claim
of a Mundipharma Patent that covers:
(a)    […***…]; or
(b)    […***…].
1.116    “Other Active” shall mean any active pharmaceutical ingredient other
than Compound.
1.117    “Other Product” shall have the meaning provided in Section 4.5(a).
1.118    “Other Product Amendment” shall have the meaning provided in
Section 4.5(c).
1.119    “Other Product Efficacy Trial” shall have the meaning provided in
Section 4.5(b).
1.120    “Other Product Efficacy Trial Notice” shall have the meaning provided
in Section 4.5(b).


15.

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




1.121    “Other Product Exercise Notice” shall have the meaning provided in
Section 4.5(c).
1.122    “Other Product Option” shall have the meaning provided in Section 4.5.
1.123    “Other Product Option Period” shall mean the period beginning on the
Effective Date and, subject to earlier termination of this Agreement, expiring
[…***…] after […***…].
1.124    “Patents” shall mean (a) all national, regional and international
patents and patent applications filed in any country or jurisdiction, including
without limitation provisional patent applications, (b) all patent applications
filed either from such patents and patent applications or from a patent
application claiming priority from either of these, including any continuation,



continuation-in-part, division, provisional, converted provisional and continued
prosecution applications, or any substitute applications, (c) any patent issued
with respect to or in the future issued from any such patent applications
including utility models, petty patents and design patents and certificates of
invention, and (d) any and all extensions or restorations by existing or future
extension or restoration mechanisms, including revalidations, reissues,
reexaminations and extensions (including any supplementary protection
certificates, patent term extensions and the like) of the foregoing patents or
patent applications.
1.125    “Peak Incremental Net Sales Forecasts” shall have the meaning provided
in Section 4.3(a)(i).
1.126    “Pediatric Licensed Product” shall mean Licensed Product intended for
use in patients younger than 18 years of age.
1.127    “Person” any natural person or Entity.
1.128    “Phase 2 Trial” shall mean a human clinical trial that would satisfy
the requirements for a Phase 2 study as defined in 21 CFR § 312.21(b) (or any
amended or successor regulations), regardless of where such clinical trial is
conducted.
1.129    “Phase 3 Trial” shall mean a human clinical trial that would satisfy
the requirements for a Phase 3 study as defined in 21 CFR § 312.21(c) (or any
amended or successor regulations), regardless of where such clinical trial is
conducted.
1.130    “Prior CDA” shall mean that certain Mutual Non-Disclosure Agreement
between Cidara and Mundipharma International Limited dated December 14, 2018.
1.131    “Product” shall mean any pharmaceutical composition or preparation
containing or comprising Compound (whether or not as the sole active
ingredient), in any formulation, including all uses, routes of administration,
presentations and dosage strengths thereof.
1.132    “Product Filings” shall mean all INDs, NDAs, MAAs, MA Variations,
Regulatory Approvals, and other filings with, and formal submissions to,
Regulatory Authorities, in each case, with respect to the development,
manufacture, and marketing and sale of Licensed Product in any country or other
jurisdiction.
1.133    “Product Trademarks” shall have the meaning provided in Section 8.8(a).
1.134    “Prophylaxis Indication” shall have the meaning provided in
Section 1.85.
1.135    “Receiving Party” shall have the meaning provided in Section 7.1.
1.136    “ReCoRD” shall mean a document prepared by Mundipharma in respect of
each MAA approved in each country in the Mundipharma Territory, together with
MAAs approved by the European Commission and NMPA, with a unique identification
number, which comprises relevant registered compliance data from Module 3 of the
relevant MAA.
1.137    “Regulatory Approval” shall mean, with respect to a pharmaceutical
product in a particular jurisdiction, all approvals or other permissions from
the applicable Regulatory Authority in such jurisdiction necessary to develop,
market and sell such product in such jurisdiction, including approvals of INDs,
NDAs, MAAs, MA Variations, and pricing and reimbursement approvals if required
for marketing or sale of such product in such jurisdiction.
1.138    “Regulatory Authority” shall mean any country, federal, supranational,
state or local regulatory agency, department, bureau or other governmental or
regulatory authority having the administrative authority to regulate the
development, marketing or sale of pharmaceutical products in any country or
other jurisdiction, including the pricing and reimbursement of such products,
and other market access activities.
1.139    “Regulatory Exclusivity” shall mean any exclusive marketing rights or
data exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product other than a Patent, including orphan drug exclusivity,
new chemical entity exclusivity, data exclusivity, or pediatric exclusivity.
1.140    “ReSPECT Trial” shall mean the Phase 3 Trial of the Lead Indication
Product in the Prophylaxis Indication described in Cidara Clinical Protocol
No. CD101.IV.3.08, entitled “A Phase 3, Multicenter, Randomized, Double-blind
Study of the Efficacy and Safety of Rezafungin for Injection Versus the Standard
Antimicrobial Regimen to Prevent Invasive Fungal Diseases in Adults Undergoing
Allogeneic Blood and Marrow Transplantation,” as amended from time to time in
accordance with this Agreement.
1.141    “ReSTORE Trial” shall mean the Phase 3 Trial of the Lead Indication
Product in the Treatment Indication described in Cidara Clinical Protocol
No. CD101.IV.3.05, entitled “A Phase 3, Multicenter, Randomized, Double-blind
Study of the Efficacy and Safety of Rezafungin for Injection Versus Intravenous
Caspofungin Followed by Optional Oral Fluconazole Step-down in the Treatment of
Subjects with Candidemia and/or Invasive Candidiasis,” as amended from time to
time in accordance with this Agreement.
1.142    “Right of Reference” shall mean: (a) in the U.S., a “right of reference
or use,” as such term is defined in 21 C.F.R. 314.3(b); or (b) in any other
country or jurisdiction, the equivalent authority to rely upon, and otherwise
use, an investigation for the purpose of filing, and conducting a clinical trial
under, an IND, or obtaining approval of an NDA, MAA, MA Variation or other
Regulatory Approval, including the ability to make available the underlying raw
data from the investigation for audit by the applicable Regulatory Authority in
such country or other jurisdiction, if necessary.
1.143    “Royalty Term” shall have the meaning provided in Section 5.8.
1.144    “Sales Tax” shall have the meaning provided in Section 6.3(d).
1.145    “Selling Party” shall have the meaning set forth in Section 1.110.
1.146    “Single-Agent Product” shall mean a Licensed Product containing
Compound as its sole active pharmaceutical ingredient.
1.147    “Subcommittee” shall mean the JDC, the JMC, the JCC or any other
subcommittee established by the JSC pursuant to Section 3.2.
1.148    “Subcutaneous Efficacy Trial” shall have the meaning provided in
Section 4.4(b).
1.149    “Subcutaneous Efficacy Trial Notice” shall have the meaning provided in
Section 4.4(b).
1.150    “Subcutaneous Global Development Plan” shall mean, solely in the event
of Mundipharma’s exercise of the Subcutaneous Product Option, a written plan for
the conduct of Cidara-sponsored clinical trial(s) and GLP Studies of
Subcutaneous Product in the Subcutaneous Indication(s), and CMC development
activities to be conducted by or on behalf of Cidara (which may include
activities in the Mundipharma Territory that will be performed by Mundipharma
and/or its Affiliates) in support of the clinical development of, and filing of
MAAs for, the Subcutaneous Product in the Subcutaneous Indication(s) in the
Major Markets.
1.151    “Subcutaneous Indication” shall mean an indication in the Field that is
the subject of a Subcutaneous Product Amendment executed by the parties.
1.152    “Subcutaneous License Expansion” shall have the meaning provided in
Section 4.4(c)(i).
1.153    “Subcutaneous Mundipharma Territory Plan” shall mean, solely in the
event of Mundipharma’s exercise of the Subcutaneous Product Option, a written
plan setting forth the Mundipharma Territory-Specific (mutatis mutandis)
clinical trials and GLP Studies of Subcutaneous Product in the Subcutaneous
Indication to be conducted by or on behalf of Mundipharma in the Mundipharma
Territory that are required to support MAA filing and Regulatory Approval
(excluding pricing and reimbursement approval) for Subcutaneous Product in the
Subcutaneous Indication in the Mundipharma Territory but are not included in the
Subcutaneous Global Development Plan.
1.154    “Subcutaneous Negotiation Period” shall have the meaning provided in
Section 4.4(c).
1.155    “Subcutaneous Option Payment” shall have the meaning provided in
Section 4.4(c)(ii).
1.156    “Subcutaneous Peak Incremental Net Sales Forecasts” shall have the
meaning provided in Section 4.4(c)(ii).
1.157    “Subcutaneous Product” shall mean any Product in a formulation for
subcutaneous administration, including all uses, presentations and dosage
strengths thereof.
1.158    “Subcutaneous Product Amendment” shall have the meaning provided in
Section 4.4(c).
1.159    “Subcutaneous Product Option” shall have the meaning provided in
Section 4.4(a).

1.160    “Subcutaneous Product Option Period” shall mean the period beginning on
the Effective Date and, subject to earlier termination of this Agreement,
expiring […***…] after the latest to occur of […***…].
1.161    “Sublicense” shall mean (a) a sublicense under the License or any
portion thereof, or (b) a right to market, promote and sell Licensed Product in
the Field in the Mundipharma Territory. As used in this Agreement, a Sublicense
shall not include the rights granted to a Distributor or to a Marketing Partner.
1.162    “Sublicensee” shall mean any Affiliate or Third Party that has received
a Sublicense, directly or indirectly through one or more tiers, from Mundipharma
or its Affiliate. As used in this Agreement, “Sublicensee” shall not include a
Distributor or a Marketing Partner.
1.163    “Successful Completion” shall mean:
(a)    with respect to the ReSTORE Trial, delivery by Cidara to Mundipharma of
top-line results of the ReSTORE Trial with results in the assessment of Global
Cure at […***…] of subjects who are randomized to Licensed Product compared to
subjects who are randomized to intravenous caspofungin; and
(b)    with respect to the ReSPECT Trial, delivery by Cidara to Mundipharma of
top-line results of the ReSPECT Trial with results in the assessment of
Fungal-Free Survival at […***…] of subjects who are randomized to Licensed
Product compared to subjects randomized to the standard antimicrobial regimen.
1.164    “Supply Price” shall have the meaning provided in Section 4.18(d).
1.165    “Taxes” shall have the meaning provided in Section 6.3(b).
1.166    “Territory” shall mean, as applicable, the Cidara Territory or the
Mundipharma Territory.
1.167    “Term” shall have the meaning provided in Section 10.1.
1.168    “Third Party” shall mean any entity other than Cidara or Mundipharma or
an Affiliate of Cidara or Mundipharma.
1.169    “Treatment Indication” shall have the meaning provided in Section 1.85.
1.170    “U.S.” shall mean the United States of America, including its
territories and possessions.
1.171    “Valid Claim” shall mean: (a) a claim of an issued and unexpired
patent, or a supplementary protection certificate thereof, which has not been
held permanently revoked, unenforceable or invalid by a decision of a court,
patent office or other forum of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal and that is not admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise; or (b) a
claim of a pending patent application that has not been abandoned, finally
rejected or expired without the possibility of appeal or re-filing and that has
not been pending for more than […***…] years from the filing date of the
earliest patent application from which such claim derives priority; […***…].
2.
LICENSE GRANTS

2.1    License Grant to Mundipharma. Subject to the terms and conditions of this
Agreement, Cidara hereby grants to Mundipharma, during the Term:
(a)    an exclusive (even as to Cidara and its Affiliates, except as set forth
in Section 2.4), royalty‑bearing license, including the right to sublicense as
expressly permitted by Section 2.2, under the Cidara Technology and Cidara’s
interest in Joint Technology, solely to develop, register, use, sell, have sold,
offer for sale and import Licensed Product in the Field in the Mundipharma
Territory (the “Exclusive License”); provided, however, that for purposes of the
Exclusive License, the Cidara Technology excludes all Cidara Patents existing
outside of the Mundipharma Territory; and
(b)    a co‑exclusive (with Cidara), royalty-bearing license (but solely during
the Royalty Term and pursuant to and in accordance with Section 5.3 and
Sections 5.7 through 0), without the right to sublicense (other than to its
Affiliates pursuant to Section 2.2), but, for clarity, with the right to
subcontract to a CMO, under the Cidara Technology and Cidara’s interest in Joint
Technology, to make and have made Compound solely for incorporation into
Licensed Products, and to make and have made Licensed Products; in each case,
anywhere in the world but solely to develop, register, use, sell, have sold,
offer for sale and import such Licensed Products in the Field in the Mundipharma
Territory (the “Manufacturing License” and, collectively with the Exclusive
License, the “License”).
2.2    Sublicenses and Appointments. The License shall include:
(a)    the right to grant Sublicenses (through one or more tiers) to any of the
Affiliates of Mundipharma without Cidara’s consent, provided that any further
Sublicense proposed to be granted by any such Affiliate to a Third Party in a
Major Market shall be subject to Section 2.2(b);
(b)    the right to grant Sublicenses to a Third Party in a Major Market only
with Cidara’s prior written consent, not to be unreasonably withheld,
conditioned or delayed;
(c)    the right to grant Sublicenses to a Third Party outside the Major Markets
in the Mundipharma Territory without Cidara’s prior written consent;
(d)    the right to appoint Distributors and Marketing Partners, in each case,
without Cidara’s prior written consent; and

(e)    the right to appoint any other Third Party subcontractors (and grant
limited sublicenses as necessary in connection with such subcontracting) to
perform Mundipharma’s obligations and/or to exercise Mundipharma’s rights herein
on behalf of Mundipharma and/or its Affiliates without Cidara’s consent.
Any Sublicense granted to any Affiliate of Mundipharma or to any Third Party,
and any appointment of a Marketing Partner or Distributor shall be in writing
and shall be subject to, and consistent with, the terms and conditions of this
Agreement. Mundipharma shall be fully responsible for the compliance of its
Affiliates, Sublicensees, Marketing Partners, Distributors, other subcontractors
(including any CMO contracted by Mundipharma or its Affiliate to package and
label Licensed Product manufactured and supplied by or on behalf of Cidara),
with the terms and conditions of this Agreement and shall remain solely liable
for the performance of its obligations hereunder, notwithstanding any such
Sublicense or appointment. Mundipharma shall promptly notify Cidara in writing
of the execution of any Sublicense agreement with a Third Party and shall
provide Cidara with a copy of such Sublicense agreement, and any amendment
thereto, no later than 30 days following execution thereof; provided, that
Mundipharma may redact any confidential or financial information contained
therein that is unnecessary for Cidara to ascertain compliance with this
Agreement.
2.3    Initial Delivery of Cidara Know-How; Ongoing Know-How Exchange.
(a)    Within 30 days after the Effective Date, Cidara shall, at no additional
charge to Mundipharma, deliver to Mundipharma or its designated Affiliate such
existing and available (in recorded form) Cidara Know-How in the possession of
Cidara and/or Cidara-Controlled Affiliates as is necessary or useful for
Mundipharma and its Affiliates to (i) exercise the License in accordance with
this Agreement; and (ii) otherwise exercise Mundipharma’s rights and perform
Mundipharma’s obligations under this Agreement. Thereafter, on an ongoing basis
during the Term, Cidara shall also disclose to Mundipharma or its designated
Affiliate such additional Cidara Know-How arising after the Effective Date as is
necessary or useful for Mundipharma and its Affiliates to (i) exercise the
License in accordance with this Agreement and (ii) otherwise exercise
Mundipharma’s rights and perform Mundipharma’s obligations under this Agreement.
Without limiting the generality of the foregoing, Cidara shall provide to
Mundipharma true and complete copies of all written, graphic or electronic
embodiments of Data generated by or on behalf of Cidara or any of its Affiliates
or licensees, including, without limitation, all draft and final protocols and
all final reports of any GLP Study or clinical trial of Compound or Product in
the Field conducted by or on behalf of Cidara and/or Cidara-Controlled
Affiliates, and all pharmacology, toxicology, pharmacokinetic and other data
with respect to Compound or Licensed Product, and Mundipharma shall have the
right to use such disclosed Data solely within the scope of the License and as
otherwise expressly permitted by this Agreement. Notwithstanding the foregoing,
Mundipharma shall have no license or right to use any Expanded Licensed Product
Clinical Efficacy Data generated by or on behalf of Cidara and/or
Cidara-Controlled Affiliates in support of any MAA, MA Variation or other
Product Filing or Regulatory Approval for the applicable Expanded Licensed
Product in the Mundipharma Territory or in the commercialization of an Expanded
Licensed Product in the Mundipharma Territory, unless the parties have executed
an Expanded Licensed Product Amendment for such Expanded Licensed Product and,
if applicable, Mundipharma has paid the applicable Expanded Licensed Product
Buy‑In Fee with respect thereto.
(b)    On an ongoing basis during the Term, Mundipharma shall disclose to Cidara
such Mundipharma Know-How as is necessary or useful for Cidara to (i) exercise
the Grant-Back License in accordance with this Agreement or (ii) otherwise
exercise Cidara’s rights and perform Cidara’s obligations under Article 4 of
this Agreement. Without limiting the generality of the foregoing, Mundipharma
shall provide to Cidara true and complete copies of all written, graphic or
electronic embodiments of Data generated by or on behalf of Mundipharma or any
of its Affiliates or Sublicensees, including, without limitation, all draft and
final protocols and final reports of any GLP Study or clinical trial of Compound
or Licensed Product (including the trial described in the European Paediatric
Investigational Plan) in the Field conducted by or on behalf of Mundipharma
and/or its Affiliates, and all pharmacology, toxicology, pharmacokinetic and
other data with respect to Compound or Licensed Product, and Cidara shall have
the right to use such disclosed Data solely within the scope of the Grant-Back
License and as otherwise expressly permitted by this Agreement. Notwithstanding
the foregoing, Cidara shall have no license or right to use any Expanded
Licensed Product Clinical Efficacy Data generated by or on behalf of Mundipharma
and/or its Affiliates in support of any NDA, MAA, MA Variation or other Product
Filing or Regulatory Approval for the applicable Expanded Licensed Product in
the Cidara Territory or in the commercialization of such Expanded Licensed
Product in the Cidara Territory, unless the parties have executed an Expanded
Licensed Product Amendment for such Expanded Licensed Product and Cidara has
paid the applicable Expanded Licensed Product Buy‑In Fee with respect thereto.
2.4    Retained Rights.
(a)    Under Exclusive License. Notwithstanding the exclusivity of the Exclusive
License, Cidara retains the non‑exclusive right to practice the Cidara
Technology and Cidara’s interest in Joint Technology in the Mundipharma
Territory for the purpose of performing development activities related to the
Licensed Product, including Global Development Plan activities, in the
Mundipharma Territory, including the right to file and maintain INDs for, and to
use, Licensed Product for such purposes in the Mundipharma Territory.
(b)    Under Manufacturing License. Notwithstanding the co‑exclusivity of the
Manufacturing License, Cidara retains the right to grant licenses under the
Cidara Technology and Cidara’s interest in Joint Technology to its licensees
that have the right to market, promote and sell Licensed Product in the Cidara
Territory, to make and have made Compound for incorporation in Licensed Product,
and to make and have made Licensed Product, anywhere in the world, subject to
the terms and conditions of this Agreement.
(c)    Development. For clarity, Cidara shall at all times have the right to
develop Compound and Product in the Field anywhere in the world, subject to
compliance with its obligations under Articles 3 and 4 hereof.
2.5    Mundipharma Negative Covenants. Mundipharma hereby covenants on behalf of
itself and its Affiliates not to practice, and not to permit or cause any
Affiliate, Sublicensee, Marketing Partner, Distributor or other Third Party to
practice, any Cidara Technology for any purpose other than as expressly
authorized in this Agreement. Mundipharma further covenants on behalf of itself
and its Affiliates:
(a)    not to develop, register, use, sell, have sold or offer for sale or seek
Regulatory Approval for Compound or Product (including Licensed Product) in the
Cidara Territory. Without limiting the generality of the foregoing, Mundipharma
hereby covenants on behalf of itself and its Affiliates not to, and not to
permit or cause any Affiliate to, sell or provide Compound or Licensed Product
to any Sublicensee, Distributor or other Third Party if any of them knows that
Compound or Licensed Product sold or provided to such Third Party would be sold
or transferred, directly or indirectly, for use in the Cidara Territory;
(b)    except as otherwise mutually agreed by the parties in writing pursuant to
Section 4.3, Section 4.4 or Section 4.5, not to develop, register, use, sell,
have sold, offer for sale or import or seek Regulatory Approval for (i) any
Licensed Product containing any Compound other than the Lead Compound, (ii) any
Licensed Product containing the Lead Compound other than the Lead Indication
Product and the Pediatric Licensed Product for the Mundipharma Territory;
(iii) any Combination Product, or (iv) any Product other than Licensed Product;
(c)    not to conduct or have conducted any GLP Study or clinical trial of
Compound or Licensed Product, except in accordance with a protocol approved in
accordance with Article 3 and the JSC Dispute Resolution Matrix;
(d)    not to make or have made Compound or Product, except Compound and
Licensed Product within the express scope of the Manufacturing License; and
(e)    not to grant, or purport to grant, any Affiliate of Mundipharma or any
Third Party any license or other right to do any of the foregoing.
2.6    License Grant-Back to Cidara.
(a)    Cidara Territory. Subject to the terms and conditions of this Agreement,
Mundipharma hereby grants to Cidara:
(i)    an exclusive (even as to Mundipharma), royalty‑free, fully‑paid,
irrevocable, perpetual license, with the right to sublicense through multiple
tiers of sublicense, under the Mundipharma Technology (excluding any and all
Non-Exclusively Licensed Mundipharma Patent Claims) and Mundipharma’s interest
in Joint Technology, solely to develop, register, use, sell, have sold, offer
for sale and import Compound and Product in the Cidara Territory; and
(ii)    a non‑exclusive, royalty‑free, fully‑paid, irrevocable, perpetual
license, with the right to sublicense through multiple tiers of sublicense,
under the Non‑Exclusively Licensed Mundipharma Patent Claims, solely to develop,
register, use, sell, have sold, offer for sale and import Compound and Product
in the Cidara Territory. In addition, Mundipharma hereby grants to Cidara an
exclusive option to negotiate with Mundipharma for an exclusive, royalty-bearing
license under Non‑Exclusively Licensed Mundipharma Patent Claims, solely to
develop, register, use, sell, have sold, offer for sale and import Compound and
Product in the Cidara Territory. For clarity, however, no right, license or
option under any Non‑Exclusively Licensed Mundipharma Patent Claim is granted to
Cidara or its Affiliates to develop, register, use, sell, have sold, offer for
sale or import any compound that is not a Compound or any product that is not a
Product, and Mundipharma hereby expressly reserves exclusively to itself all
rights under the Non‑Exclusively Licensed Mundipharma Patent Claims to develop,
register, use, sell, have sold, offer for sale and import all compounds that are
not Compounds and all products that are not Products.
(b)    Mundipharma Territory – Products Other Than Licensed Products. Subject to
the terms and conditions of this Agreement (including, for clarity, Sections 4.4
and 4.5), Mundipharma hereby grants to Cidara:
(i)    an exclusive (even as to Mundipharma), royalty‑free, fully‑paid,
irrevocable, perpetual license, with the right to sublicense through multiple
tiers of sublicense, under the Mundipharma Patents (excluding any and all
Non-Exclusively Licensed Mundipharma Patent Claims), the Mundipharma Know-How
(excluding Mundipharma Marketing Information), and Mundipharma’s interest in
Joint Technology, in each case, solely to develop, register, use, sell, have
sold, offer for sale and import Compound (other than for incorporation into
Licensed Product) and Product (other than Licensed Product) in the Mundipharma
Territory; and
(ii)    a non‑exclusive, royalty‑free, fully‑paid, irrevocable, perpetual
license, with the right to sublicense through multiple tiers of sublicense,
under the Non-Exclusively Licensed Mundipharma Patent Claims, solely to develop,
register, use, sell, have sold, offer for sale and import Compound (other than
for incorporation into Licensed Product) and Product (other than Licensed
Product) in the Mundipharma Territory. In addition, Mundipharma hereby grants to
Cidara an exclusive option to negotiate with Mundipharma for an exclusive,
royalty-bearing license under Non‑Exclusively Licensed Mundipharma Patent
Claims, solely to develop, register, use, sell, have sold, offer for sale and
import Compound (other than for incorporation into Licensed Product) and Product
(other than Licensed Product) in the Mundipharma Territory.
(c)    Global Development Plan and Other Development Activities for Licensed
Product. Subject to the terms and conditions of this Agreement, Mundipharma
hereby grants to Cidara a co‑exclusive (with Mundipharma), worldwide,
royalty-free, fully-paid license, without the right to sublicense but, for
clarity, with the right to subcontract, under the Mundipharma Technology and
Mundipharma’s interest in Joint Technology, solely to perform development
activities related to the Licensed Product, including Global Development Plan
activities, including the right to file and maintain INDs for, Compound and
Licensed Product in the Mundipharma Territory for such purposes.
(d)    Manufacturing. Subject to the terms and conditions of this Agreement
(including, for clarity, Section 2.7), Mundipharma hereby grants to Cidara:
(i)    a co-exclusive (with Mundipharma), worldwide, royalty‑free, fully‑paid,
irrevocable, perpetual license, with the right to sublicense through multiple
tiers of sublicense, under the Mundipharma Technology (excluding any and all
Non-Exclusively Licensed Mundipharma Patent Claims) and Mundipharma’s interest
in Joint Technology, to make and have made Compound and Product; and
(ii)    a non-exclusive, worldwide, royalty‑free, fully‑paid, irrevocable,
perpetual license, with the right to sublicense through multiple tiers of
sublicense, under the Non-Exclusively Licensed Mundipharma Patent Claims, solely
to make and have made Compound and Product. In addition, Mundipharma hereby
grants to Cidara an exclusive option to negotiate with Mundipharma for an
exclusive, worldwide, royalty-bearing license under Non‑Exclusively Licensed
Mundipharma Patent Claims, solely to make and have made Compound and Product.
For clarity, however, no right, license or option under any Non‑Exclusively
Licensed Mundipharma Patent Claim is granted to Cidara or its Affiliates to make
or have made any compound that is not a Compound or any product that is not a
Product, and Mundipharma hereby expressly reserves exclusively to itself all
rights under the Non‑Exclusively Licensed Mundipharma Patent Claims to make and
have made all compounds that are not Compounds and all products that are not
Products.
Notwithstanding the co‑exclusivity of the license granted pursuant to
Section 2.6(d)(i), Mundipharma retains the right to grant licenses under, and
the right to subcontract to a CMO, the Mundipharma Technology and Mundipharma’s
interest in Joint Technology to its Affiliates and permitted Sublicensees that
have the right to market, promote and sell Licensed Product, in each case, to
make and have made Compound solely for incorporation into Licensed Product, and
to make and have made Licensed Product; in each case, anywhere in the world,
solely for Mundipharma to develop, register, use, sell, have sold, offer for
sale and import such Licensed Products in the Field in the Mundipharma Territory
subject to the terms and conditions of this Agreement.
2.7    Cidara Negative Covenants. Cidara hereby covenants on behalf of itself
and its Affiliates not to practice, and not to permit or cause any Affiliate of
Cidara or any licensee, marketing partner or distributor of Cidara or any other
Third Party to practice, any Mundipharma Technology for any purpose other than
as expressly authorized in this Agreement. Cidara further covenants on behalf of
itself and its Affiliates:
(a)    not to develop, register, use, or seek Regulatory Approval for, Licensed
Product (or Compound incorporated or for incorporation in Licensed Product) in
the Mundipharma Territory; in each case, except as necessary (i) to perform
Global Development Plan activities in the Mundipharma Territory, including the
right to file and maintain INDs for, Compound and Licensed Product for the
purpose of performing Global Development Plan activities in the Mundipharma
Territory, and (ii) to perform Cidara’s obligations under Section 4.10 (CMC
Development Activities);
(b)    not to sell, have sold, offer for sale, or import for sale (other than to
Mundipharma, its Affiliates and Sublicensees) Licensed Product (or Compound
incorporated or for incorporation in Licensed Product) in the Mundipharma
Territory. Without limiting the generality of the foregoing, Cidara hereby
covenants on behalf of itself and Cidara-Controlled Affiliates not to, and not
to permit or cause any Affiliate of Cidara to, sell or provide Compound or
Licensed Product to any Third Party licensee, marketing partner or distributor
of Cidara or other Third Party if any of them knows that Compound or Licensed
Product sold or provided to such Third Party would be sold or transferred,
directly or indirectly, for use in the Mundipharma Territory in the conduct of
any activity in which Cidara itself is not permitted to engage under this
Agreement. For clarity, and except as otherwise mutually agreed by the parties
in writing pursuant to Section 4.3, Cidara covenants on behalf of itself and its
Affiliates not to register, sell, have sold, offer for sale or import or seek
Regulatory Approval for (i) any Licensed Product containing any Compound other
than the Lead Compound, (ii) any Licensed Product containing the Lead Compound
other than the Lead Indication Product and the Pediatric Licensed Product; or
(iii) any Combination Product; in each case, in the Mundipharma Territory;
(c)    except to the extent permitted by Sections 4.4 and 4.5, not to register,
sell, have sold, offer for sale or import for sale, or seek Regulatory Approval
for, a Product that is not Licensed Product in the Mundipharma Territory;
(d)    not to conduct or have conducted any GLP Study or clinical trial of
Compound or Product, except in accordance with the Global Development Plan or a
protocol approved in accordance with Article 3 and the JSC Dispute Resolution
Matrix; and
(e)    not to grant, or purport to grant, any Affiliate of Cidara or any Third
Party any license or other right to do any of the foregoing.
2.8    No Implied Licenses. No right or license under any Patents, Inventions,
Data or Information of either party or its Affiliates is granted or shall be
granted by implication. All such rights or licenses are or shall be granted only
as expressly provided in this Agreement.
3.
GOVERNANCE

3.1    Joint Steering Committee.
(a)    Establishment and Composition. Within 30 days after the Effective Date,
the parties shall establish a Joint Steering Committee (the “JSC”) composed of
three representatives of each of Cidara and Mundipharma, and each party shall
designate its initial JSC representatives by written notice to the other party.
Each party shall be free to change its JSC representatives on written notice to
the other party, provided that each party shall ensure that, at all times during
the existence of the JSC, its representatives on the JSC have (i) appropriate
expertise for the then-current stage of development or commercialization of
Licensed Product in the Field in the Mundipharma Territory; and (ii) the
authority to bind such party with respect to matters requiring approval by the
JSC.
(b)    Responsibilities and Authority. The JSC’s overall responsibility shall be
to encourage and facilitate the exchange of information between the parties
contemplated by this Agreement, and to facilitate, coordinate and oversee the
development, registration and commercialization of Licensed Product in the Field
in the Mundipharma Territory. The specific responsibilities of the JSC shall be:
(i)    to seek harmonization in global development, regulatory approval and CMC
efforts, and in relation to drug-safety matters, with respect to Licensed
Product in the Field;
(ii)    to serve as the principal means by which the parties review, discuss,
and, to the extent required by the JSC Dispute Resolution Matrix and in
accordance with Section 3.1(f), approve, amendments or updates of the Global
Development Plan in accordance with Section 4.1(b);
(iii)    to serve as the principal means by which the parties review, discuss,
and, to the extent required by the JSC Dispute Resolution Matrix and in
accordance with Section 3.1(f), approve the Mundipharma Territory Plan or any
amendment thereto in accordance with Section 4.2;
(iv)    to serve as the principal means by which the parties review, discuss
and, to the extent required by the JSC Dispute Resolution Matrix and in
accordance with Section 3.1(f), approve amendments or updates of the CMC
Development Plan in accordance with Section 4.10;
(v)    at the request of either party, to consider and discuss any potential
Licensed Product Global Development Expansion as required by Section 4.3(a);
(vi)    to review and approve the protocol (and amendments or updates thereof)
for each GLP Study and clinical trial of: (A) Licensed Product proposed to be
conducted by or on behalf of either party or any of its Affiliates, licensees or
Sublicensees; (B) subject to Section 4.4(b), Subcutaneous Product proposed to be
conducted by or on behalf of Cidara (or, after execution of a Subcutaneous
Product Amendment, by or on behalf of Mundipharma) or any of its Affiliates,
licensees or Sublicensees; and (C) subject to Section 4.4(b), Other Product
proposed to be conducted by or on behalf of Cidara (or, after execution of an
Other Product Amendment by or on behalf of Mundipharma) or any of its
Affiliates, licensees or Sublicensees;
(vii)    to (A) discuss any anticipated circumstance brought to the JSC’s
attention by Cidara pursuant to Section 4.1(c) that could impair Cidara’s
ability to perform the Global Development Plan, (B) consider measures to avoid
or minimize any potential disruption to the performance of the Global
Development Plan as a result thereof, and (C) approve a plan of action to
implement any such measure(s) that the JSC determines to be advisable; in each
case, in accordance with Section 4.1(c);
(viii)    to facilitate the exchange of Cidara Know-How and Mundipharma Know-How
subject to and in accordance with Section 2.3;
(ix)    to serve as the principal means by which (A) Mundipharma keeps Cidara
reasonably informed regarding Mundipharma’s development, registration and
commercialization of Licensed Product in the Field in the Mundipharma Territory,
and (B) Cidara keeps Mundipharma reasonably informed regarding Cidara’s
development, registration and commercialization of Licensed Product in the Field
in the Cidara Territory;
(x)    to coordinate the parties’ activities in relation to international
meetings and congresses that will be attended by representatives of both
parties;
(xi)    to review, discuss and approve opportunities to support
investigator-initiated trials of, and (subject to Section 4.17) named patient
programs for, the Licensed Product in the Field and to approve the supply by
either party of Licensed Product for, the provision by either party of any other
support of, and any other participation by either party in, any such
investigator-initiated trial or such named patient program;
(xii)    to establish Subcommittees (in addition to the JDC and JCC) as it deems
necessary or advisable to further the purposes of this Agreement, to delegate to
such Subcommittees such of the JSC’s responsibilities (excluding its
responsibilities under Sections 3.1(b)(xii) and 3.1(b)(xiii)) as the JSC deems
appropriate, subject to Sections 3.1(f) and 3.3, and to dissolve Subcommittees;
(xiii)    to serve as a point of escalation from, and to seek to resolve
disagreements and issues referred to it by, any Subcommittee; and
(xiv)    to carry out such other obligations as are expressly delegated to it
under this Agreement.
(c)    Meetings. The JSC shall meet at least once every calendar quarter from
the Effective Date until the granting of Regulatory Approval for the Lead
Indication Product in the Lead Indications in the Major Markets and thereafter
at such frequency as mutually agreed by the parties. JSC meetings may be
conducted in person at times and places to be determined by the JSC members.
Alternatively, the JSC may meet by means of teleconference, videoconference or
other similar communications equipment. A reasonable number of additional
representatives of a party may attend meetings of the JSC in a non‑voting
capacity. Each party shall bear its own expenses of participating in meetings of
the JSC. Responsibility for chairing JSC meetings shall alternate between the
parties. The chair for any JSC meeting shall not have any greater authority than
any other representative of either party on the JSC.
(d)    Minutes. The Alliance Manager of the party responsible for chairing a JSC
meeting shall be responsible for preparing the agenda and subsequent minutes of
each meeting. Such Alliance Manager shall circulate a draft agenda 10 Business
Days prior to the scheduled date of the JSC meeting. Such agenda shall be
finalized no later than 5 Business Days prior to the scheduled JSC meeting and
shall indicate which, if any, items on the agenda are Key Matters. After the JSC
meeting, such Alliance Manager shall circulate a draft of the minutes of such
meeting to all members of the JSC for comments within 10 Business Days after
such meeting. Such minutes shall provide a description, in reasonable detail, of
the discussions at the meeting and shall document all actions and determinations
approved by the JSC at such meeting, as well as any Material Impact Objection
raised by either party at such meeting. In addition, in the event of planned
discussion at any JSC meeting of any of the matters described in
Section 3.1(b)(ii), 3.1(b)(iii), 3.1(b)(iv), 3.1(b)(vi) or 3.1(b)(xi), all
applicable materials, including draft plans, amendments, updates, protocols, and
protocol amendments, shall be attached to the agenda as an exhibit, and, in the
event of any approval by the JSC at any JSC meeting of any such plan, amendment,
update, protocol or protocol amendment, such approved plan, amendment, update,
protocol or protocol amendment shall be attached in final form as an exhibit to
the finalized minutes of such JSC meeting. The parties shall promptly review and
comment on draft minutes, and the applicable Alliance Manager shall update such
draft minutes accordingly and recirculate until the parties have agreed on the
final form. The parties shall cooperate in good faith to finalize the minutes no
later than the date of the next JSC meeting or within 30 days of the first
circulation of the draft minutes, whichever is earlier.
(e)    Decision-Making. Decisions within the scope of the JSC’s authority shall
be made by unanimous vote, with each party’s representatives on the JSC
collectively having one

vote. The presence of at least one of each party’s JSC representatives
constitutes a quorum for the conduct of business at any JSC meeting, and no vote
of the JSC may be taken without a quorum present. If the JSC is unable to decide
or resolve unanimously any matter within the scope of its authority set forth in
Section 3.1(b), the status quo shall continue, except in the case of Key
Matters, which shall be resolved in accordance with Section 3.1(f). Without
limiting the generality of the foregoing, the matters described in
Section 3.1(b)(xi) regarding investigator-initiated trials and named patient
support shall always require unanimous approval of the JSC without resort to the
dispute resolution provisions set forth in Section 3.1(f).
(f)    JSC Dispute Resolution Matrix for Key Matters. If the JSC is unable to
decide or resolve unanimously in accordance with Section 3.1(e) any of the
matters specified in the JSC Dispute Resolution Matrix (each, a “Key Matter”),
such Key Matter shall be subject to dispute resolution as specified in the JSC
Dispute Resolution Matrix and as more fully described below in this
Section 3.1(f).
(i)    Exercise of Party’s Final Decision-Making Authority. With respect to any
Key Matter that the JSC Dispute Resolution Matrix specifies is subject to final
decision-making authority of a party’s JSC representatives, such party’s JSC
representatives, in the exercise of their final decision-making authority, shall
give good faith consideration to, and take reasonable account of, the position
of the other party’s JSC representatives on such matter.
(ii)    Escalation to Senior Executives. Any Key Matter that the JSC Dispute
Resolution Matrix specifies is subject to Escalation to Senior Executives shall
be referred to the Chief Executive Officer of Cidara and the President and CEO
of Mundipharma, Europe, (in each case, such party’s “Senior Executive”) who
shall promptly meet and attempt in good faith to resolve such issue within 30
days.
(iii)    Material Impact Objection. If a party proposes a Key Matter specified
in the JSC Dispute Resolution Matrix in respect of which the other party has the
right to raise a Material Impact Objection (defined below), and such other party
in good faith believes that the proposed Key Matter is substantially likely to
have a Material Impact on the Licensed Product, then such other party’s JSC
representatives may instruct the Alliance Manager with responsibility for
preparing the minutes of the applicable JSC meeting to reflect in such minutes
that it objects to such proposed Key Matter on the basis of such Material Impact
(such objection, a “Material Impact Objection”). Alternatively, a party may
raise a Material Impact Objection either before the JSC meeting at which a Key
Matter proposed by the other party is to be discussed or within 15 Business Days
after such JSC meeting by delivering notice (including by email) to the
proposing party’s Alliance Manager, who shall promptly bring the matter to the
attention of the JSC, and if such Material Impact Objection is raised after such
JSC meeting, the JSC shall promptly convene a meeting to discuss such Material
Impact Objection. As specified in the JSC Dispute Resolution Matrix, any such
Key Matter with respect to which a party raises a Material Impact Objection that
is not resolved by unanimous vote of the JSC shall first be escalated to the
Senior Executives for attempted resolution in accordance with Section 3.1(f)(ii)
and, if the Senior Executives are unable to resolve such Key Matter, shall be
[…***…], and the party proposing such Key Matter shall not proceed with the
activity or course of action that is the subject of such Material Impact
Objection unless and until such Material Impact Objection is resolved in


such party’s favor in accordance with the foregoing procedures and pursuant to
and in accordance with Section 3.1(f)(iv). If the JSC or the Senior Executives
agree, […***…] that the applicable activity or course of action does not pose a
substantial risk of a Material Impact […***…], the parties shall be bound by
such determination […***…]. If the JSC or the Senior Executives agree, […***…]
that the applicable activity or course of action should not be undertaken
because it poses a substantial risk of a Material Impact, the parties shall be
bound by such determination, and the proposing party shall not have the right to
conduct such activity or take such course of action […***…].
(iv)    […***…] Any Key Matter specified in the JSC Dispute Resolution Matrix
with respect to which a party has a right to and does raise a Material Impact
Objection that is not resolved by the Senior Executives in accordance with
Section 3.1(f)(ii) shall be […***…]. Promptly after […***…]. The parties shall
mutually agree on the medium by which each party may present its position
[…***…] (i.e., in writing and/or orally) and shall establish a reasonable limit
on the length (i.e., page limit and/or duration) of each party’s presentation.
Each party may, but is not required to, include in its presentation a
recommendation that […***…]. The parties shall share equally the fees and costs
of […***…], regardless of the […***…] ultimate determination. The questions to
be posed to […***…] are:
(A)
[…***…]

(B)
[…***…]

(C)
[…***…]

[…***…]


If the answer to the questions in (A) and (B) are both “Yes”, the proposed
activity or course of action […***…]. The party proposing the applicable
activity or course of action shall consider in good faith[…***…].
If the answer to the question in (A) is “No” and the answer to the question in
(C) is “Yes”, the proposed activity or course of action […***…]. The party
proposing the applicable activity or course of action shall consider in good
faith[…***…]
(v)    No Arbitration. The parties intend that all matters within the scope of
the JSC’s decision-making authority shall be resolved by the parties in
accordance with Section 3.1(e), this Section 3.1(f) and the JSC Dispute
Resolution Matrix, and no matter within the scope of the JSC’s authority shall
be subject to the dispute resolution mechanisms set forth in Article 12.
3.2    Subcommittees.
(a)    Within 30 days after the Effective Date, the parties shall establish a
Joint Development Committee (the “Joint Development Committee” or “JDC”) to
oversee activities needed to obtain Regulatory Approvals for Licensed Product in
the Field in the Mundipharma Territory.
(b)    Within 30 days after the Effective Date, the parties shall establish a
Joint Manufacturing Committee (the “Joint Manufacturing Committee” or “JMC”) to
oversee activities in relation to the manufacturing of Compound and Licensed
Product, including CMC development activities to generate Data needed to obtain
Regulatory Approvals for Licensed Product in the Field in the Mundipharma
Territory, and in relation to the CMC Development Plan.
(c)    As soon as reasonably practical but no later than 12 months prior to the
anticipated date of Regulatory Approval of the Lead Indication Product in the
Treatment Indication in the Major European Countries, the parties shall
establish a Joint Commercialization Committee (the “Joint Commercialization
Committee” or “JCC”) to oversee commercialization of Licensed Product in the
Field in the Mundipharma Territory.
(d)    In addition, from time to time, the JSC may establish additional
subcommittees to which it may delegate specified projects or activities within
the scope of authority of the JSC, as it deems necessary or advisable. Each
Subcommittee shall be composed of an equal number of representatives of each
party as the JSC determines is appropriate from time to time and shall meet with
such frequency as the applicable Subcommittee shall determine.

Matters relating to the composition (other than the number of representatives),
meetings and minutes of each Subcommittee shall be as set forth in
Sections 3.1(a) through 3.1(e), mutatis mutandis. Decisions within the scope of
the Subcommittee’s authority shall be made by unanimous vote, with each party’s
representatives on the Subcommittee collectively having one vote. The presence
of at least one of each party’s Subcommittee representatives constitutes a
quorum for the conduct of business at any Subcommittee meeting, and no vote of
the Subcommittee may be taken without a quorum present. If, with respect to a
matter that is subject to a Subcommittee’s decision-making authority, the
Subcommittee cannot reach unanimity, the matter shall be referred to the JSC for
resolution in accordance with Section 3.1(f) and the JSC Dispute Resolution
Matrix.
3.3    Scope of Authority; Exclusions. Notwithstanding the establishment and
existence of the JSC or any Subcommittee, each party shall retain the rights,
powers and discretion granted to it hereunder, and neither the JSC nor any
Subcommittee shall be delegated or vested with rights, powers or discretion
unless such delegation or vesting is expressly provided herein. In addition to
any other exclusions from or limitations on its authority set forth in this
Article 3 or elsewhere in this Agreement, the JSC shall have no right or
authority:
(a)    to interpret, modify, amend, or waive compliance with any provision of,
or any right or remedy under, this Agreement;
(b)    to approve any Licensed Product Global Development Expansion (each of
which shall require the negotiation and execution by the parties of an Expanded
Licensed Product Amendment as described in Section 4.3(a) or Section 4.3(c);
(c)    to approve a Subcutaneous License Expansion (which shall require the
negotiation and execution by the parties of a Subcutaneous Product Amendment as
described in Section 4.4);
(d)    to approve the expansion of the scope of the licenses granted under this
Agreement to include an Other Product (which shall require the negotiation and
execution by the parties of an Other Product Amendment for such Other Product as
described in Section 4.5);
(e)    to determine whether or not a party has complied with any of its
obligations under this Agreement;
(f)    to determine whether or not, or when, any milestone event set forth in
Section 5.3, 5.5 or 5.6 has been achieved;
(g)    to determine any issue in a manner that would conflict with the express
terms of this Agreement; or
(h)    to make any decision or approve any matter that is expressly stated to
require the mutual written agreement of the parties or the written consent of
one or both parties.
3.4    Alliance Managers. Within 30 days after the Effective Date, each party
shall appoint (and notify the other party of the identity of) a representative
of such party to act as the primary point of contact for the parties with
responsibility for the smooth functioning of the alliance by creating and
maintaining collaborative, efficient, and responsive communications within and
between Mundipharma and Cidara (each, an “Alliance Manager”). A party may
replace its Alliance Manager on written notice to the other party and may
designate a substitute to temporarily perform the functions of that Alliance
Manager by written notice to the other party. The Alliance Managers shall
support alliance governance activities and shall attend all JSC meetings (except
as otherwise determined by the JSC) and support their chairperson of the JSC in
the discharge of their responsibilities but shall be non-voting participants in
such JSC meetings. The Alliance Managers shall also: (i) support project teams
across all functions in meeting the objectives for this Agreement; (ii) take
responsibility for ensuring that governance activities, such as the conduct of
required JSC meetings and production of meeting agendas and minutes occur as set
forth in this Agreement, and that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed; (iii) bring to
the attention of the JSC (and other Subcommittees in a timely manner any matters
or issues they reasonably believe should be discussed; (iv) serve as the primary
point of communication for seeking consensus between the parties regarding
issues; and (v) attend meetings of the JDC, JCC or other Subcommittee as may be
deemed appropriate.
4.
DEVELOPMENT AND REGULATORY

4.1    Global Development Program and Development in the Cidara Territory.
(a)    Global Development Plan. Subject to the remainder of this Section 4.1(a)
and to Section 5.2, Cidara shall use Commercially Reasonable Efforts to conduct,
or have conducted, the Global Development Plan in accordance with the budgeted
costs and timelines. Upon Cidara’s reasonable request, Mundipharma shall provide
reasonable cooperation and informal, non-financial (other than the Global
Development Costs) assistance to Cidara in connection with (i) Cidara’s
management and execution of the Lead Indication Trial activities that are
conducted in the Mundipharma Territory, (ii) Cidara’s filing of INDs with
Regulatory Authorities in the Mundipharma Territory for the Lead Indication
Trials and in interactions with such Regulatory Authorities in connection
therewith, and (iii) Cidara’s management and execution of the CMC development
activities set forth in the Global Development Plan. Each party shall keep the
JSC and JDC regularly informed of the status, progress and results of all Global
Development Plan activities conducted by it or on its behalf.
(b)    Amendments to Global Development Plan. The parties shall periodically
review and, if necessary, propose updates to the then-current Global Development
Plan for discussion at the JSC; provided that Cidara shall be responsible for
preparing any formal written amendment to the Global Development Plan for
review, and, if applicable, approval, by the JSC. The parties shall discuss in
good faith, and attempt to reach consensus regarding, any such proposed
modification to the Global Development Plan. Approval requirements for
amendments or updates to the Global Development Plan shall be as set forth in
Sections 3.1(b)(ii), 3.1(b)(vi) and 3.1(e), and, if applicable, Section 3.1(f)
and the JSC Dispute Resolution Matrix. References to the “Global Development
Plan” in this Agreement shall be construed to refer to the Global Development
Plan, as then in effect (including all updates and amendments thereto made in
accordance with Sections 3.1(b)(ii), 3.1(b)(vi) and 3.1(e), and, if applicable,
Section 3.1(f) and the JSC Dispute Resolution Matrix.
(c)    Anticipated Performance Issue. If, during the performance of the Global
Development Plan, Cidara anticipates that any change in Cidara’s circumstances
occurring after the Effective Date is likely to arise that would impair Cidara’s
ability to perform the Global Development Plan, (i) Cidara’s Alliance Manager
shall promptly inform Mundipharma’s Alliance Manager thereof, (ii) each party’s
Alliance Manager shall promptly bring such anticipated change in circumstances
to the attention of such party’s JSC representatives, and a meeting of the JSC
shall be convened as promptly as practicable to discuss the matter. At such
meeting, the parties’ JSC representatives shall discuss such anticipated change
in circumstances, consider practical measures that may be taken to avoid or
minimize any potential disruption to the performance of the Global Development
Plan, and cooperate in good faith to formulate a plan of action to implement any
such measure(s) that the JSC determines to be advisable. By way of example and
not of limitation, such measures could include Mundipharma’s assumption of
responsibility for overseeing or performing one or more Global Development Plan
activities, or Mundipharma making payments on behalf of Cidara to Third Party
contractors performing Global Development Plan activities. If the parties agree
to Mundipharma making payments on behalf of Cidara to such Third Parties,
(i) Mundipharma shall have the right to deduct the payments from future payment
obligations of Mundipharma to Cidara arising under this Agreement, and (ii) any
activity under the Global Development Plan for which Mundipharma makes any such
payment on behalf of Cidara in an amount that exceeds the greater of
(x) […***…]% of the total cost of such activity and (y) $[…***…], shall be
deemed to be Key Matters pursuant to Section 3.1(f) […***…].
(d)    Development in the Cidara Territory. Cidara shall in a timely manner keep
the JSC and JDC reasonably and regularly informed of the status, progress and
results of any GLP Study and clinical trial of Licensed Product in the Field in
the Cidara Territory and in the Mundipharma Territory that are not part of the
Global Development Plan.
4.2    Mundipharma Territory Plan.
(a)    Mundipharma shall be solely responsible for conducting, at Mundipharma’s
sole expense, such Mundipharma Territory-Specific development activities with
respect to Lead Indication Product in the Lead Indications and a Pediatric
Licensed Product in the Mundipharma Territory as may be required by applicable
Regulatory Authorities to support MAA filing and Regulatory Approval in the
Mundipharma Territory, including the European Paediatric Investigational Plan.
Upon Mundipharma’s reasonable request, Cidara shall provide reasonable
cooperation and informal, non-financial assistance to Mundipharma in connection
with the Mundipharma Territory Plan.
(b)    Mundipharma shall have the right to amend or update the Mundipharma
Territory Plan from time to time, subject to Sections 3.1(b)(iii), 3.1(b)(vi)
and 3.1(e) and, if applicable, Section 3.1(f) and the JSC Dispute Resolution
Matrix, provided that at all times the activities covered by the Mundipharma
Territory Plan shall be limited to Mundipharma Territory-Specific development
activities with respect to Lead Indication Product in the Lead Indications.
References to the “Mundipharma Territory Plan” in this Agreement shall be
construed to refer to the Mundipharma Territory Plan, as then in effect
(including all amendments thereto).

(c)    Mundipharma shall in a timely manner keep the JSC and JDC reasonably and
regularly informed of the status, progress and results of all Mundipharma
Territory Plan activities.
(d)    Mundipharma shall be responsible for conducting the European Paediatric
Investigational Plan with respect to a Pediatric Licensed Product as required by
the EMA to maintain the Regulatory Approval for the Lead Indication Product.
4.3    Expanded Licensed Products.
(a)    Licensed Product Global Development Expansion. The parties acknowledge
that the scope of the Global Development Plan and the Mundipharma Territory Plan
as of the Effective Date is limited to development of Lead Indication Product
for the Lead Indications and the Pediatric Licensed Product. However, the
parties also acknowledge that it may be beneficial to both parties to pursue
development of an Expanded Licensed Product. At the request of either party from
time to time, the JSC shall consider and discuss the potential expansion of the
scope of the parties’ collaborative development efforts under this Agreement to
encompass development of an Expanded Licensed Product (on an New
Indication-by-New Indication and/or Expanded Licensed Product-by-Expanded
Licensed Product (as applicable) basis, a “Licensed Product Global Development
Expansion”). For clarity, (A) Cidara shall be free to conduct development of any
Expanded Licensed Product, provided that the protocol for any GLP Study or
clinical trial of such Expanded Licensed Product shall require JSC approval
under Section 3.1(b)(vi), subject, if applicable, to Section 3.1(f) and the JSC
Dispute Resolution Matrix; and (B) Mundipharma shall not have the right to
conduct any GLP Study or clinical trial of any Expanded Licensed Product,
without first (x) obtaining required approval of the protocol for any such GLP
Study or clinical trial of any of the foregoing under Sections 3.1(b)(vi) and,
if applicable, to Section 3.1(f) and the JSC Dispute Resolution Matrix, and
(y) proposing a Licensed Product Global Development Expansion for the same to
the JSC for consideration and discussion as set forth above. (For clarity, the
parties acknowledge and agree that the Pediatric Licensed Product shall not
require any Licensed Product Global Development Expansion and that Mundipharma
shall be free to conduct the European Pediatric Investigational Plan without
following the procedures set forth in this Section 4.3, subject to obtaining
required approval of the protocol for the European Pediatric Investigational
Plan under Sections 3.1(b)(vi) and, if applicable, to Section 3.1(f) and the JSC
Dispute Resolution Matrix.) If the parties reach consensus at the JSC level to
pursue a Licensed Product Global Development Expansion for an Expanded Licensed
Product, such expansion shall become effective only upon:
(i)    mutual written agreement of the parties on: (A) a mutually-agreed
forecast of the peak incremental Net Sales of such Expanded Licensed Product in
the Mundipharma Territory over (x) […***…] (for each such Expanded Licensed
Product, the “Mundipharma Peak Incremental Net Sales Forecast”); and (B) a
mutually-agreed forecast of the peak incremental Net Sales of such Expanded
Licensed Product in the Cidara Territory over […***…] (for each Expanded
Licensed Product, the “Cidara Peak Incremental Net Sales Forecast” and,
collectively with the Mundipharma Peak Incremental Net Sales Forecast for such
Expanded Licensed Product, the “Peak Incremental Net Sales Forecasts”). In the
event that the parties are unable to reach mutual agreement regarding the Peak
Incremental Net Sales Forecasts for such Expanded Licensed Product, then upon
the request of either party, the matter shall be referred to the Senior
Executives, who shall promptly meet and attempt in good faith to agree upon such
Peak Incremental Net Sales Forecasts within 30 days. If the Senior Executives
are unable to agree upon such Peak Incremental Net Sales Forecasts within such
30-day period, then the Peak Incremental Net Sales Forecasts shall be determined
in accordance with Section 12.5; and
(ii)    execution by the parties of a written amendment to this Agreement (each,
a “Expanded Licensed Product Amendment”) under which:
(1)    an initial Expanded Licensed Product Global Development Plan and an
initial Expanded Licensed Product Mundipharma Territory Plan for such Expanded
Licensed Product would be attached as exhibits;
(2)    the parties would share all Global Development Costs (mutatis mutandis)
incurred after the execution of such Expanded Licensed Product Amendment in
performing the Expanded Licensed Product Global Development Plan activities for
such Expanded Licensed Product (for each Expanded Licensed Product, “Global
Development Expansion Costs”), in accordance with Section 6.1(a), mutatis
mutandis, provided that […***…] shall, unless otherwise mutually agreed by the
parties in writing, be determined by […***…];
(3)    with respect only to an Expanded Licensed Product referred to in
clause (A) of Section 1.47 (New Indications) or in clause (C) of Section 1.47
(Combination Products), Mundipharma would pay an additional one-time,
non‑refundable, non‑creditable Global Development Expansion fee to Cidara equal
to […***…]% of the Mundipharma Peak Incremental Net Sales Forecast for such
Expanded Licensed Product (such Global Development Expansion Fee not to exceed
$[…***…]) in recognition of the approval of a MA Variation for the Expanded
Licensed Product (New Indications) or approval of a MAA for the Expanded Product
(Combination Product) in […***…] (the “Global Development Expansion Fee”), which
shall be payable as follows:
(A)    Mundipharma would pay 100% of the Global Development Expansion Fee within
10 Business Days of the first approval of a MA Variation or of a MAA, as
applicable, for the Expanded Licensed Product in […***…]; or
(B)    if the approval of a MA Variation or of a MAA approval, as applicable,
for the Expanded Licensed Product in […***…] occurs before the approval of a
corresponding MA Variation, or of a corresponding MAA, as applicable, for the
Expanded Licensed Product in […***…],


(C)    
Mundipharma would pay […***…]% of the Global Development Expansion Fee within 10
Business Days of the approval of the MA Variation or MAA, as applicable, for the
Expanded Licensed Product in […***…] (i.e., […***…]% of the agreed Peak
Incremental Net Sales Forecast for such Expanded Licensed Product) and, if
applicable, the remaining […***…]% of the Global Development Expansion Fee
within 10 Business Days of the approval of a MA Variation or MAA, as applicable,
for the Expanded Licensed Product in […***…] (i.e., the remaining […***…]% of
the agreed Peak Incremental Net Sales Forecast for such Expanded Licensed
Product);
(4)    Net Sales of all Licensed Products (including Lead Indication Product and
Pediatric Licensed Product) for all indications in the Mundipharma Territory
would be aggregated for purposes of the calculation of royalties under
Section 5.7 and determination of the achievement of Commercial Milestone Events
under Section 5.6; and
(5)    except as otherwise set forth in this Section 4.3(a)(ii), Mundipharma
would not have any other obligations to pay Cidara any additional amounts
pursuant to the Expanded Licensed Product Amendment.
If the parties reach consensus at the JSC level to pursue a Licensed Product
Global Development Expansion for an Expanded Licensed Product, the parties shall
negotiate in good faith with the objective of entering into an Expanded Licensed
Product Amendment as described above in an expeditious manner. Any Expanded
Licensed Product Amendment would contain other appropriate and commercially
reasonable terms, provided that, except as otherwise expressly set forth in the
preceding subparagraphs (1) through (5) of this Section 4.3(a)(ii), the general
expectation of the parties is that the terms and conditions of this Agreement
would apply to such Licensed Product Global Development Expansion to the same
extent as they apply to the Lead Indication Product for the Lead Indications and
to the Pediatric Licensed Product. For clarity, neither party shall be obligated
to enter into any Expanded Licensed Product Amendment.
(b)    Election Not to Pursue Licensed Product Global Development Expansion. If
a party proposes at the JSC level a Licensed Product Global Development
Expansion for an Expanded Licensed Product, but either (i) the other party does
not wish to pursue such Licensed Product Global Development Expansion for such
Expanded Licensed Product or (ii) the parties reach consensus at the JSC level
to pursue a Licensed Product Global Development Expansion for such Expanded
Licensed Product but are unable to conclude an Expanded Licensed Product
Amendment for such Licensed Product Global Development Expansion within […***…]
after initiating good faith negotiations regarding such expansion, then, in each
case, a party desiring to develop such Expanded Licensed Product shall be free
to conduct independent development of such Expanded Licensed Product, subject to
Section 3.1(b)(vi) and, if applicable, Section 3.1(f) and the JSC Dispute
Resolution Matrix, and to register and commercialise such Expanded Licensed
Product solely in its respective Territory. In such event, the other party shall
not be entitled to use any Expanded Licensed Product Clinical Efficacy Data
generated by or on behalf of the first party in the development of such Expanded
Licensed Product in support of any NDA, MAA, MA Variation or other Product
Filing or for obtaining or maintaining Regulatory Approval for such Expanded
Licensed Product in the other party’s Territory or in connection with the
commercialization of such Expanded Licensed Product in the other party’s
Territory, except as expressly set forth in Section 4.3(c).
(c)    One-Time Buy-In Right for Global Development Expansion. In the absence of
a Licensed Product Global Development Expansion for an Expanded Licensed
Product, if Cidara, pursuant to the first paragraph of Section 4.3(a), or either
party, pursuant to Section 4.3(b), pursues independent clinical development of
such Expanded Licensed Product, such party (the “Independent Development Party”)
shall, within […***…] after the first availability of top-line results from the
[…***…], deliver such top-line results to the other party, together with a
written report of the reasonable and documented external costs and expenses
incurred by the Independent Development Party to date in connection with such
clinical trial or preparing, submitting, obtaining or maintaining Product
Filings specific to such clinical trial (the “Independent Expanded Licensed
Product Costs”). In such event, the other party shall have the one-time right,
exercisable solely during the 60-day period after receipt of such top-line
results and the report of Independent Expanded Licensed Product Costs, to notify
the Independent Development Party that the other party wishes to pursue a
Licensed Product Global Development Expansion for such Expanded Licensed
Product, in which event the parties shall negotiate in good faith for up to an
additional 120 days (or such longer period as the parties may agree) with the
objective of executing an Expanded Licensed Product Amendment for such Expanded
Licensed Product in accordance with Section 4.3(a), mutatis mutandis; provided,
however, that, in addition to the terms set forth in subparagraphs (1) through
(4), and notwithstanding subparagraph (5), of Section 4.3(a)(ii), such Expanded
Licensed Product Amendment shall: (i) obligate the other party to pay to the
Independent Development Party a buy-in fee in an amount equal to […***…]% of the
applicable share of the Independent Expanded Licensed Product Costs incurred by
the Independent Development Party up to the date of such Expanded Licensed
Product Amendment, such share being determined by […***…] (each, an “Expanded
Licensed Product Buy‑In Fee”), it being understood that such total Independent
Expanded Licensed Product Costs may include additional Independent Expanded
Licensed Product Costs incurred after the date of the written cost report
delivered to the other party as described above in this Section 4.3(c); and
(ii) entitle the other party, upon payment of such Expanded Licensed Product
Buy-In Fee, to use the Expanded Licensed Product Clinical Efficacy Data
generated by or on behalf of the Independent Development Party with respect to
such Expanded Licensed Product prior to execution of such Expanded Licensed
Product Amendment in support of any IND, NDA, MAA, MA Variation, or other
Product Filing or Regulatory Approval for such Expanded Licensed Product in the
other party’s Territory or in connection with the commercialization of such
Expanded Licensed Product in the other party’s Territory.
4.4    Subcutaneous Product Option.
(a)    Subcutaneous Product Option Grant. Mundipharma acknowledges that, as of
the Effective Date, the License granted to Mundipharma under this Agreement
excludes any rights with respect to Subcutaneous Product (or any other Product
that is not a Licensed Product). Subject to the terms and conditions of this
Section 4.4, Cidara hereby grants to Mundipharma the exclusive option,
exercisable only one time and solely during the Subcutaneous Product




Option Period in accordance with Section 4.4(c), to expand the License to
include Subcutaneous Product (the “Subcutaneous Product Option”). During the
Subcutaneous Product Option Period and, if Mundipharma exercises the
Subcutaneous Product Option prior to expiration of the Subcutaneous Product
Option in accordance with Section 4.4(c), during the Subcutaneous Negotiation
Period, Cidara and its Affiliates shall not grant, or offer to grant, any Third
Party any license under Cidara Technology (mutatis mutandis with respect to the
Subcutaneous Product) or Cidara’s interest in Joint Technology (mutatis mutandis
with respect to the Subcutaneous Product), to develop, register, use, sell, have
sold, offer for sale or import Subcutaneous Product in the Field in the
Mundipharma Territory, or any option or other right to obtain such license, or
otherwise restrict or encumber Mundipharma’s rights and ability to expand the
License to include Subcutaneous Product; provided, however, that the foregoing
shall not be construed: (i) to prevent or restrict Cidara and its Affiliates
from contracting with Third Party contract service providers to perform
development activities with respect to Subcutaneous Product on behalf of Cidara
or its Affiliates anywhere in the world, subject to Section 3.1(b)(vi) and, if
applicable, Section 3.1(f) and the JSC Dispute Resolution Matrix; or
(ii) transferring or selling all or substantially all of Cidara’s business
related to Compound and Product to a Third Party, whether by merger, sale of
stock, sale of assets or otherwise, in conjunction with the assignment of this
Agreement and all of Cidara’s rights and obligations hereunder, to a Third Party
in accordance with Section 13.7. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, Cidara shall at all times be free
to conduct or have conducted, and no JSC approval (or any approval by the Senior
Executives or […***…]) shall be required for the conduct of, that certain
Phase 1 clinical trial of Subcutaneous Product conducted with the U.S. National
Institutes of Health to evaluate safety, tolerability, and pharmacokinetics for
Subcutaneous Product (the “NIH Trial”).
(b)    Cidara Development of Subcutaneous Product During Subcutaneous Product
Option Period. During the Subcutaneous Product Option Period, Cidara may, but is
not obligated to, develop Subcutaneous Product for one or more indications in
the Field throughout the world, subject to Section 3.1(b)(vi) and, if
applicable, Section 3.1(f) and the JSC Dispute Resolution Matrix. Cidara shall
keep Mundipharma reasonably and regularly informed, primarily via the JSC or
JDC, of the plans for, and the status, progress and results of, development
activities with respect to Subcutaneous Product and regulatory activities
related thereto. In addition, Cidara shall provide to Mundipharma (i) top-line
data from any clinical trial of Subcutaneous Product that is completed during
the Subcutaneous Product Option Period, promptly following the first
availability thereof, (ii) true and complete copies of all final reports of any
GLP Study or clinical trial of Subcutaneous Product conducted by or on behalf of
Cidara or Cidara-Controlled Affiliates that are received by Cidara or
Cidara-Controlled Affiliates during the Subcutaneous Product Option Period, and
(iii) copies of written advice received by Cidara or Cidara-Controlled
Affiliates from, and copies of Product Filings (including INDs, in each case to
the extent made by Cidara or received by Cidara directly from a Regulatory
Authority) with, Regulatory Authorities regarding the development and Regulatory
Approval of Subcutaneous Product. No later than […***…] before […***…] in the
Mundipharma Territory (in either case, the “Subcutaneous Efficacy Trial”),
Cidara shall provide Mundipharma with written notice thereof and a summary of
[…***…] (the “Subcutaneous Efficacy Trial Notice”).
(c)    Subcutaneous Product Option Exercise; Subcutaneous Product Amendment.
Subject to the terms and conditions of this Agreement, Mundipharma may exercise
the Subcutaneous Product Option at any time (but only one time) during the
Subcutaneous Product Option Period by delivering written notice of such exercise
(“Exercise Notice”) to Cidara; provided that the expansion of the License to
include the Subcutaneous Product shall become effective only upon payment in
full of the Subcutaneous Product Option Payment. Promptly following delivery of
the Exercise Notice, the parties shall negotiate in good faith a written
amendment to this Agreement (a “Subcutaneous Product Amendment”) to which an
initial Subcutaneous Global Development Plan and an initial Subcutaneous
Mundipharma Territory Plan would be attached as exhibits, and which would
include, without limitation, the following provisions:
(i)    the expansion of the License and the Grant-Back License to include the
Subcutaneous Product (collectively, the “Subcutaneous License Expansion”);
(ii)    the Subcutaneous License Expansion would become effective upon the
payment by Mundipharma to Cidara of an option payment equal to […***…]% of the
Subcutaneous Peak Incremental Net Sales Forecast, to be determined as set forth
below (the “Subcutaneous Option Payment”), such Subcutaneous Option Payment not
to exceed $[…***…]. For clarity, the amount of the Option Payment (in U.S.
dollars) would be specified in the Subcutaneous Product Amendment. Promptly
following delivery of the Exercise Notice to Cidara, the parties shall mutually
agree in good faith upon: (A) a forecast of the peak incremental Net Sales
(mutatis mutandis) of Subcutaneous Product in the Mundipharma Territory (the
“Mundipharma Subcutaneous Peak Incremental Net Sales Forecast”); and (B) a
forecast of the peak incremental Net Sales (mutatis mutandis) of Subcutaneous
Product in the Cidara Territory (the “Cidara Subcutaneous Peak Incremental Net
Sales Forecast” and, collectively with the Mundipharma Subcutaneous Peak Net
Sales Forecast, the “Subcutaneous Peak Net Sales Forecasts”); each of which
shall be determined in accordance with the same methodology, which shall be
mutually agreed upon by the parties in good faith. In the event that the parties
are unable to reach mutual agreement regarding the Subcutaneous Peak Incremental
Net Sales Forecasts, including the methodology to be used to determine the
Subcutaneous Peak Incremental Net Sales Forecasts, then upon the request of
either party, the matter shall be referred to the Senior Executives, who shall
promptly meet and attempt in good faith to agree upon the Subcutaneous Peak
Incremental Net Sales Forecasts and such methodology within 30 days. If the
Senior Executives are unable to agree upon the Subcutaneous Peak Incremental Net
Sales Forecasts and such methodology within such 30-day period, then the
Subcutaneous Peak Incremental Net Sales Forecasts, including the methodology to
be used to determine the Subcutaneous Peak Incremental Net Sales Forecasts,
shall be determined in accordance with Section 12.5;
(iii)    Cidara would use Commercially Reasonable Efforts to conduct, or have
conducted, those development activities with respect to Subcutaneous Product in
the Subcutaneous Indication(s) as are set forth in the Subcutaneous Global
Development Plan. The provisions of Articles 3 and 4 (excluding this
Section 4.4) would apply, mutatis mutandis, to Subcutaneous Product;
(iv)    the parties would share all Global Development Costs (mutatis mutandis)
incurred after delivery of the Exercise Notice in performing Subcutaneous Global
Development Plan activities for the Subcutaneous Indication(s) (“Subcutaneous
Global Development Costs”), in accordance with Section 6.1(a), mutatis mutandis,
provided that […***…] shall, unless otherwise mutually agreed by the parties in
writing, be determined by […***…];
(v)    the provisions of Article 2 would apply, mutatis mutandis, to
Subcutaneous Product;
(vi)    within 30 days following the first achievement (whether by Mundipharma,
an Affiliate of Mundipharma or a Sublicensee) of each of the milestone events
set forth in the table below, Mundipharma would provide Cidara with written
notice of such achievement and pay to Cidara the corresponding non‑refundable,
non‑creditable milestone payment set forth in such table, subject to
Section 5.4, mutatis mutandis:
Subcutaneous Regulatory Milestone Event
Payment (USD)
1. […***…]
$[…***…]*
2. […***…]
$[…***…]*

        
*
Aggregate amount payable for achievement in all Major European Countries.

(vii)    Net Sales of all Licensed Products (including Lead Indication Product
and Pediatric Licensed Product) and Subcutaneous Product for all indications in
the Mundipharma Territory would be aggregated for purposes of the calculation of
royalties under Section 5.7 and determination of the achievement of Commercial
Milestone Events under Section 5.6.
(viii)    except as otherwise set forth in this Section 4.4(c), Mundipharma
would not have any other obligations to pay Cidara or any of its Affiliates any
additional amounts pursuant to the Subcutaneous Product Amendment, including any
upfront payments or any development, regulatory or commercialization milestone
payments.
If Mundipharma exercises the Subcutaneous Product Option as set forth above, the
parties shall negotiate in good faith for up to […***…] (as such period may be
extended by mutual written agreement of the parties, the “Subcutaneous
Negotiation Period”) with the objective of entering into the Subcutaneous
Product Amendment before expiration of the Subcutaneous Negotiation Period. The
Subcutaneous Product Amendment would contain other appropriate and commercially
reasonable terms, provided that, except as otherwise expressly set forth in the
preceding subparagraphs (i) through (viii) of this Section 4.4(c), the general
expectation of the parties is that the terms and conditions of this Agreement
would apply to such Subcutaneous




License Expansion, mutatis mutandis, to the same extent as they apply to the
Lead Indication Product and the Pediatric Licensed Product for the Lead
Indications.
(d)    Failure to Exercise Subcutaneous Product Option or to Execute
Subcutaneous Product Amendment. If Mundipharma fails to deliver an Exercise
Notice prior to expiration of the Subcutaneous Product Option Period, or if
Mundipharma delivers an Exercise Notice prior to expiration of the Subcutaneous
Product Option Period and the parties engage in negotiations of a Subcutaneous
Product Amendment but are unable to conclude such Subcutaneous Product Amendment
prior to expiration of the Subcutaneous Negotiation Period, then Cidara shall be
free to develop, register and commercialize Subcutaneous Product throughout the
world, and to grant licenses to one or more Third Parties to do so, without
obligation to Mundipharma; provided, however, that if the parties had engaged in
negotiations of a Subcutaneous Product Amendment but were unable to conclude
such Subcutaneous Product Amendment prior to expiration of the Subcutaneous
Negotiation Period, then, during the […***…] period commencing upon expiration
of the Subcutaneous Negotiation Period, Cidara and its Affiliates shall not
[…***…].
(e)    Cidara Launch of Subcutaneous Product in Mundipharma Territory. If the
Subcutaneous Product is launched by Cidara, any of its Affiliates or Third Party
licensees in any country within the Mundipharma Territory, then […***…], and,
[…***…], Net Sales of such Licensed Product in such country are […***…], […***…]
in accordance with this Section 4.4(e). For purposes of this Section 4.4(e),
“Independent Factor” shall mean […***…]. Subject to the preceding provisions of
this Section 4.4(e), on a country-by-country basis, […***…].


The […***…] pursuant to this Section 4.4(e) shall be calculated as follows:
[…***…]
Where: (A) […***…]; (B) […***…]; (C) […***…]; and (D) […***…].
Notwithstanding the foregoing:
(x) if […***…], there shall be […***…];
(y) Mundipharma shall […***…] under this Section 4.4(e) if […***…]; and
(z) the […***…].
[…***…]
[…***…]
4.5    Option for Other Products.
(a)    Other Product Option Grant. Mundipharma acknowledges that, as of the
Effective Date, the License granted to Mundipharma under this Agreement excludes
any rights with respect to any Product in a formulation for non-intravenous and
non-subcutaneous administration – i.e., a Product that is neither a Licensed
Product nor a Subcutaneous Product (on a formulation for other
administration-by-formulation for other administration basis, an “Other
Product”). Subject to the terms and conditions of this Section 4.5, Cidara
hereby grants to Mundipharma the exclusive option, exercisable only one time per
Other Product and solely during





the Other Product Option Period for each Other Product in accordance with
Section 4.5(c), to expand the License to include such Other Product (each, an
“Other Product Option”) on the terms and conditions of Section 4.4(c), which
shall apply mutatis mutandis to such Other Product and Other Product Option,
except as expressly provided in Section 4.5(c). During the Other Product Option
Period for an Other Product and, if Mundipharma exercises the Other Product
Option for such Other Product prior to expiration of the applicable Other
Product Option in accordance with Section 4.4(c), mutatis mutandis, during the
Other Product Negotiation Period, mutatis mutandis, for such Other Product,
Cidara and its Affiliates shall not grant, or offer to grant, any Third Party
any license under Cidara Technology (mutatis mutandis with respect to the
applicable Other Product) or Cidara’s interest in Joint Technology (mutatis
mutandis with respect to the applicable Other Product), to develop, register,
use, sell, have sold, offer for sale or import such Other Product in the Field
in the Mundipharma Territory, or any option or other right to obtain such
license, or otherwise restrict or encumber Mundipharma’s rights and ability to
expand the License to include such Other Product; provided, however, that the
foregoing shall not be construed: (i) to prevent or restrict Cidara and its
Affiliates from contracting with Third Party contract service providers to
perform development activities with respect to such Other Product on behalf of
Cidara or its Affiliates anywhere in the world, subject to Section 3.1(b)(vi)
and, if applicable, Section 3.1(f) and the JSC Dispute Resolution Matrix; or
(ii) transferring or selling all or substantially all of Cidara’s business
related to Compound and Product to a Third Party, whether by merger, sale of
stock, sale of assets or otherwise, in conjunction with the assignment of this
Agreement and all of Cidara’s rights and obligations hereunder, to a Third Party
in accordance with Section 13.7.
(b)    Cidara Development of Other Product During Other Product Option Period.
On an Other Product-by-Other Product basis, during the Other Product Option
Period for an Other Product, Cidara may, but is not obligated to, develop such
Other Product for one or more indications in the Field throughout the world,
subject to Section 3.1(b)(vi) and, if applicable, Section 3.1(f) and the JSC
Dispute Resolution Matrix. Cidara shall keep Mundipharma reasonably and
regularly informed, primarily via the JSC or JDC, of the plans for, and the
status, progress and results of, development activities with respect to such
Other Product and regulatory activities related thereto. In addition, Cidara
shall provide to Mundipharma (i) top-line data from any clinical trial of such
Other Product that is completed during the applicable Other Product Option
Period, promptly following the first availability thereof, (ii) true and
complete copies of all final reports of any GLP Study or clinical trial of such
Other Product conducted by or on behalf of Cidara or Cidara-Controlled
Affiliates that are received by Cidara or Cidara-Controlled Affiliates during
the applicable Other Product Option Period, and (iii) copies of written advice
received by Cidara or Cidara-Controlled Affiliates from, and copies of Product
Filings (including INDs) with, Regulatory Authorities regarding the development
and Regulatory Approval of such Other Product. No later than […***…]
before[…***…] (in either case, an “Other Product Efficacy Trial” of the
applicable Other Product), Cidara shall provide Mundipharma with written notice
thereof and a summary of […***…] (each, an “Other Product Efficacy Trial
Notice”).
(c)    Other Product Option Exercise; Other Product Amendment. Subject to the
terms and conditions of this Agreement, on an Other Product-by-Other Product
basis, Mundipharma may exercise the Other Product Option for an Other Product at
any time (but only



one time) during the applicable Other Product Option Period by delivering
written notice of such exercise (“Other Product Exercise Notice”) to Cidara;
provided that if, and only if, the parties agree to develop such Other Product
for […***…], the expansion of the License to include the applicable Other
Product […***…] shall become effective only upon payment in full of an Other
Product option payment determined in accordance with Section 4.4(c)(ii), mutatis
mutandis (“Other Product Option Payment”). Promptly following delivery of the
Other Product Exercise Notice for an Other Product, the parties shall negotiate
in good faith a written amendment to this Agreement for such Other Product (an
“Other Product Amendment”) to which an initial Other Global Development Plan and
an initial Other Mundipharma Territory Plan for such Other Product would be
attached as exhibits, and which would include, without limitation, the
provisions described in Sections 4.4(c)(i) through 4.4(c)(viii) and the final
paragraph of Section 4.4(c) (in each case, mutatis mutandis); provided, however,
that […***…]. If the parties agree to develop such Other Product for any such
New Indication (a “New Other Product Indication”), […***…].
(d)    Failure to Exercise Other Product Option or to Execute Other Product
Amendment. Section 4.4(d) shall apply, mutatis mutandis, to each Other Product.
(e)    Cidara Launch of Other Product in Mundipharma Territory. For clarity,
Section 4.4(e), mutatis mutandis, shall apply to any Other Product.
4.6    Right of First Negotiation for Anti-Fungal Products. During the period
beginning on the Effective Date and expiring on the seventh (7th) anniversary of
First Commercial Sale of Licensed Product in the Mundipharma Territory (the
“Anti-Fungal ROFN Term”), if either party desires to seek a Third Party Licensee
(defined below) of the right to commercialize any Anti-Fungal Product Controlled
by such party or in the case of Mundipharma, its Affiliates, or in the case of
Cidara, Cidara-Controlled Affiliates (the “Licensing Party”) in the other
party’s Territory, then, subject to Section 13.7(a)(iii) hereof, the Licensing
Party shall provide the other party with written notice thereof and hereby
grants the other party the exclusive right of first negotiation, exercisable
only one time per Anti-Fungal Product and solely during the applicable
Anti-Fungal Product ROFN Exercise Period, to obtain an exclusive license with
respect to such Anti-Fungal Product in the other party’s Territory (each, an
“Anti-Fungal Product ROFN”) in accordance with this Section 4.6. For purposes of
this Section 4.6, “Third Party Licensee” means a Third Party to which a party
proposes to grant a license to commercialize the applicable Anti-Fungal Product
that includes the right to book sales of such Anti-Fungal Product. With respect
to each such Anti-Fungal Product for which a party desires to seek a Third Party
Licensee in the other party’s Territory during the Anti-Fungal ROFN Term, the
other party shall, within […***…] after



receipt of notice thereof from the Licensing Party (the “Anti-Fungal Product
ROFN Exercise Period”), notify the Licensing Party in writing either that
(a) the other party desires to exercise its Anti-Fungal Product ROFN for such
Anti-Fungal Product or (b) the other party does not wish to exercise and
therefore rejects such Anti-Fungal Product ROFN. If the other party notifies the
Licensing Party within such Anti-Fungal Product ROFN Exercise Period that the
other party desires to exercise such Anti-Fungal Product ROFN, the parties shall
negotiate exclusively and in good faith for up to […***…] from such notification
regarding the terms pursuant to which the Licensing Party would grant the other
party such license in the other party’s Territory. Failure by the other party to
give notice of its interest or lack of interest in exercising an Anti-Fungal
Product ROFN within the applicable Anti-Fungal Product ROFN Exercise Period
shall be deemed to constitute a waiver by the other party of such Anti-Fungal
Product ROFN. During the applicable Anti-Fungal Product ROFN Exercise Period
with respect to an Anti-Fungal Product and, if the other party exercises its
Anti-Fungal Product ROFN with respect to such Anti-Fungal Product within such
Anti-Fungal Product ROFN Exercise Period, during the applicable exclusive
[…***…] negotiation period, the Licensing Party shall not offer to, or grant,
any Third Party any option, license or other right to commercialize such
Anti-Fungal Product in the other party’s Territory. If the other party waives or
is deemed to have waived its Anti-Fungal Product ROFN with respect to an
Anti-Fungal Product, or if the parties fail to enter into a definitive license
agreement with respect to such Anti-Fungal Product in the other party’s
Territory within such […***…] negotiation period, then the Licensing Party shall
be free to license such Anti-Fungal Product to one or more Third Parties in the
other party’s Territory and shall have no further obligation to the other party
with respect to such Anti-Fungal Product. Effective as of the expiration of the
Anti-Fungal ROFN Term, this Section 4.6 shall terminate and be of no further
force or effect.
4.7    Development Diligence. Mundipharma shall use Commercially Reasonable
Efforts to conduct Mundipharma Territory-Specific development activities with
respect to Lead Indication Product in the Lead Indications in the Mundipharma
Territory as are necessary to obtain and maintain Regulatory Approval for Lead
Indication Product in the Lead Indications in each of the Major Markets,
including the development of the Pediatric Licensing Product; provided that, for
clarity, Mundipharma shall not be under any obligation to conduct any
development activities that are solely for obtaining or maintaining Regulatory
Approval in China for the Lead Indication Product or the Pediatric Licensed
Product in the Prophylaxis Indication.
4.8    Regulatory Activities in the Mundipharma Territory.
(a)    Product Filings. Mundipharma shall be solely responsible for preparing,
filing, obtaining and maintaining all Product Filings for Licensed Products
(including Pediatric Licensed Product) in the Mundipharma Territory, and subject
to Section 4.10, at Mundipharma’s sole expense; provided, however, that
(i) Cidara shall be solely responsible for preparing, filing, obtaining and
maintaining all INDs for the Lead Indication Trials in the Mundipharma Territory
at Cidara’s sole expense, (ii) Cidara shall be the sole holder of such INDs, and
(iii) Cidara shall provide to Mundipharma (A) a copy of each such IND,
(B) copies of all draft material communications to the applicable Regulatory
Authorities in connection with such INDs for review and comment by Mundipharma
reasonably in advance of submission to such Regulatory Authorities, and
(C) copies of all communications received by Cidara or its Affiliates from such
Regulatory Authorities in connection therewith.
(b)    Subject to Section 4.8(a), Mundipharma shall be the sole holder of all
Product Filings for Licensed Products in the Mundipharma Territory, provided
that Mundipharma shall provide to Cidara for review and comment reasonably in
advance of submission to such Regulatory Authorities copies of drafts of INDs
and those portions of Modules 1 and 2 of MAAs (together with English
translations, if required) proposed to be filed with the applicable Regulatory
Authorities in the Major Markets which differ from the latest draft of the NDA
or the NDA as filed by Cidara, as applicable, for the same Licensed Product in
the US. Mundipharma shall provide to Cidara (A) copies of INDs and of Modules 1
and 2 of MAAs as filed with Regulatory Authorities in the Major Markets, and
(B) copies of all draft material communications to the applicable Regulatory
Authorities in the Major Markets in connection with such INDs and Modules 1 and
2 of MAAs for review and comment by Cidara reasonably in advance of submission
of such communications to such Regulatory Authorities. Mundipharma shall
promptly provide Cidara with copies, and English summary descriptions, of all
material documents, information and correspondence received from any Regulatory
Authority in the Major Markets in the Mundipharma Territory relating to Licensed
Product and, at Cidara’s reasonable request and expense, copies of any other
documents, reports and communications from or to any such Regulatory Authority
relating to Licensed Product in the Major Markets.
(c)    Regulatory Dossier Development Plan. Within six (6) months of the
Effective Date, the parties shall negotiate in good faith to agree a regulatory
registration dossier development plan comprising the parties’ plans and
timelines for the authoring, co-ordination and submission of MAAs to the FDA,
EMA and NMPA, and the coordination of communications with a Regulatory Authority
in the Mundipharma Territory with which both Mundipharma has commenced pre-MAA
submission communications and Cidara is communicating in relation to an IND for
a Lead Indication Trial (the “Regulatory Dossier Development Plan”).
(d)    Orphan Drug Designation. Mundipharma shall be solely responsible for
preparing, filing, obtaining and maintaining any orphan drug designation for
Licensed Product in the Mundipharma Territory, including deciding whether or not
such filing(s) will be submitted in any particular country or regulatory
jurisdiction. Mundipharma shall provide Cidara with copies of any such orphan
drug designation filings. Cidara shall provide to Mundipharma reasonable
cooperation and informal, non-financial assistance in connection with any such
orphan drug designation, including (in editable format wherever possible):
(i) all documentation and other materials submitted by Cidara to the EMA prior
to the Effective Date regarding orphan drug designation in respect of the
Licensed Product; and (ii) any Data generated by or on behalf of Cidara
subsequent to the submission of such documentation and materials to the EMA that
is necessary or useful for preparing, filing, obtaining or maintaining any
orphan drug designation in the Mundipharma Territory (to the extent not
previously provided to Mundipharma).
(e)    Costs and Expenses of Regulatory Activities. Except as expressly set
forth in this Section 4.8 and in Section 4.10, Mundipharma shall bear all costs
and expenses incurred in connection with regulatory activities with respect to
Licensed Product in the Mundipharma Territory, and Mundipharma shall have
responsibility, and shall be the primary contact, for all interactions with
Regulatory Authorities in the Mundipharma Territory with respect to Licensed
Product and for all compliance filings, certificates, and, subject to
Section 4.15, safety reporting, with respect to Licensed Product in the
Mundipharma Territory.

4.9    Regulatory Diligence. Subject to Successful Completion of the applicable
Lead Indication Trial, Mundipharma shall use Commercially Reasonable Efforts to
obtain and maintain Regulatory Approvals for Lead Indication Product for the
corresponding Lead Indication in each of the Major Markets; provided that, for
clarity, Mundipharma shall not be under any obligation to obtain or maintain any
Regulatory Approvals for the Lead Indication Product or the Pediatric Licensed
Product in the Prophylaxis Indication in China.
4.10    CMC Development Activities.
(a)    CMC Development Plan. CMC development activities, other than those
contained in the Global Development Plan, to be undertaken by or on behalf of
Cidara (which may include activities in the Mundipharma Territory that will be
conducted by Mundipharma and/or its Affiliates) and which are necessary or
useful during the development and/or commercial life of the Licensed Product,
including CMC activities intended to improve the manufacturing process(es) for
Compound and/or Licensed Product and to reduce the Cost of Goods, shall be
contained in a written plan, the initial version of which is attached hereto as
Exhibit D (the “CMC Development Plan”). In the event the CMC Development Plan
conflicts with the CMC terms set forth in the Global Development Plan, the terms
in the Global Development Plan shall prevail.
(b)    Conduct of the CMC Development Plan. Cidara shall use Commercially
Reasonable Efforts to conduct, or have conducted, the CMC Development Plan in
accordance with the budgeted costs and timelines. Upon Cidara’s reasonable
request, Mundipharma shall provide reasonable cooperation and informal,
non-financial (other than as specified in Section 4.10(e) and Section 5.3 below)
assistance to Cidara in connection with Cidara’s management and execution of the
CMC Development Plan. Each party shall keep the JMC regularly informed of the
status, progress and results of all CMC Development Plan activities conducted by
it or on its behalf, and shall discuss in good faith, and attempt to reach
consensus regarding, any proposed modification to the CMC Development Plan.
(c)    CMC Cost of Goods Reductions. Cidara and Mundipharma shall use
Commercially Reasonable Efforts to collaborate to reduce the Cost of Goods to
USD $[…***…] per naked vial of Lead Indication Product by […***…].
(d)    Change Control. Within six (6) months of the Effective Date, the parties
shall negotiate and agree a written change control procedure for the management,
cost, discussion and agreement (if required) of any amendment, variation or
addition to the CMC-related portions of Regulatory Approvals for the Licensed
Product in the Field in the Mundipharma Territory that is proposed by either
party or that is requested by any Regulatory Authority in the Mundipharma
Territory; provided that after the parties have executed a quality agreement in
accordance with the principles as set forth in the Key Supply Terms attached
hereto as Exhibit G, any change governed by such quality agreement shall be
determined in accordance with the provisions thereof.
(e)    Costs and Expenses. Cidara shall:
(i)    be solely responsible for all costs and expenses related to the conduct
of the CMC Development Plan (excluding those CMC activities included in the
Global Development Plan, which shall be subject to Section 6.1(a), and as
otherwise subject to the terms relating to costs and expenses agreed as part of
a change control procedure agreed pursuant to Section 4.10(d)), provided that
Mundipharma shall contribute to the costs of the conduct of the CMC Development
Plan by payment of Development Milestone Payment 1 pursuant to Section 5.3; and
(ii)    provide (and use Commercially Reasonable Efforts to procure that its
CMOs for Licensed Product provide) Mundipharma, at Mundipharma’s reasonable
request, with reasonable cooperation and non-financial assistance in connection
with CMC regulatory matters arising in the Mundipharma Territory prior to and
following the first Regulatory Approval in the Mundipharma Territory, which
assistance may include facilitating direct communication between Mundipharma and
Third Party contractors of Cidara. After the first Regulatory Approval of
Licensed Product in the Mundipharma Territory, Cidara shall provide up to
[…***…] FTE hours of assistance by Cidara personnel per year in connection with
such CMC regulatory matters free of charge to Mundipharma. In the event that
Mundipharma requests assistance after the first Regulatory Approval of Licensed
Product in the Mundipharma Territory exceeding […***…] FTE hours per year,
Mundipharma shall compensate Cidara in respect of such excess time spent in
accordance with a reasonable hourly rate to be mutually agreed by the parties.
If at any time prior to the first Regulatory Approval for Licensed Product in
the Mundipharma Territory, Cidara becomes concerned that the level of assistance
being requested by Mundipharma from Cidara personnel is excessively burdensome
on Cidara, upon the request of Cidara, the matter shall be referred to the JDC
(prior to the first Regulatory Approval of Licensed Product in the Mundipharma
Territory) or JMC (after the first Regulatory Approval of Licensed Product in
the Mundipharma Territory), and the applicable Subcommittee shall discuss such
concerns and attempt in good faith to arrive at a reasonable solution. For any
such assistance requested by Mundipharma from Cidara’s CMOs, whether prior to or
after the first Regulatory Approval of Licensed Product in the Mundipharma
Territory, Mundipharma shall reimburse Cidara for the actual amount invoiced by
such CMOs to Cidara for such assistance.
(f)    Notwithstanding, the foregoing, the parties may mutually agree that
certain activities in the CMC Development Plan be conducted by or on behalf of
Mundipharma. In such event, the parties shall update the CMC Development Plan
and Mundipharma shall be responsible for such obligations to the same extent as
Cidara is obligated hereunder, mutatis mutandis.
4.11    Access to Regulatory Filings.
(a)    Mundipharma shall promptly provide to Cidara true and complete copies
(including English translations if required) of all ReCoRDs, summaries of
product characteristics (SmPCs) and/or national prescribing information for
Licensed Product (including Pediatric Licensed Product) as approved by each
Regulatory Authority in the Major Markets, and copies of all INDs, master MAAs
and Regulatory Approvals for Licensed Product (including Pediatric Licensed
Product) in the Mundipharma Territory. Mundipharma hereby grants to Cidara
Rights of Reference to all such Product Filings (excluding Expanded Licensed
Product Clinical Efficacy Data generated by or on behalf of Mundipharma as an
Independent Development Party unless the parties have executed an Expanded
Licensed Product Amendment with respect to the applicable Expanded Licensed
Product) for the purposes of: (i) obtaining and maintaining Regulatory Approvals
for Licensed Product (including Pediatric Licensed Product) in the Cidara
Territory, subject to Section 2.3; (ii) to the extent Mundipharma or any of its
Affiliates is manufacturing, or



having its CMO manufacture, Compound or Licensed Product, conducting or having
conducted CMC activities in relation to Compound or Licensed Product (including
Pediatric Licensed Product); (iii) to the extent Mundipharma or any of its
Affiliates is manufacturing, or having its CMO manufacture, Compound or Licensed
Product, the manufacture of Compound or Licensed Product (including Pediatric
Licensed Product) for use or distribution anywhere in the world, subject to
Section 2.7; and (iv) complying with applicable pharmacovigilance and other
regulatory requirements with respect to Product in the Cidara Territory. For
clarity, Cidara shall not have Rights of Reference to such Product Filings for
Licensed Product for the purposes of obtaining or maintaining Regulatory
Approvals for Product that is not Licensed Product, except that Cidara shall
have such Rights of Reference to Data regarding Pediatric Licensed Product that
is contained in such Product Filings for the purposes of obtaining or
maintaining Regulatory Approvals for Product that is not Licensed Product.
(b)    Cidara shall promptly provide to Mundipharma true and complete copies of
all Product Filings for Licensed Product (including Pediatric Licensed Product)
in the Cidara Territory. Subject to Section 5.3, Cidara hereby grants to
Mundipharma the Rights of Reference to all such Product Filings (excluding
Expanded Licensed Product Clinical Efficacy Data generated by or on behalf of
Cidara unless the parties have executed an Expanded Licensed Product Amendment
with respect to the applicable Expanded Licensed Product) for the purposes of:
(i) obtaining and maintaining Regulatory Approvals for Licensed Product
(including Pediatric Licensed Product) in the Mundipharma Territory, subject to
Section 2.5; (ii) conducting or having conducted CMC activities in relation to
Licensed Product (including Pediatric Licensed Product); and (iii) complying
with applicable pharmacovigilance and other regulatory requirements with respect
to Licensed Product (including Pediatric Licensed Product) in the Mundipharma
Territory.
(c)    Each party shall, promptly upon request of the other party, file with
applicable Regulatory Authorities such letters of authorization, access or
cross-reference as may be necessary to accomplish the intent of this
Section 4.11, which cooperation shall include the provision to Mundipharma by
Cidara of the necessary certificates of pharmaceutical product, ancillary
documents and supporting information (e.g., on reference pricing) required or
requested by a Regulatory Authority in the Mundipharma Territory.
4.12    Regulatory Cooperation.
(a)    Each party shall:
(i)    use Commercially Reasonable Efforts to provide the other party with all
reasonable cooperation and informal, non-financial assistance and take all
actions reasonably requested by such other party, without changing the
allocation of responsibilities set forth in this Article 4, that are necessary
or desirable to enable: (i) Mundipharma to obtain and maintain Regulatory
Approvals in the Mundipharma Territory for Licensed Product (including the
Pediatric Licensed Product) for the Lead Indications and Expanded Licensed
Products that are the subject of Expanded Licensed Product Amendments; and
(ii) Cidara to obtain and maintain Regulatory Approvals in the Cidara Territory
for Licensed Product (including the Pediatric Licensed Product) for the Lead
Indications and Expanded Licensed Products that are the subject of Expanded
Licensed Product Amendments;
(ii)    to cooperate with any inspection by the FDA, EMA, NMPA or other
Regulatory Authority relating to Licensed Product (including Pediatric Licensed
Product), including, but not limited to, any inspection prior to approval of an
application for Regulatory Approval for Licensed Product (including Pediatric
Licensed Product); and
(iii)    in a timely manner keep the JSC and JDC reasonably and regularly
informed of the status, progress and results of regulatory activities in
relation to Licensed Product (including the Pediatric Licensed Product) in the
Field in its respective Territory.
(b)    Amendments to Regulatory Approvals. Within six (6) months of the
Effective Date, the parties shall negotiate and agree on procedures for the
management, discussion and agreement (if required) of any amendment, variation
or addition to Product Filings and Regulatory Approvals for the Licensed Product
in the Field in the Mundipharma Territory (excluding the CMC-related portions
thereof, changes to which shall be governed by Section 4.10(d)) that is proposed
by either party or that is requested by any Regulatory Authority in the
Mundipharma Territory, including without limitation any labelling- or
safety-related changes.
4.13    Compliance. In conducting any activity pursuant to this Article 4, each
party shall comply with all Applicable Laws, including, as applicable, GLP, GCP,
GMP and GVP.
4.14    Records. In conformity with standard pharmaceutical and biotechnology
industry practices and the terms and conditions of this Agreement, each party
shall prepare and maintain, or shall cause to be prepared and maintained,
complete and accurate written records, accounts, notes, reports and data
(including Data) with respect to all development and CMC activities of Licensed
Product in the Field. Such records shall fully and properly reflect all work
done and results achieved in the performance of the development and CMC
activities in good scientific manner appropriate for regulatory and patent
purposes. Each party shall document all GLP Studies and clinical trials in
formal written study records according to Applicable Law, including applicable
national and international guidelines such as ICH, GMP, GCP, GLP and GVP. Each
Party may review such records (including, to the extent permitted by applicable
data privacy laws, clinical study reports and case report forms) maintained by
the other party at reasonable times, and upon reasonable notice, to obtain
access to the original records to the extent such party has a license to use the
Information, Data or Inventions contained in such records pursuant to the terms
of this Agreement.
4.15    Global Safety Database; Pharmacovigilance; Adverse Event Reporting.
(a)    Pharmacovigilance Procedures. Prior to the execution of a
pharmacovigilance agreement regarding Licensed Product (“Pharmacovigilance
Agreement”), the parties shall coordinate their pharmacovigilance procedures in
connection with the development of the Licensed Product, and Cidara shall submit
to Regulatory Authorities in the Mundipharma Territory all safety information
and reporting in relation to the Lead Indication Trials in a manner that meets
reporting requirements under Applicable Laws in the Mundipharma Territory.
Mundipharma shall not conduct any development activities, or engage any Third
Party contractor to perform any development activities on its behalf, prior to
the execution of the Pharmacovigilance Agreement.
(b)    Pharmacovigilance Agreement. Within six (6) months of the Effective Date
and in any event prior to initiation of any development activities by
Mundipharma, the parties shall negotiate in good faith and enter into a
Pharmacovigilance Agreement, which shall include mutually acceptable procedures
governing the collection, investigation, reporting, and exchange of information
concerning adverse drug reactions/experiences, pregnancy reports and any other
information concerning the safety of the Licensed Product, sufficient to permit
each party to comply with its regulatory and other legal obligations within the
applicable timeframes. The terms and conditions of the Pharmacovigilance
Agreement shall be in accordance with U.S., EU and ICH guidelines, except where
said guidelines may conflict with existing local regulatory or safety reporting
requirements, in which case local reporting requirements shall prevail.
(c)    Responsibility. The Pharmacovigilance Agreement, shall specify that,
during the Term, each party shall, in its respective Territory, be responsible
for monitoring all clinical experiences with respect to Licensed Product in the
course of its own Licensed Product development activities. The parties
respective responsibilities regarding the following shall also be set forth in
the Pharmacovigilance Agreement: (i) filing all required reports with respect
thereto (including quality complaints, adverse events and safety data); and
(ii) responding to safety issues and to all associated requests of Regulatory
Authorities relating to Licensed Product; provided that Cidara shall be
responsible for all monitoring and reporting obligations in respect of the Lead
Indication Trials, including any reporting required to the appropriate
Regulatory Authorities in the Mundipharma Territory.
(d)    Global Safety Database, Signaling, Aggregate Reporting and Labelling. As
between the parties, Cidara will hold, solely own and be solely responsible for
maintaining the global safety database for Licensed Product, provisions
concerning which shall be included in the Pharmacovigilance Agreement. In
addition, Cidara shall be responsible for the preparation and maintenance of the
global developmental safety update reports, periodic safety update reports, risk
management plans, signal detection activities, and the company core data sheet
in respect of the Licensed Product. Pursuant to the terms of the
Pharmacovigilance Agreement, Mundipharma will collaborate with Cidara in respect
of signaling, aggregate reporting and labelling activities.
(e)    Qualified Person for Pharmacovigilance and Pharmacovigilance System
Master File. Subject to the terms of the Pharmacovigilance Agreement,
Mundipharma shall have a European Economic Area Qualified Person for
Pharmacovigilance, and shall develop and maintain the pharmacovigilance system
master file. Cidara shall provide reasonable cooperation and informal,
non-financial assistance in connection with the same, including the provision of
all relevant pharmacovigilance information for inclusion in the
pharmacovigilance system master file. In particular, Cidara shall provide to
Mundipharma at least on a quarterly basis a summary report of serious adverse
events, aggregate reports (e.g., DSURs, PSURs, RMPs, all as defined by the EMA),
investigator brochures and any updates to the same.
(f)    Adverse Event and other Regulatory Reporting. As between the parties,
following execution of the Pharmacovigilance Agreement: (i) Mundipharma shall be
responsible, at its own cost and expense, for the timely reporting of all
adverse drug reactions/experiences, product quality complaints and safety data
relating to Licensed Product to the appropriate Regulatory Authorities in the
Mundipharma Territory (except with respect to any of the foregoing arising in
the Lead Indication Trials, which Cidara shall be responsible for reporting to
the appropriate Regulatory Authorities in the Mundipharma Territory); and
(ii) Cidara shall be responsible, at its own cost and expense, for reporting all
adverse drug reactions/experiences, product quality complaints and product
safety data relating to Licensed Product to the appropriate Regulatory
Authorities in the Cidara Territory; in each case ((i) and (ii)) in accordance
with Applicable Laws of the relevant countries and Regulatory Authorities. Each
party shall use Commercially Reasonable Efforts to ensure that its Affiliates,
licensees and Sublicensees comply with such reporting obligations.
(g)    Audits and Inspections. Subject to the terms of the Pharmacovigilance
Agreement: (i) either party may audit relevant elements of the other party’s
pharmacovigilance system to verify compliance with such party’s
pharmacovigilance obligations; and (ii) if either party is subject to inspection
of their pharmacovigilance system by a Regulatory Authority, the parties will
collaborate in preparing for inspection and addressing any inspection questions
and findings, detail of such collaboration to be contained in the
Pharmacovigilance Agreement.
4.16    Commercialization in the Mundipharma Territory.
(a)    Subject to the terms and conditions of this Agreement, Mundipharma shall
control and be solely responsible, at its expense, for marketing, promotion and
other commercialization of Licensed Product in the Field in the Mundipharma
Territory, including obtaining and maintaining pricing and reimbursement
Regulatory Approvals, conducting health economic outcomes research and market
research, determining launch sequencing and, subject to Mundipharma’s compliance
with its diligence obligations under this Agreement, deciding whether or not to
launch in a particular market.
(b)    Subject to obtaining Regulatory Approval for the Lead Indication Product
in a Lead Indication in a Major Market, Mundipharma shall use Commercially
Reasonable Efforts to commercialise the Lead Indication Product for the
applicable Lead Indication in such Major Market.
4.17    Named Patient Supply. Prior to the first NDA approval for Licensed
Product in the U.S., neither party shall support any named patient program for
Licensed Product in such party’s Territory without prior JSC approval, and any
such proposed named patient program of a party shall always require unanimous
approval of the JSC without resort to the dispute resolution provisions set
forth in Section 3.1(f). After the first NDA approval for Licensed Product in
the U.S., each party may support named patient programs for Licensed Product in
such party’s Territory subject only to discussion by the JSC.
4.18    Manufacturing and Supply.
(a)    General. Subject to the terms and conditions of this Agreement and any
Commercial Supply Agreement, Cidara shall sell and supply, or cause to be
supplied, to Mundipharma, and Mundipharma shall purchase from Cidara:
(i) Mundipharma’s, its Affiliates’ and its and their Sublicensees requirements
of Licensed Product for clinical trials and other development and registration
activities in the Mundipharma Territory, as described in additional detail in
Sections 4.18(b) and 4.18(d); and (ii) Mundipharma’s, its Affiliates’ and its
and their Sublicensees requirements of Licensed Product for commercial
distribution in the Mundipharma



Territory, as described in additional detail in Sections 0 and 4.18(d).
Mundipharma acknowledges that […***…], and that accordingly, except as set forth
in Section 4.18(b) and in the Key Supply Terms attached hereto as Exhibit G (in
the case of Licensed Product clinical trial material), […***…]. Initially, and
until otherwise mutually agreed by the parties in writing, […***…]. The parties
may subsequently mutually agree in writing that […***…].
(b)    Clinical Supply. Cidara shall manufacture, or have manufactured, and
supply, or have supplied, to Mundipharma, Licensed Product in final packaged and
labeled form for use in clinical trials and other development and registration
activities with respect to Licensed Product in the Mundipharma Territory, in
accordance with a clinical supply plan and associated terms governing such
supply and purchase, including in relation to (i) shelf life, (ii) lead time,
(iii) inspection/acceptance and rejection/defects and latent defects,
(iv) warranties, (v) exclusions and limitations of liability, and
(vi) indemnities; such plan to be developed and unanimously approved by the JSC,
without resort to either party’s final decision-making authority, and to be
consistent with, and designed to permit Cidara to comply with its obligations
under, Cidara’s corresponding supply agreements with its CMOs (the “Clinical
Supply Plan”). In addition, the Clinical Supply Plan shall […***…], and Cidara
shall […***…], provided that […***…]; provided, however, that the foregoing
provisions of this sentence shall not apply to the extent […***…]. The parties
agree that clinical supplies of Licensed Product shall be delivered DAP
Incoterms 2010 (named European destination), and Cidara shall be responsible for
obtaining any approvals required for the import and/or export of clinical
supplies in the Mundipharma Territory.
(c)    Commercial Supply. Commencing promptly after the Effective Date, the
parties, primarily via the JMC, shall work together in good faith to negotiate
commercial supply agreements (which shall include providing Mundipharma with
reasonable advance notice of all scheduled meetings and scheduled calls with
Cidara CMOs so that Mundipharma has an


opportunity to physically attend such meetings and join such calls, and
permitting Mundipharma to review and jointly prepare all drafts of term sheets
and agreements, and to conduct quality audits and technical assessments) with
Cidara’s selected Third Party CMOs (“Cidara CMO(s)”) for Compound (including
Compound starting material) and Licensed Product for clinical use and commercial
distribution in the parties’ respective Territories (the “CMO Supply
Agreements”). As soon as is reasonably practicable following the Effective Date,
the parties shall negotiate in good faith and enter into a separate written
commercial supply agreement, pursuant to which, subject to Sections 0 and
4.18(d), Cidara will manufacture, or have manufactured, and supply, or have
supplied, to Mundipharma, Licensed Product (including Pediatric Licensed
Product) for commercial distribution in the Mundipharma Territory (the
“Commercial Supply Agreement”). The Commercial Supply Agreement shall be
negotiated in good faith by the parties and shall be on commercially reasonable
terms consistent with the terms of this Agreement. In any event, but save as
provided in the paragraph below, the provisions of the Commercial Supply
Agreement shall be consistent with, and shall be designed to permit Cidara to
comply with its obligations under, the corresponding CMO Supply Agreements.
Subject to the foregoing, the Commercial Supply Agreement, and, to the extent
applicable, the CMO Supply Agreements, shall be negotiated in line with the
principles set forth in the Key Supply Terms attached hereto as Exhibit G.
In addition, the Commercial Supply Agreement shall […***…], and Cidara shall
[…***…], provided that […***…]; provided, however, that the foregoing provisions
of this sentence shall not apply to the extent […***…].
(d)    Supply Price. The transfer price for Licensed Product supplied by or on
behalf of Cidara pursuant to this Agreement, the Clinical Supply Plan or the
Commercial Supply Agreement (i) for use in clinical trials and other development
and registration activities, including any Excluded Validation Batch, shall be
equal to […***…] or (ii) for commercial distribution shall be equal to […***…]
(in each case, the “Supply Price”).
5.
PAYMENTS

5.1    Upfront License Payment. Within 10 Business Days of the Effective Date,
Mundipharma shall pay to Cidara a non-refundable, non-creditable upfront payment
in the amount of USD $30 million (the “Upfront Payment”).
5.2    Global Development Costs. Subject to Section 6.1(a), Cidara and
Mundipharma shall share equally (50/50) all Global Development Costs until such
time as (a) Mundipharma has




paid or reimbursed an aggregate of $31.207 million of Global Development Costs
or (b) all GLP Studies, clinical trials and CMC development activities in the
Global Development Plan have been completed or terminated, whichever occurs
sooner, and after which time Cidara shall be solely responsible for 100% of
Global Development Costs.
5.3    Development Milestone Payments. Within 45 days following the first
achievement of each of the milestone events set forth in the table below (each,
a “Development Milestone Event”), Cidara shall provide Mundipharma with written
notice of such achievement, and Mundipharma shall pay to Cidara the
corresponding milestone payment set forth in such table (each, a “Development
Milestone Payment”):
Development Milestone Event
Payment (USD)
1. […***…]
$11.145 million
2. Successful Completion of ReSTORE Trial
$[…***…]
3. Successful Completion of ReSPECT Trial
$[…***…]



Cidara shall deliver top-line results of each Lead Indication Trial to
Mundipharma within 30 days after the first availability of such top-line
results, and within 15 days after such delivery, the JSC shall convene a meeting
to discuss such results. Cidara shall deliver a copy of the final report of each
Lead Indication Trial within 30 days after the first availability of such
report.
For clarity, each Development Milestone Payment shall be payable only once, for
the first achievement of the applicable Development Milestone Event. Development
Milestone Payment 1 shall be: (a) fully creditable toward the future royalties
payable by Mundipharma hereunder until fully credited, provided that such
royalties shall not be reduced in any calendar quarter as a result of such
credits by more than […***…]%; and (b) refundable, and refunded (to the extent
not already credited toward royalties payable hereunder) on the earlier of
(i) December 31, 2024 and (ii) the earlier termination of this Agreement by
Mundipharma for Cidara’s uncured material breach pursuant to Section 10.2(a)(i)
or by Mundipharma for any reason pursuant to Section 10.3. Development Milestone
Payments 2 and 3 are non‑creditable and non‑refundable; provided, however, that:
(1)    if, after Mundipharma’s payment of Milestone Payment 2 to Cidara, the
final report of the ReSTORE Clinical Trial contains results in the assessment of
Global Cure at […***…] of subjects who are randomized to Licensed Product
compared to subjects who are randomized to intravenous caspofungin, then
[…***…]; and
(2)    if, after Mundipharma’s payment of Milestone Payment 3 to Cidara, the
final report of the ReSPECT Clinical Trial contains results in the assessment of
Fungal-Free Survival at […***…] of subjects who are randomized to Licensed
Product compared to subjects randomized to the standard antimicrobial regimen,
then […***…].
Notwithstanding any other provision of this Agreement to the contrary, including
paragraphs (1) and (2) above, if Development Milestone Event 2 or Development
Milestone Event 3 is not achieved, and the first approval of the first MAA for
Licensed Product for the applicable Lead Indication is received in a Major
European Country, then Mundipharma shall pay to Cidara an amount equal to
[…***…]% of the corresponding Development Milestone Payment upon receipt of such
first approval of the first MAA for Licensed Product for such Lead Indication in
the first Major European Country (except in the event that […***…]) no later
than the applicable due date for the Regulatory/Launch Milestone Payment
corresponding to the first approval of the first MAA for Licensed Product for
such Lead Indication (in addition to paying to Cidara the applicable
Regulatory/Launch Milestone Payment).
5.4    Determination of Milestone Payment Amounts for Major European Country
Regulatory Milestone Events. For purposes of Regulatory/Launch Milestone
Payments under Section 5.5 that correspond to Acceptance for Filing or approval
of an MAA for a Licensed Product in the Major European Countries, the following
provisions shall apply. For purposes of this Section 5.4, the EMA shall be
deemed to be a “Regulatory Authority of Competent Jurisdiction” in a particular
Major European Country if, at the relevant time, either: (i) such Major European
Country is an EU member state; or (ii) such Major European Country is not an EU
member state but, by treaty, agreement, convention or other understanding with
the EU or the EMA, the national government or applicable national Regulatory
Authority of such Major European Country recognizes the centralized EU MAA
filing procedure, or approval of an MAA filed in accordance therewith (as
applicable), to the same extent as if such Major European Country were an EU
member state.
(a)    If the first MAA for Licensed Product in a particular Major European
Country that is Accepted for Filing is (i) filed with the applicable national
Regulatory Authority in a particular Major European Country, or (ii) approved by
such Regulatory Authority, then the applicable Regulatory/Launch Milestone Event
shall be deemed to have been achieved in such Major European Country upon such
Acceptance for Filing or receipt of notification of approval by such Regulatory
Authority, as applicable, and the amount payable upon such achievement shall be
equal to 20% of the corresponding Regulatory/Launch Milestone Payment set forth
in the table in Section 5.5.
(b)    If the first MAA for Licensed Product in a particular Major European
Country that is Accepted for Filing by a Regulatory Authority of Competent
Jurisdiction is (i) filed with the EMA using the centralized EU filing
procedure, or (ii) approved by the European Commission, then the applicable
Regulatory/Launch Milestone Event shall be deemed to have been achieved in such
Major European Country upon such Acceptance for Filing or receipt of
notification of approval by the European Commission, as applicable, and the
amount payable upon




such achievement shall be equal to 20% of the corresponding Regulatory/Launch
Milestone Payment set forth in the table in Section 5.5.
For clarity, if the applicable Regulatory/Launch Milestone Event is achieved
simultaneously in multiple Major European Countries by the filing or approval of
the same MAA, then the amount payable upon such achievement shall be determined
by multiplying the corresponding Regulatory/Launch Milestone Payment set forth
in the table in Section 5.5 by the fraction X/5, where X equals the number Major
European Countries in which such Regulatory/Launch Milestone Event is
simultaneously achieved. If the applicable Regulatory/Launch Milestone Event is
achieved simultaneously in all Major European Countries by the same MAA, then
the full amount of the corresponding Regulatory/Launch Payment shall be payable
upon such achievement.
5.5    Regulatory and Launch Milestone Payments. Within 45 days following the
first achievement (whether by Mundipharma, an Affiliate of Mundipharma or a
Sublicensee) of each of the milestone events set forth in the table below by the
Lead Indication Product or other Licensed Product (each, a “Regulatory/Launch
Milestone Event”), Mundipharma shall provide Cidara with written notice of such
achievement and shall pay to Cidara the corresponding non‑refundable,
non‑creditable milestone payment set forth in such table (each, a
“Regulatory/Launch Milestone Payment”), subject to Section 5.4:
Regulatory/Launch Milestone Event
Payment (USD)
1. […***…]
$[…***…]*
2. […***…]
$[…***…]*
3. […***…]
$[…***…]*
4. […***…]
$[…***…]†
5. […***…]
$[…***…]
6. […***…]
$[…***…]
7. […***…]
$[…***…]
8. […***…]
$[…***…] per country‡





            
*
Aggregate amount payable for achievement in all Major European Countries.

†
[…***…].

‡
$[…***…] in total if Regulatory/Launch Milestone Event achieved in […***…].

The aggregate Regulatory/Launch Milestone Payment for each of Regulatory/Launch
Milestone Event No. 1, Regulatory/Launch Milestone Event No. 2 and
Regulatory/Launch Milestone Event No. 3 shall be payable only once but may be
payable in multiple payments as specified in Section 5.4. The Regulatory/Launch
Milestone Payment for each of Regulatory/Launch Milestone Event No. 4,
Regulatory/Launch Milestone Event No. 5, Regulatory/Launch Milestone Event No. 6
and Regulatory/Launch Milestone Event No. 7 shall be payable only once, for the
first achievement of the applicable Regulatory/Launch Milestone Event. The
Regulatory/Launch Milestone Payment for Regulatory/Launch Milestone Event No. 8
shall be payable once per listed country (i.e., up to a maximum of […***…]
times), for the first achievement of the applicable Regulatory/Launch Milestone
Event in each listed country.
5.6    Commercialization Milestone Payments. Within 45 days following the end of
the calendar year in which each of the events set forth below (each, a “Net
Sales Milestone Event”) is first achieved, Mundipharma shall pay to Cidara the
corresponding one-time, non‑refundable, non‑creditable milestone payment (each,
a “Net Sales Milestone Payment”) set forth below:
Commercialization Milestone Event
Payment (USD)
First calendar year in which aggregate annual Net Sales of all Licensed Products
in the Mundipharma Territory equal or exceed  
$[…***…]
$[…***…]
First calendar year in which aggregate Net Sales of all Licensed Products in the
Mundipharma Territory equal or exceed $[…***…]
$[…***…]
First calendar year in which aggregate annual Net Sales of all Licensed Products
in the Mundipharma Territory equal or exceed
$[…***…]
$[…***…]
First calendar year in which aggregate annual Net Sales of all Licensed Products
in the Mundipharma Territory equal or exceed
$[…***…]
$[…***…]







First calendar year in which aggregate annual Net Sales of all Licensed Products
in the Mundipharma Territory equal or exceed
$[…***…]
$[…***…]
First time aggregate annual Net Sales of all Licensed Products in the
Mundipharma Territory equal or exceed $[…***…]
$[…***…]

Each Net Sales Milestone Payment shall be payable only once. Each Net Sales
Milestone Payment shall be paid within 45 days of the end of the calendar year
in which the corresponding Net Sales Milestone Event is achieved. If multiple
Net Sales Milestone Events are achieved in any given calendar year, the Net
Sales Milestone Payments corresponding to all of such multiple Net Sales
Milestone Events shall be paid within 45 days of the end of such calendar year.
5.7    Royalties. Subject to Sections 5.8 to 5.11 below, Mundipharma shall pay
to Cidara running royalties on aggregate annual Net Sales of all Licensed
Product by Mundipharma, its Affiliates and Sublicensees in the Mundipharma
Territory at the following incremental royalty rates:
Aggregate Annual Net Sales of Licensed Product in the Mundipharma Territory
Royalty Rate
On that portion of aggregate annual Net Sales in a calendar year of all Licensed
Products in the Mundipharma Territory less than
$[…***…]
[…***…]%
On that portion of aggregate annual Net Sales in a calendar year of all Licensed
Products in the Mundipharma Territory greater than $[…***…] but less than
$[…***…]
[…***…]%
On that portion of aggregate annual Net Sales in a calendar year of all Licensed
Products in the Mundipharma Territory greater than $[…***…] but less than
$[…***…]
[…***…]%
On that portion of aggregate annual Net Sales in a calendar year of all Licensed
Products in the Mundipharma Territory greater than $[…***…] but less than
$[…***…]
[…***…]%
On that portion of aggregate annual Net Sales in a calendar year of all Licensed
Products in the Mundipharma Territory greater than $[…***…]
[…***…]%

5.8    Royalty Term. Royalties under Section 5.7 shall be payable on a Licensed
Product-by-Licensed Product and country-by-country basis from the First
Commercial Sale of a Licensed Product in a country until the latest of:
(a) […***…] years from such First Commercial Sale of such Licensed Product in
such country; (b) expiration of all Regulatory Exclusivity for such Licensed
Product in such country; and (c) expiration of the last-to-expire Valid Claim of
the Cidara Patents or Joint Patents that would, in the absence of the License
(or, in the case of Joint Patents, in the absence of Mundipharma’s joint
ownership interest thereof), be infringed by the


5.9    
manufacture, use, sale, offer for sale or import of such Licensed Product in
such country (the “Royalty Term”). For clarity: (i) there shall be only one
Royalty Term per country for the Lead Indication Product, regardless of the
number of indications for which the Lead Indication Product may be approved in
such country, and such Royalty Term shall begin on the First Commercial Sale of
such Lead Indication Product in such country; and (ii) other than an Expanded
Licensed Product described in clause (A) of Section 1.47 (which itself is a new
indication of any other Licensed Product, including any other Expanded Licensed
Product), there shall be only one Royalty Term per country for each Expanded
Licensed Product, regardless of the number of indications for which such
Expanded Licensed Product may be approved in such country, and such Royalty Term
shall begin on the First Commercial Sale of such Expanded Licensed Product in
such country; provided, however, that […***…]; in which case, the Royalty Term
for such Expanded Licensed Product in such country shall be […***…]. By way of
example only, […***…] (x) shall […***…] for the purposes of this Section 5.8,
(y) there shall be […***…], and (z) such […***…] in such country (it being
understood that […***…]).
5.10    Consequences of Royalty Term Expiry. On a Licensed Product-by-Licensed
Product and country-by-country basis, upon expiration of the Royalty Term for a
Licensed Product in a country, Mundipharma’s License with respect to such
Licensed Product in such country shall become royalty‑free, fully-paid,
irrevocable and perpetual.
5.11    Generic Competition. On a country-by-country basis, if, following the
launch of a Generic Product during the Royalty Term for Licensed Products in a
country, the […***…] in such country reaches the percentage thresholds specified
in Section 5.10(a) to 5.10(e) below, then for the remainder of the Royalty Term
for Licensed Products in such country, Mundipharma’s royalty rates then
applicable with respect to Net Sales of such Licensed Products in such country
(i.e., as set forth in Section 5.7 but as such royalties may have been further
reduced pursuant to Section 5.11) shall be reduced as follows.
(a)    during any calendar quarter in which […***…] in a country in the
Mundipharma Territory is equal to or greater than […***…] ([…***…]%) but less
than […***…] percent ([…***…]%), the royalty rates for Licensed Products sold in
such country shall be reduced to […***…] percent ([…***…]%) of the royalty rates
then applicable;


(b)    during any calendar quarter in which […***…] in a country in the
Mundipharma Territory is equal to or greater than […***…] percent ([…***…]%) but
less than […***…] ([…***…]%), the royalty rates for Licensed Products sold in
such country shall be reduced to […***…] ([…***…]%) of the royalty rates then
applicable;
(c)    during any calendar quarter in which […***…] in a country in the
Mundipharma Territory is equal to or greater than […***…] ([…***…]%) but less
than […***…] percent ([…***…]%), the royalty rates for Licensed Products sold in
such country shall be reduced to […***…] ([…***…]%) of the royalty rates then
applicable;
(d)    during any calendar quarter in which […***…] in a country in the
Mundipharma Territory is equal to or greater than […***…] […***…]%) but less
than […***…] percent ([…***…]%), the royalty rates for Licensed Products sold in
such country shall be reduced to […***…] ([…***…]%) of the royalty rates then
applicable; and
(e)    during any calendar quarter in which […***…] in a country in the
Mundipharma Territory is equal to or greater than […***…] percent ([…***…]%),
the royalty rates for Licensed Products sold in such country shall be reduced to
[…***…] ([…***…]%) of the royalty rates then applicable.
For the purposes of this Section 5.10, […***…] shall mean […***…].
5.12    Third Party Licenses. In the event that Mundipharma or its Affiliate or
Sublicensee (as applicable) is required to obtain one or more licenses under
Patents of Third Parties (excluding Sublicensees) that are necessary for the
manufacture, use, sale, offer for sale or import of Licensed Product in a
country of the Mundipharma Territory (“Third Party Licenses”), […***…]% of the
royalties actually paid by Mundipharma or such Affiliate or Sublicensee (as
applicable) under such Third Party Licenses with respect to sales of such
Licensed Product in such country for a calendar quarter will be creditable
against the royalties payable by Mundipharma to Cidara with respect to Net Sales
of such Licensed Product in such country for such calendar quarter; provided,
however, that in no event will the royalties payable by Mundipharma to Cidara
hereunder with respect to Net Sales of such Licensed Product in such country for
such calendar quarter be reduced by more than […***…]% as a result of any and
all such credits in the aggregate (but any portion of the royalties paid under
Third Party Licenses with respect to sales of such Licensed Product in such
country that Mundipharma would have been entitled to credit against royalties
payable to Cidara in the absence of the foregoing limitation on aggregate
credits in any calendar quarter shall be carried over and applied against
royalties payable to Cidara in respect of such Licensed Product in any country
in subsequent calendar quarters until the full deduction is taken); and
provided, further, that Mundipharma will not be entitled to credit any portion
of royalties that are paid or payable by Mundipharma or its Affiliate or
Sublicensee to any Third Party with respect to sales of a Combination Product in
any country by reason of the inclusion in such Combination Product of any Other
Active.


5.13    Royalty Floor. In no event shall the effective royalty rate applicable
to Net Sales of Licensed Products in a country be reduced by more than an
aggregate of […***…] percent ([…***…]%) in any calendar quarter as a result of
any and all reductions and credits pursuant to Sections 4.4(e), 5.10 and 5.11
([…***…]) in the aggregate.
6.
PAYMENT; RECORDS; AUDITS

6.1    Payment; Reports.
(a)    Global Development Costs. Within 30 days after the end of each calendar
quarter during the performance of the Global Development Plan, each party shall
provide to the other a written statement setting forth the Global Development
Costs incurred by such first party and its Affiliates during such calendar
quarter, such statement to include a reasonably detailed breakdown of the
components of such Global Development Costs and the Global Development Plan
activities to which such Global Development Costs are attributable (each such
statement, a “Cost Report”). For the avoidance of doubt, Mundipharma may not
submit a Cost Report to Cidara for Global Development Costs except to the extent
the Global Development Plan contemplates Mundipharma incurring such amounts or
such amounts have otherwise been approved by the JSC. Following receipt of
Mundipharma’s Cost Report, if any, Cidara will provide Mundipharma with a
written invoice for Mundipharma’s 50% share of the Global Development Costs for
such calendar quarter; provided, however, that from and after such time as
Mundipharma has paid or reimbursed an aggregate of $31.207 million of Global
Development Costs, Cidara’s obligation to provide Cost Reports and its right to
provide invoices to Mundipharma for Global Development Costs shall cease. Within
45 days after delivery of the Cost Report and associated invoice for a calendar
quarter, Mundipharma shall pay the invoiced amount to Cidara (less any portion
of such amount that Mundipharma disputes in good faith, of which Mundipharma
shall promptly notify Cidara). Each party shall respond promptly to the other
party’s questions regarding any Cost Report delivered hereunder or reasonable
requests for supporting documentation, including, without limitation, copies of
agreements or work orders for Global Development Plan activities performed by
Third Parties (from which copies such party may redact confidential or
proprietary information that is not necessary for the other party to ascertain
Global Development Costs).
(b)    Royalties. Royalties under Section 5.7 shall be calculated and reported
for each calendar quarter and shall be paid within 45 days of the end of the
calendar quarter. Each payment of royalties shall be accompanied or preceded by
a report of Net Sales in sufficient detail to permit confirmation of the
accuracy of the payment made, including, on a Licensed Product-by-Licensed
Product and country-by-country basis, the number of each type of Licensed
Product sold, gross sales, Net Sales and itemized deductions from gross sales
(by major category as set forth in the definition of Net Sales), details of any
Net Sales adjustments for any Combination Product, any applicable reductions or
adjustments made pursuant to Section 5.8 and/or Section 5.10, details of any
royalty credits taken pursuant to Section 5.3 in respect of Development
Milestone Payment 1, and Section 5.11 on a Third Party License-by-Third Party
License basis, royalties payable, and the exchange rates used, in each case on a
Product-by-Product and country-by-country basis.

6.2    Exchange Rate; Manner and Place of Payment. All payment amounts specified
in this Agreement are expressed in U.S. dollars, and all payments by Mundipharma
to Cidara under this Agreement shall be paid in U.S. dollars. If any currency
conversion shall be required in connection with the calculation of amounts
payable hereunder, such conversion shall be calculated at the rate of exchange
for such currency used throughout Mundipharma’s accounting system in conformity
with Accounting Standards for the calendar quarter for which payment is due. All
payments owed under this Agreement shall be made by wire transfer to a bank and
account designated in writing by Cidara, unless otherwise specified in writing
by Cidara.
6.3    Income Tax Withholding and VAT.
(a)    Except as set forth herein, each party will pay all taxes (including
related interest and penalties) imposed on its share of income, profits or gains
arising directly or indirectly from the efforts of, or the receipt of any
payment by, such party pursuant to this Agreement.
(b)    If any taxes or similar duties, assessments or charges in the nature of a
tax due to governmental or tax authorities (including related interest and
penalties) (“Taxes”) are required to be withheld by one party (“payor”) from any
payment to the other party (“payee”) under this Agreement, the payor shall
(i) deduct such Taxes from the payment to the payee, (ii) timely pay such Taxes
to the proper governmental or taxing authority, and (iii) send proof of payment
to the payee within 30 days following such payment. Any amount actually withheld
and remitted by the payor to such governmental or tax authority pursuant to this
Section 6.3(b) shall be treated for all purposes of this Agreement as paid to
the payee. Mundipharma acknowledges that based on Applicable Law as of the
Effective Date no withholding tax is required to be deducted or withheld from
payments made by Mundipharma to Cidara pursuant to this Agreement. Subject to
Section 6.3(c) below, if the payor makes a payment without deduction for Tax
withholding and an amount of Tax should have been withheld from such payment,
then the payor shall be entitled to recover the underwithheld Tax by an
additional withholding from any amount payable to the payee under this Agreement
only if such failure to withhold is solely the fault of the payee (for example,
without limitation, where the payor’s failure to properly withhold tax is due to
the payee’s provision of incorrect tax information to the payor.
(c)    If the payor is required to make a payment to the payee that is subject
to a deduction or withholding of Taxes and the obligation to make such deduction
or withholding arises or is increased solely as a result of (i) any failure on
the part of the payor to comply with Applicable Laws relating to the withholding
of Taxes or (ii) the assignment of this Agreement or transfer of any rights or
obligations under this Agreement by the payor (a “Withholding Tax Action”), then
the payment by the payor in respect of which such deduction or withholding of
Taxes is required to be made shall be increased by such amount as will leave the
payee in the same net of Tax position it would have been in had the Withholding
Tax Action not occurred (it being understood that Taxes that would have been
deducted or withheld in accordance with Section 6.3(b) in the absence of a
Withholding Tax Action are the payee’s responsibility). Notwithstanding the
foregoing, no additional amounts shall be payable by the payor to the payee
under this Section 6.3(c) if the payee determines (acting in good faith) that
any Taxes arising due to a Withholding Tax Action will be recovered by the payee
or will offset the payee’s otherwise payable Taxes for the Tax year in which the
Withholding Tax Action occurs.
(d)    Notwithstanding anything contained in Section 6.3(a), 6.3(b) or 6.3(c),
this Section 6.3(d) shall apply with respect to any value added, sales, use,
goods, services, or other similar tax (“Sales Tax”) applicable to any sums
payable by one party to the other party pursuant to this Agreement.
(i)    All sums expressed to be payable under this Agreement are exclusive of
Sales Tax (if applicable).
(ii)    If any Sales Tax is payable on or in respect of any supply by any party
under this Agreement, the recipient of the supply shall pay the amount of the
Sales Tax to the supplier (to the extent that the supplier is liable to account
for such Sales Tax to the appropriate tax or governmental authority) in respect
of such supply following the receipt of a valid Sales Tax invoice in the
appropriate form issued by the supplier in respect of the supply, such Sales Tax
to be payable on the later of the due date of the payment for the supply to
which such Sales Tax relates and ten (10) Business Days after the receipt by the
recipient of the supply of the applicable Sales Tax invoice, and the supplier
shall (where it is liable to account for such Sales Tax) timely remit such Sales
Tax to the appropriate tax or governmental authority. Each party may propose to
the other in writing changes to the payment and invoicing arrangements in
relation to the supplied services, with a view to minimising, so far as lawfully
and reasonably practicable, costs suffered on account of Sales Tax by that
party. If a party receives such a proposal from the other, it will, acting
reasonably, consider the proposal and, to the extent that it agrees to the
proposal, will provide its reasonable cooperation in implementing it.
(iii)    Where a party is required under this Agreement to pay an amount in
respect of, or otherwise reimburse, any cost, charge or expense incurred by
another party, the first party shall not be required to pay or reimburse any
amount in respect of Sales Tax which is recoverable (whether by way of
repayment, credit or set off) by the second party, and the second party shall
use all reasonable endeavors to seek to minimize irrecoverable Sales Tax.
(iv)    If any Sales Tax originally paid by the recipient of the relevant supply
for Sales Tax purposes to the supplier in accordance with the terms of this
Agreement is in whole or in part subsequently determined (by the applicable tax
authority) not to have been chargeable, and the supplier has obtained a refund
of such Sales Tax from the relevant tax or governmental authority, the supplier
shall pay an amount equal to any such Sales Tax repaid by the relevant tax or
governmental authority to the recipient of the relevant supply within ten (10)
Business Days of receipt from the tax or governmental authority (whether receipt
is by way of repayment, credit or set off).
(e)    The parties agree to cooperate with one another and to use reasonable
efforts to (I) reduce or eliminate Tax withholding or similar obligations and
(II) assist in the claiming of foreign tax credits, refunds, or deductions, in
each case, in respect of the payments made by one party to the other party under
this Agreement. Without limiting the generality of the foregoing, each party
shall (i) upon written request, provide the other with any tax forms and
information in such party’s possession (and which it is legally able to provide)
that may be reasonably necessary in order for (A) the payor not to withhold Tax,
or to withhold Tax at a reduced rate, under an applicable double tax treaty or
(B) the payee to obtain the benefit of any present or future applicable double
tax treaty, within a reasonable time prior to the date the applicable payment is
due, and (ii) provide the other with reasonable assistance to enable the
recovery, as permitted by Law, of withholding Taxes, Sales Tax, or similar
obligations resulting from payments made under this Agreement, such recovery to
be for the benefit of the party bearing such Tax or other obligation.
6.4    Audits.
(a)    Global Development Cost Audit. During the performance of any Global
Development Plan activities and for a period of […***…] years thereafter, each
party and its Affiliates shall keep complete and accurate records pertaining to
Global Development Costs incurred by it in sufficient detail to permit the other
party to confirm the calculation of Global Development Costs (including, in the
case of Cidara, the applicable Cost of Goods) and the accuracy of the other
party’s invoices delivered to such party pursuant to Section 6.1(a). Each party
shall have the right to cause an independent, certified public accountant
reasonably acceptable to the other party to audit such records (other than tax
returns and records related to tax returns) to confirm the calculation of such
Global Development Costs and the accuracy of the other party’s invoices for such
Global Development Costs for a period covering not more than the preceding
[…***…] full years. The audited party may require such accountant to execute a
reasonable confidentiality agreement with the audited party prior to commencing
the audit. Such audits may be conducted during normal business hours upon
reasonable prior written notice to the party to be audited, but no more
frequently than once per year. No accounting period of a party shall be subject
to audit more than one time pursuant to this Section 6.4(a). Prompt adjustments
(including remittances of underpayments or overpayments disclosed by such audit)
shall be made by the parties to reflect the results of such audit, and no later
than 30 days after the date of the accountant’s audit report. The auditing party
shall bear the full cost of such audit unless such audit discloses an
overstatement by the audited party of the audited party’s Global Development
Costs in any calendar year of […***…]% or more, in which case the audited party
shall bear the full cost of such audit. Alternatively, if a party provides
notice of exercise of its audit right under this Section 6.4(a), then, at the
other party’s written request made within 30 days of such exercise, the parties
shall jointly retain an independent, certified public accountant reasonably
acceptable to both parties to conduct an audit of both parties’ Global
Development Costs for the applicable period, in which case the parties shall
share equally (50/50) the cost of such joint audit. Prompt adjustments
(including remittances of underpayments or overpayments disclosed by such audit)
shall be made by the parties to reflect the results of such audit, and no later
than 30 days after the date of the jointly retained, independent accountant’s
audit report. If such jointly initiated audit discloses that one party (but not
the other party) has overstated its Global Development Costs in any calendar
year covered by such audit by […***…]% or more, such party shall reimburse the
other party for the 50% share of the joint audit costs that was initially borne
by the other party. The results of such audit will be final, absent manifest
error.
(b)    CMC Development Cost Audit. During the performance of any CMC Development
Plan activities and for a period of […***…] years thereafter, each party and its
Affiliates shall keep complete and accurate records pertaining to its external
costs incurred by it (including any Costs of Goods) in sufficient detail to
permit the other party to verify such costs incurred as compared to the budgeted
amounts in the CMC Development Plan. Each party shall have the right to cause an
independent, certified public accountant reasonably acceptable to the other
party to audit such records (other than tax returns and tax records) to verify
such costs for a period covering
(c)    
not more than the preceding […***…] full years. The audited party may require
such accountant to execute a reasonable confidentiality agreement with the
audited party prior to commencing the audit. Such audits may be conducted during
normal business hours upon reasonable prior written notice to the party to be
audited, but no more frequently than once per year. No accounting period of a
party shall be subject to audit more than one time pursuant to this
Section 6.4(b). The auditing party shall bear the full cost of such audit.
(d)    Net Sales Audits. Mundipharma shall keep, and shall cause its Affiliates
and Sublicensees to keep, complete and accurate records pertaining to the sale
or other disposition of Licensed Products in sufficient detail to permit Cidara
to confirm the accuracy of all payments due hereunder, for at least […***…] full
calendar years following the end of the calendar year to which they pertain.
Cidara shall have the right, once annually, to cause an independent, certified
public accountant reasonably acceptable to Mundipharma to audit such records to
confirm Net Sales, royalties and the timing of achievement of Net Sales
Milestone Events, for a period covering not more than the preceding […***…] full
calendar years; provided, however, that Mundipharma shall not be required to
provide, and neither the independent accountant nor the Cidara shall be entitled
to review or examine, the tax returns or tax records of Mundipharma, its
Affiliates of Sublicensees. No audited period shall be subject to audit under
this Section 6.4(c) more than once. Such audits may be exercised during normal
business hours upon reasonable prior written notice to Mundipharma, but no more
frequently than once per year. The auditor will execute a reasonable written
confidentiality agreement with Mundipharma and will disclose to Cidara only such
information as is reasonably necessary to provide Cidara with information
regarding any actual or potential discrepancies between amounts reported and
actually paid and amounts payable under this Agreement, and between the reported
timing and actual timing of achievement of Net Sales Milestone Events. The
auditor will send a copy of the report to Mundipharma at the same time it is
sent to Cidara. The report sent to both parties will include the methodology and
calculations used to determine the results. If such audit reveals that
Mundipharma has failed to accurately report information pursuant to
Section 6.1(b) or to make any Net Sales Milestone Payment (or portion thereof)
when actually due under this Agreement, then Mundipharma, within 30 days after
receipt of the final audit report, shall pay to Cidara any underpaid amounts due
under this Agreement, together with interest on such underpaid or late amounts
calculated in accordance with Section 6.5. Cidara shall bear the full cost of
such audit unless such audit discloses an underpayment by Mundipharma of more
than […***…]% of the amount due for any calendar year under this Agreement, in
which case Mundipharma shall bear the full cost of such audit. If such audit
discloses an overpayment by Mundipharma, then Mundipharma will deduct the amount
of such overpayment from amounts otherwise owed to Cidara under this Agreement.
The results of such audit will be final, absent manifest error.
6.5    Late Payments. In the event that any payment due under this Agreement is
not made when due, simple interest shall accrue on the late payment at a rate
per annum that is […***…] basis points (i.e., […***…] percentage points) above
the then-current prime rate quoted by Citibank in New York City (or such other
rate and source as the parties mutually agree in writing) for the period from
the due date for payment until the date of actual payment; provided, however,
that
(a)    in no event shall such rate exceed the maximum legal annual interest
rate;
(b)    the payment of such interest shall not limit a party from exercising any
other rights it may have as a consequence of the lateness of any payment that it
is due; and
(c)    The parties may agree that a delay to a payment arising solely due to the
parties’ efforts to lawfully reduce Tax or Sales Tax applicable to such payment
shall not be a late payment that is subject to this Section 6.5, such agreement
not to be unreasonably withheld. Any such agreement shall be in writing and
delivered in accordance with the terms of this Agreement.
7.
CONFIDENTIALITY

7.1    Confidential Information. Subject to Section 7.3, “Confidential
Information” of a party shall mean any Information or Business Information
furnished by or on behalf of such party (the “Disclosing Party”) to the other
party (the “Receiving Party”) pursuant to this Agreement or under the Prior CDA,
whether in written, oral, visual, electronic or other form. Notwithstanding the
foregoing definition, the parties hereby agree that the following information
shall be deemed to constitute the “Confidential Information” of each party
(without regard to which party initially disclosed such information to the other
party), and that each party shall be deemed both a “Receiving Party” and a
“Disclosing Party” with respect thereto, for purposes of this Agreement:
(a)    the Global Development Plan, the Mundipharma Territory Plan and the CMC
Development Plan;
(b)    if applicable, in each case, the Expanded Licensed Product Global
Development Plan for each Expanded Licensed Product, the Expanded Licensed
Product Mundipharma Territory Development Plan for each Expanded Licensed
Product, the Subcutaneous Global Development Plan, the Subcutaneous Mundipharma
Territory Development Plan, and any plan equivalent to any of the foregoing with
respect to an Other Product as contemplated by Section 4.5;
(c)    the agenda and minutes of each meeting of the JSC or any Subcommittee
(including, in each case, all accompanying documents, exhibits and attachments
thereto) and all reports and written disclosures provided by either party to the
JSC or any Subcommittee (or to the other party’s representatives on the JSC or
any Subcommittee);
(d)    any amendment to this Agreement;
(e)    Information and Data generated pursuant to any of the plans described in
Sections 7.1(a) and 7.1(b);
(f)    all written materials provided by either party to […***…] pursuant to
Section 3.1(f)(iv); and
(g)    all written determinations, recommendations and awards issued by […***…],
arbitral tribunal or Independent Expert (including any Expert Forecast) pursuant
to this Agreement.
7.2    Obligations of Confidentiality and Non-Use. Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing by the
parties, the Receiving Party
7.3    
agrees that, during the Term and for seven (7) years thereafter, the Receiving
Party shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose, other than as expressly provided for in this
Agreement, any Confidential Information of the Disclosing Party. The Receiving
Party may use Confidential Information only to the extent required to exercise
its rights and fulfil its obligations under this Agreement. The Receiving Party
shall use at least the same standard of care as it uses to protect proprietary
or confidential information of its own, but no less than reasonable care, to
ensure that its, and its Affiliates’, directors, officers, employees, agents,
consultants and other representatives (“Representatives”) do not disclose or
make any unauthorized use of the Confidential Information. Receiving Party shall
be responsible for any failure by its Representatives which, if committed by
Receiving Party, would be a breach of this Agreement. The Receiving Party will
promptly notify the Disclosing Party upon discovery of any unauthorized use or
disclosure of the Confidential Information.
7.4    Exceptions. Confidential Information shall not include any information
that the Receiving Party can demonstrate: (a) is, or hereafter becomes, through
no act or failure to act on the part of the Receiving Party in breach of this
Agreement, generally known or available in the public domain; (b) is known by
the Receiving Party at the time of receiving such information, as evidenced by
its contemporaneously-maintained written records, with no restrictions on its
use or disclosure; (c) is hereafter furnished to the Receiving Party on a
non-confidential basis by a Third Party, as a matter of right (i.e., without
breaching any obligation such Third Party may have to the Disclosing Party); or
(d) is independently discovered or developed by the Receiving Party,
independently of the activities undertaken by the Receiving Party pursuant to
this Agreement and without the use of, reliance on, or reference to Confidential
Information of the Disclosing Party, as evidenced by the Receiving Party’s
contemporaneously-maintained written records.
7.5    Authorized Disclosure. Each party may disclose Confidential Information
of the other party only as expressly permitted by this Agreement, or if and to
the extent such disclosure is:
(a)    made by the Receiving Party to a patent authority as may be reasonably
necessary for the purposes of filing, prosecuting or enforcing Patents as
permitted by this Agreement;
(b)    necessary in order to enforce such party’s rights under this Agreement
and/or to perform its obligations under this Agreement;
(c)    necessary in order to prosecute or defend litigation as permitted by this
Agreement;
(d)    made in response to a valid order of a court of competent jurisdiction or
other competent authority, or otherwise required by applicable laws, rules or
regulations, or the listing rules of any exchange on which such party’s
securities are traded;
(e)    necessary in Product Filings that the Receiving Party has the right to
file, or holds, as expressly set forth in this Agreement;
(f)    to the Receiving Party’s Affiliates, licensees and
sublicensees/Sublicensees, potential licensees and sublicensees/Sublicensees,
and to the Receiving Party’s and its Affiliates’ Representatives who, in each
case, need to know such Confidential Information in order for the Receiving
Party to exercise its rights or fulfill its obligations under this Agreement,
provided, in each case, that any such Affiliate, actual or potential licensee or
sublicensee/Sublicensee, or Representative is bound by obligations of
confidentiality and non-use at least as restrictive as those set forth in this
Article 7; and
(g)    disclosure to Third Parties in connection with due diligence
investigations by such Third Parties, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such Third Party needs to know such Confidential Information and is bound by
reasonable obligations of confidentiality and non-use.
Notwithstanding the foregoing, in the event the Receiving Party is required to
make a disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 7.4(c) or 7.4(d), it will, to the extent practicable and not prohibited
by law, (i) give reasonable advance notice to the Disclosing Party of such
disclosure, (ii) provide the Disclosing Party with the opportunity to secure
confidential treatment of such Confidential Information to be disclosed;
(iii) cooperate with any such efforts by the Disclosing Party, at the Disclosing
Party’s request and expense, to secure confidential treatment of such
Confidential Information; and (iv) disclose only such minimal portion of the
Confidential Information as is, on the advice of counsel, required to be
disclosed. Disclosure by the Receiving Party of Confidential Information in
accordance with any of the foregoing provisions of this Section 7.4 shall not,
in and of itself, cause the information so disclosed to cease to be treated as
Confidential Information under this Agreement, except to the extent that, by
virtue of disclosure by the Receiving Party in full compliance with this
Section 7.4, such information becomes generally known or available.
7.6    Confidentiality of this Agreement. Except as otherwise provided in this
Article 7, each party agrees not to disclose to any Third Party the terms of
this Agreement without the prior written consent of the other party hereto,
except that each party may disclose the terms of this Agreement that are
otherwise made public as contemplated by Section 7.6 or to the extent such
disclosure is permitted under Section 7.4.
7.7    Public Announcements.
(a)    The parties have agreed upon the content of a press release which shall
be issued by Cidara (or jointly by the parties, if mutually agreed)
substantially in the form attached hereto as Exhibit H, the release of which the
parties will coordinate in order to accomplish the same promptly upon execution
and delivery of this Agreement. Except to the extent already disclosed in a
press release or other public communication issued in accordance with this
Agreement, no public announcement concerning this Agreement, its subject matter
or the transactions described herein shall be made, either directly or
indirectly, by either party or its Affiliates, except as may be required by
applicable law (including disclosure requirements of the U.S. Securities and
Exchange Commission (“SEC”)), judicial order, or stock exchange or quotation
system rule without first obtaining the approval of the other party and
agreement upon the nature, text and timing of such announcement, which approval
and agreement shall not be unreasonably withheld or delayed. The party desiring
to make any such voluntary public announcement shall provide the other party
with a written copy (including by email) of the proposed announcement in
reasonably sufficient time prior to public release to allow the other party to
comment upon such announcement, prior to public release. In the case of press
releases or other public communications required to be made by law, judicial
order or stock exchange or quotation system rule, the party making such press
release or public announcement shall provide to the other party a copy of the
proposed press release or public announcement in written or electronic form upon
such advance notice as is practicable under the circumstances for the purpose of
allowing the notified party to review and comment upon such press release or
public announcement. Under such circumstances, the releasing party shall not be
obligated to delay making any such press release or public communication beyond
the time when the same is required to be made. Neither party shall be required
to seek the permission of the other party to repeat any information regarding
the terms of this Agreement or any amendment hereto that has already been
publicly disclosed by such party or by the other party in accordance with this
Section 7.6(a); provided that such information remains accurate as of such time
and provided the frequency and form of such disclosure are reasonable.
(b)    Each party may make public statements regarding this Agreement in
response to questions by the press, analysts, investors or those attending
industry conferences or financial analyst calls, provided that any such public
statement or press release: (i) is not inconsistent with prior public
disclosures or public statements made in accordance with Section 7.6(a) or as
permitted by Section 7.4; and (ii) does not reveal (A) information regarding the
terms of this Agreement that have not previously been disclosed in accordance
with Section 7.6(a) or as permitted by Section 7.4 or (B) non‑public information
about the other party.
(c)    The parties shall coordinate in advance with each other in connection
with the filing of this Agreement (including redaction of certain provisions of
this Agreement) with the SEC or other governmental agency or any stock exchange
on which securities issued by a party or its Affiliate are traded, and neither
party shall make any such filing unless the parties have mutually agreed upon
the provisions to be redacted (such agreement not to be unreasonably withheld).
The party filing this Agreement shall use reasonable efforts to seek and obtain
confidential treatment for the provisions of this Agreement that the parties
mutually agree to redact from such filing; provided that such party shall retain
ultimate discretion to disclose such information to the SEC or any stock
exchange or other governmental agency (as the case may be) as such party
determines, based on advice of legal counsel, is required to be so disclosed.
Except as expressly set forth in this Article 7, neither party (or its
Affiliates) shall be obligated to consult with or obtain approval from the other
party with respect to any filings with the SEC or any stock exchange or other
governmental agency where such filings do not disclose Confidential Information
of the other party.
7.8    Scientific Publications. Each party recognizes that publications
regarding results of clinical and non-clinical studies carried out under this
Agreement and other information regarding Licensed Products (including Expanded
Licensed Product), including oral or poster presentations and abstracts (each of
the foregoing, a “Publication”), may be beneficial to both parties provided such
Publications are subject to reasonable controls to protect Confidential
Information. Accordingly, a party shall have the right to review and comment on
any Publication prior to submission by the other party. Before a Publication is
submitted for publication or disclosure (other than oral presentation materials
and abstracts, which are addressed below), the party proposing publication shall
deliver a complete copy to the other party at least 21 days prior to submitting
the material to a publisher or initiating such other disclosure, and such other
party shall review any such material and give its comments to the party
proposing publication within 10 days of the delivery of such material to such
other party. With respect to oral presentation materials and abstracts, the
party proposing publication shall deliver a complete copy to the other party at
least 14 days prior to the anticipated date of the presentation, and such other
party shall make reasonable efforts to expedite review of such materials and
abstracts, and shall return such items as soon as practicable to the party
proposing publication with appropriate comments, if any, but in no event later
than 10 days from the date of delivery to the non-publishing party. The party
seeking to publish or present shall consider in good faith any comments thereto
provided by the other party and shall comply with the other party’s request to
remove any and all of such other party’s Confidential Information in any such
material. In addition, the party seeking to publish or present agrees to delay
any submission for publication or other public disclosure for a period of up to
an additional 30 days, in the event that the other party can demonstrate a
reasonable need for such delay for the purpose of preparing and filing
appropriate patent applications. If the other party fails to provide its
comments to the party seeking to publish or present within the applicable 10-day
period, such other party shall be deemed not to have any comments, and the party
seeking to publish or present shall be free to submit for publication or present
in accordance with this Section 7.6 after the 21-day period or 14-day period, as
applicable, has elapsed (but without waiver of, or prejudice to, any liability
of the publishing party for breach of its obligations pursuant to this
Article 7).
8.
INTELLECTUAL PROPERTY

8.1    Ownership. As between the parties, Cidara is and shall at all times be
the sole and exclusive owner of all right, title and interest in and to the
Cidara Technology. Inventorship of Inventions shall be determined in accordance
with United States patent laws. Cidara shall solely own all Cidara Inventions.
Mundipharma shall solely own all Mundipharma Inventions. The parties shall
jointly own all Joint Inventions. Subject to the terms and conditions of this
Agreement, and except to the extent that a party has granted the other party an
exclusive license under such party’s joint ownership interest in Joint
Inventions and Joint Patents, each party shall have the right to practice, and
to grant licenses under, such party’s own joint ownership interest in Joint
Inventions and Joint Patents without the other party’s consent, and shall have
no duty to account to the other party for such practice or license, and each
party hereby waives any right it may have under the laws of any country to
require such consent or accounting.
8.2    Patent Prosecution and Maintenance. For purposes of this Section 8.2, the
terms “prosecution” and “maintenance” (including variations such as “prosecute”
and “maintain”) shall mean, with respect to a Patent, the preparation, filing,
prosecution (including conducting all correspondence and interactions with any
patent office and seeking, conducting and defending all any interferences, inter
partes reviews, reissue proceedings, reexaminations, and oppositions and similar
proceedings) and maintenance (including payment of any patent annuity fees) of
such Patent, as well as re-examinations, reissues, appeals, post grant reviews
(PGR), inter partes reviews (IPR) and requests for patent term adjustments,
patent term extensions, supplementary protection certificates, or their
equivalents with respect to such Patent, together with […***…]. For
clarification, “prosecution” and “maintenance” (including variations such as
“prosecute” and “maintain”) shall exclude any enforcement action with respect to
a Patent, unless such enforcement action[…***…].
(a)    Cidara Patents.
(i)    Cidara Patents Other Than Cidara General Manufacturing/Formulation
Patents.
(1)    Cidara shall use Commercially Reasonable Efforts to prosecute and
maintain the Patents derived from (x) international application […***…] and/or
claiming priority from […***…] and (y) from international application […***…]
and/or claiming priority from […***…], using counsel of its own choice, […***…];
provided, however, that the foregoing shall not be construed to prohibit
ordinary course prosecution actions, including amending, or agreeing to amend,
the scope of a claim of a pending patent application within the foregoing, or
filing a terminal disclaimer with respect to or abandoning a claim of a pending
patent application within the foregoing in favor of a related claim contained in
another patent application filed by Cidara, subject to the remainder of this
Section 8.2(a)(i).
(2)    With respect to other Cidara Patents (excluding Patents referenced in
Section 8.2(a)(i)(1) and the Cidara General Manufacturing/Formulation Patents),
Cidara shall have the first right, but not the obligation, to prosecute and
maintain in the Mundipharma Territory, using counsel of its own choice, […***…].
(3)    Cidara shall keep Mundipharma reasonably informed of progress with regard
to the prosecution and maintenance of all Cidara Patents (excluding the Cidara
General Manufacturing/Formulation Patents) in the Mundipharma Territory,
including any requests for patent term adjustments, patent term extensions,
supplementary protection certificates or their equivalents. In addition, Cidara
shall promptly provide Mundipharma with drafts of all proposed substantive
filings and correspondence to any patent authority to the extent related to such
Cidara Patents in the Mundipharma Territory for Mundipharma’s review and comment
prior to the submission of such proposed filings and correspondence. Cidara
shall consider in good faith Mundipharma’s comments related to such Cidara
Patents prior to submitting such filings and correspondence, provided that
Mundipharma provides such comments within 30 days (or a shorter period
reasonably designated by Cidara if 30 days is not practicable given the filing
deadline) of receiving the draft filings and correspondence from Cidara.
(4)    In the event that Cidara seeks to abandon or cease the prosecution or
maintenance of any Cidara Patent covered by Section 8.2(a)(i)(2) in the
Mundipharma Territory (without initiation of the prosecution and maintenance of
a substitution therefor), Cidara shall provide reasonable prior written notice
to Mundipharma of such intention to abandon or cease such prosecution or
maintenance (which notice shall be given no later than 30 days prior to the next
deadline for any action that must be taken with respect to any such Cidara
Patent in the relevant patent office in the Mundipharma Territory). […***…].
(ii)    Cidara General Manufacturing/Formulation Patents. Cidara shall have the
sole right, but not the obligation, to prosecute and maintain the Cidara General
Manufacturing/Formulation Patents in the Mundipharma Territory […***…].
(b)    Joint Patents. Cidara shall have the first right, but not the obligation,
to control and manage the prosecution and maintenance of all Joint Patents in
the Cidara Territory and the Mundipharma Territory, […***…]. Cidara shall
consult with Mundipharma as to the prosecution and maintenance of Joint Patents
reasonably prior to any deadline or action with any patent office, and shall
furnish to Mundipharma copies of all relevant drafts and documents reasonably in
advance of such consultation. Cidara shall keep Mundipharma reasonably informed
of progress with regard to the prosecution and maintenance of Joint Patents and
shall provide to Mundipharma copies of all material patent office submissions
within a reasonable amount of time following submission thereof by Cidara. In
the event that Cidara desires to abandon or cease the prosecution or maintenance
of any Joint Patent in any country (without initiation of the prosecution and
maintenance of a substitution therefor), Cidara shall provide reasonable prior
written notice to Mundipharma of such intention to abandon (which notice shall,
to the extent possible, be given no later than 30 days prior to the next
deadline for any action that must be taken with respect to any such Joint Patent
in the relevant patent office). In such case, at Mundipharma’s sole discretion,
upon written notice to Cidara from Mundipharma, Mundipharma may elect to
continue the prosecution and maintenance of any such Joint Patent, […***…].
8.3    Cooperation of the Parties. Each party agrees to cooperate fully in the
preparation, filing, prosecution and maintenance of the Cidara Patents pursuant
to Section 8.2. Such cooperation includes, but is not limited to: (a) executing
all papers and instruments, or requiring its employees or contractors, to
execute such papers and instruments, so as to effectuate the ownership of
Inventions set forth in Section 8.1, and Patents claiming or disclosing such
Inventions, and to enable the other party to apply for and to prosecute patent
applications in any country as permitted by Section 8.2, and (b) promptly
informing the other party of any matters coming to such party’s attention that
may affect the prosecution and maintenance of any such patent applications.
8.4    Third Party Infringement. Each party shall notify the other party in
writing within 10 Business Days (except as expressly set forth below) of
becoming aware of any alleged or threatened infringement by a Third Party of any
Cidara Patent or Joint Patent (“Infringement”), including (x) any such alleged
or threatened Infringement on account of […***…] and (y) […***…] ((x) and (y),
collectively, “Competitive Infringement”); provided, however, that each party
shall notify the other party of any […***…] regarding any Cidara Patent or Joint
Patent that it receives, and such party shall provide the other party with a
copy of such[…***…], within five (5) Business Days of receipt.
(a)    Cidara Patents.
(i)    Cidara Patents. […***…] shall have the first right, but not the
obligation, to bring and control any action or proceeding with respect to
Competitive Infringement in the Field in the […***…] of any Cidara
Patent[…***…], […***…], and […***…] shall have the right, […***…], to be
represented in any such action […***…]. […***…] fails to bring any such action
or proceeding within (i) […***…] following the notice of alleged infringement,
or (ii) […***…] before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions, whichever comes first, then
[…***…] shall have the right to bring and control any such action, […***…], and
[…***…] shall have the right, […***…], to be represented in any such action
[…***…]. […***…] shall have the sole right, but not the obligation, to bring and
control any action or proceeding with respect to Infringement of any such Cidara
Patent, other than Competitive Infringement in the Field […***…]. Each party
shall keep the other party reasonably informed of the status and progress of any
action or proceeding brought by such party with respect to Competitive
Infringement in the Field […***…] of any Cidara Patent[…***…], and shall provide
the other party with drafts of all proposed substantive filings in such action
or proceeding reasonably in advance of making such filings and consider the
other party’s comments on such filings in good faith.
(ii)    […***…]. […***…] shall have the sole right, but not the obligation, to
bring and control any action or proceeding with respect to Infringement of
any[…***…], […***…]. With respect to any action or proceeding with respect to
Competitive Infringement in the Field in the Mundipharma Territory of any
[…***…] shall (x) keep […***…] reasonably informed of the status and progress of
any such action or proceeding, but […***…] shall not have the right to be
represented, or otherwise participate, in such action or proceeding without the
prior written consent of […***…], which […***…] may withhold in its sole
discretion, and (y) to the extent reasonably practicable, provide […***…] with
drafts of substantive filings in such action or proceeding reasonably in advance
of making such filings and consider […***…] comments on such filings in good
faith.
(b)    Joint Patents. […***…] shall have the first right, but not the
obligation, to bring and control any action or proceeding to enforce any Joint
Patent with respect to Competitive Infringement in the Field […***…], […***…],
and […***…] shall have the right, […***…], to be represented in any such action
[…***…]. […***…] shall have the first right, but not the obligation, to bring
and control any action or proceeding to enforce any Joint Patent with respect to
Competitive Infringement in the Field in the […***…] and by counsel of its own
choice, and […***…] shall have the right[…***…], to be represented in any such
action[…***…]. If the party having the first right to bring and control any
action or proceeding to enforce any Joint Patent under this Section 8.4(b) (the
“First Party”) fails to bring and control any such action or proceeding within
(i) […***…] following the notice of alleged infringement, or (ii) […***…],
whichever comes first, then the other party shall have the right to bring and
control any such action, […***…], and the First Party shall have the right,
[…***…], to be represented in any such action[…***…]. In the case of
Infringement of a Joint Patent, other than Competitive Infringement, the parties
shall mutually agree in good faith on a case-by-case basis whether to jointly
bring and control any action or proceeding to enforce such Joint Patent, or
whether one party will bring and control any action or proceeding to enforce
such Joint Patent, and, in each case, how the costs and expenses of such action
or proceeding, and any recovery from such action or proceeding, will be
allocated between the parties.
(c)    Cooperation. In the event a party brings an infringement action in
accordance with this Section 8.4 (such party, the “Enforcing Party”), the other
party shall cooperate fully, including, if required to bring such action, the
furnishing of a power of attorney or being named as a party. The Enforcing Party
shall not […***…].
(d)    Recovery. Except as otherwise agreed by the parties in connection with a
cost-sharing arrangement, any recovery as a result of any action or proceeding
pursuant to Section 8.4(a)(i), 8.4(a)(ii) or 8.4(b), whether by way of
settlement or otherwise, shall first[…***…], and any remainder of the recovery
after reimbursement of the litigation costs and expenses of the parties
(“Remainder”), […***…]; provided, however, that:
(i)    any Remainder of a recovery realized by […***…] as a result of any action
brought and controlled by […***…] pursuant to Section 8.4(a)(i) that is
specifically attributable to Competitive Infringement in the Field […***…] of a
Cidara Patent shall be allocated as follows: (A) […***…],
(1)    if such damages are assessed either on the basis of the […***…], or as
[…***…], in either case, it shall be […***…]; or
(2)    if the recovery is assessed on the basis of […***…];
and (B) to the extent it represents […***…];
(ii)    any Remainder of a recovery realized by […***…] as a result of any
action brought and controlled by […***…] pursuant to Section 8.4(a)(ii) that is
specifically attributable to Competitive Infringement in the Field […***…] of
any […***…], shall be allocated as follows: (A) to the extent it represents
[…***…] in the Field […***…], […***…]% to Cidara and […***…]% to Mundipharma;
and (B) to the extent it represents […***…] for Competitive Infringement of such
[…***…] in the Field […***…], […***…]% to […***…] and […***…]% to […***…]. For
clarity, […***…] shall not be entitled to any portion of a recovery realized by
[…***…] as a result of […***…] pursuant to Section 8.4(a)(ii) that is
specifically attributable to Infringement, […***…], in the Field […***…] of any
[…***…]; and
(iii)    any Remainder of a recovery realized by […***…] as a result of any
action brought and controlled by […***…] pursuant to Section 8.4(b) that is
specifically attributable to Competitive Infringement in the Field […***…] of
any Joint Patent shall be allocated as follows: (A) to the extent it represents
[…***…],
(1)    if such damages are assessed either on the basis of the […***…], or as
[…***…], in either case, it shall be […***…]; or
(2)    if the recovery is assessed on the basis of […***…];
and (B) to the extent it represents […***…].
8.5    Infringement of Third Party Rights. Each party shall promptly notify the
other in writing of any allegation by a Third Party that the manufacture, use,
importation, offer for sale or sale of Product infringes or may infringe the
intellectual property rights of such Third Party. Cidara shall have the sole
right to control any defense of any such claim involving alleged
8.6    
infringement of Third Party rights by Cidara’s activities at its own expense and
by counsel of its own choice. Mundipharma shall have the sole right to control
any defense of any such claim involving alleged infringement of Third Party
rights by Mundipharma’s activities at its own expense and by counsel of its own
choice. Neither party shall […***…].
8.7    Patent Marking. Mundipharma shall mark (or cause to be marked) Licensed
Product marketed and sold hereunder with appropriate Cidara Patent numbers or
indicia to the extent required by Applicable Laws.
8.8    European United Patent Court. In the event that the Unitary Patent Court
(“UPC”) enters into force, Cidara shall (a) at least ten (10) days before any
necessary decision, provide Mundipharma with a proposal on whether to allow
some, or all, of the Cidara Patents in Europe to become automatically subject to
the jurisdiction of the UPC; or whether to opt them out. In response to this
proposal, Mundipharma and its patent counsel may provide an alternative proposal
for consideration. This proposal shall be taken into consideration in good faith
by Cidara and its patent counsel, and each party shall cooperate with and assist
in all reasonable respects and provide the other party all reasonable assistance
and cooperation in connection with the decisions on whether Cidara Patents
should be opted out or allowed to remain in the UPC. In the event that a
decision is taken to opt-out one or more of such Cidara Patents in Europe,
Cidara, at its sole expense and acting through patent counsel of its choice,
shall be solely responsible for preparing and registering the opt-outs.
8.9    Trademarks.
(a)    Licensed Product Trademark. Mundipharma shall have the right to select
the Licensed Product-specific trademark for use in connection with the marketing
and sale of Licensed Product in the Mundipharma Territory (the “Licensed Product
Trademark”), which may, but need not, be the same as the Licensed
Product-specific trademark used in connection with the marketing and sale of
Licensed Product in the Cidara Territory (the “Cidara Product Trademark”).
Mundipharma shall consider in good faith Cidara’s suggestions regarding the
selection of the Licensed Product Trademark but shall retain ultimate discretion
as to such selection.
(i)    Use of Cidara Product Trademark. In the event that Mundipharma elects to
use the Cidara Product Trademark in connection with the marketing and sale of
Licensed Product in the Mundipharma Territory, then, effective upon such
selection and subject to the terms and conditions of this Agreement, Cidara
hereby grants to Mundipharma during the Term an exclusive, royalty-free license,
with the right to sublicense solely in conjunction with the grant of a permitted
Sublicense under Section 2.2, to use the Cidara Product Trademark in connection
with the marketing and sale of Licensed Product in the Mundipharma Territory in
accordance with this Agreement. During the Term, Mundipharma shall not use (or
license to an Affiliate or Third Party) the Cidara Product Trademark in
connection with any product other than Licensed Product, nor shall Mundipharma
use (or cause or permit any Affiliate or Sublicensee to use) the Cidara Product
Trademark outside of the Mundipharma Territory. Mundipharma shall be responsible
for the failure by its Affiliates and Sublicensees to comply with this
Section 8.8, including all relevant restrictions, limitations and obligations.
Mundipharma shall obtain Cidara’s approval prior to the first use of the Cidara
Product Trademark in any Licensed Product labeling, packaging or marketing
materials, such approval not to be unreasonably withheld, conditioned or delayed
if the Cidara Product Trademark is used in a manner that is consistent with
Cidara’s reasonable usage guidelines for the Cidara Product Trademark in the
Cidara Territory. Cidara shall own and retain all right, title and interest in
and to the Cidara Product Trademark, and all goodwill associated with or
attached to the Cidara Product Trademark arising out of the use thereof by
Mundipharma, its Affiliates and Sublicensees shall vest in and inure to the
benefit of Cidara. Mundipharma agrees not to contest, oppose or challenge
Cidara’s ownership of the Cidara Product Trademarks. Mundipharma agrees not to
do or suffer to be done, at any time, any act or thing that will in any way
impair Cidara’s ownership of or rights in and to the Cidara Product Trademark or
any registration thereof or that may depreciate the value of the Cidara Product
Trademark. Mundipharma agrees that in using the Cidara Product Trademark upon
any Licensed Product packaging, labeling, advertising or promotional materials,
it shall not represent in any way that it has any right or title to the
ownership of the Cidara Product Trademark or the registration thereof.
Mundipharma shall, at Cidara’s request and expense, assist Cidara in any action
reasonably necessary or desirable to protect the Cidara Product Trademark.
Mundipharma shall as soon as practicable notify Cidara of any apparent
infringement by a Third Party of the Cidara Product Trademark. The parties agree
that, in the event there is an actual Third Party opposition to Mundipharma’s
use of a Cidara Product Trademark in the Mundipharma Territory, (x) Mundipharma
may request that Cidara enter into one or more coexistence agreements with such
Third Part(ies) in respect of trademarks that such Third Parties own and/or
utilize in the Mundipharma Territory, and (y) Cidara shall consider such request
in good faith and work cooperatively with Mundipharma to address the opposition
to the extent reasonably practical which may include entering into an
appropriate coexistence agreement.
(ii)    Use of Other Licensed Product Trademark. If Mundipharma elects to use a
Licensed Product Trademark other than the Cidara Product Trademark in connection
with the marketing and sale of Licensed Product in the Mundipharma Territory,
Mundipharma shall own all right, title and interest in and to such Licensed
Product Trademark, and all goodwill associated with or attached to such Licensed
Product Trademark arising out of the use thereof by Mundipharma, its Affiliates
and Sublicensees shall vest in and inure to the benefit of Mundipharma.
(b)    Prosecution. Cidara shall control the prosecution of, and, if Mundipharma
elects to use the Cidara Product Trademark as the Licensed Product Trademark,
use Commercially Reasonable Efforts to maintain, the Cidara Product Trademark.
Unless Mundipharma elects to use the Cidara Product Trademark as the Licensed
Product Trademark, Mundipharma shall control the prosecution of, and use
Commercially Reasonable Efforts to maintain, the Licensed Product Trademark at
its expense.
(c)    Enforcement. In the event that Mundipharma elects to use the […***…],
each party shall promptly notify the other party in writing upon becoming aware
of any infringement of the […***…] in the Mundipharma Territory. […***…] shall
control the enforcement of the […***…] in the […***…] at its expense. If […***…]
uses a […***…] […***…] in the […***…], […***…] shall control the enforcement of
the […***…] in the […***…] at its expense.
8.10    Domain Names. Mundipharma may, at its cost, register as domain names the
Cidara Product Trademark or Licensed Product Trademark in any country in the
Mundipharma Territory using any available generic top-level domain or
country-code top-level domain.
9.
REPRESENTATIONS AND WARRANTIES

9.1    Mutual Representations and Warranties. Each party represents and warrants
to the other party, as of the Effective Date, as follows:
(a)    Corporate Power, Authority and Binding Agreement. (i) It is duly
organized and validly existing under the laws of its jurisdiction of
incorporation or formation, and has full corporate or other power and authority
to enter into this Agreement and to carry out the provisions hereof; (ii) it is
duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder, and the person or persons executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate or
partnership action; and (iii) this Agreement has been duly executed and
delivered on behalf of such party and constitutes a legal, valid and binding
obligation upon it, enforceable in accordance with its terms, subject to
enforcement of remedies under applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.
(b)    No Conflict. The execution and delivery of this Agreement, the
performance of such party’s obligations hereunder, and the licenses to be
granted by such party pursuant to this Agreement do not and will not:
(i) conflict with any agreement, instrument or understanding, oral or written,
to which it or any of its Affiliates is a party or by which it or they may be
bound; (ii) violate any Applicable Law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it, existing as
of the Effective Date; or (iii) conflict with or violate the certificate of
incorporation, by-laws or other organizational documents of such party.
(c)    No Consents. No authorization, consent, approval of a Third Party, nor
any license, permit, exemption of, or filing or registration with, or
notification to, any court or governmental authority is or will be necessary for
the (i) valid execution, delivery or performance of this Agreement by such
party; or (ii) the consummation by such party of the transactions contemplated
hereby; except, in the case of Cidara, to the extent provided in the Cidara Loan
and Security Agreement.
(d)    Other Rights. Neither it, nor any of its Affiliates, is party to or
otherwise bound by any contract or agreement, oral or written, that will result
in any other person obtaining any interest in, or that would give to any other
person any right to assert any claim in or with respect to, any of such party’s
rights under this Agreement; except, in the case of Cidara, to the extent
provided in the Cidara Loan and Security Agreement.
9.2    Cidara Representations and Warranties. Cidara hereby represents and
warrants to Mundipharma, on behalf of itself and its Affiliates, as of the
Effective Date, as follows:
(a)    Patent Rights. Exhibit A attached hereto contains a true and complete
list of the existing Patents as of the Effective Date that are Controlled by
Cidara and/or any of its Affiliates and that are necessary or useful for (i) the
development, registration, use or commercialization of Licensed Product in the
Mundipharma Territory or (ii) the manufacture of Licensed Product worldwide
(collectively, the “Existing Patents”), but, for clarity, Exhibit A does not
include any patent application that has been abandoned, finally rejected or
expired.
(b)    Ownership of Existing Patents. Except to the extent provided in the
Cidara Loan and Security Agreement, Cidara is the sole owner of the Existing
Patents and has sufficient legal and beneficial title in and to the Existing
Patents, free and clear of any mortgages, pledges, liens, security interests,
charges, and encumbrances that would conflict with or derogate from the
licenses, options and other rights granted to Mundipharma hereunder. Cidara has
not granted any Third Party any license, option or right under or with respect
to the Existing Patents that would conflict with or derogate from the licenses,
options and other rights granted to Mundipharma hereunder.
(c)    Compliance with Laws and Payment of Fees. Cidara has complied with all
Applicable Laws in connection with the prosecution of the Existing Patents
(including the duty of candour), and all material renewal and maintenance fees
due with respect to the prosecution and maintenance of the Existing Patents have
been paid.
(d)    Cidara General Manufacturing/Formulation Patents. None of the Existing
Patents are Cidara General Manufacturing/Formulation Patents.
(e)    Intellectual Property Rights. The Cidara Technology includes all
intellectual property rights Controlled by Cidara which is reasonably necessary
or useful for the development, registration, manufacture, use and
commercialization of Licensed Product as contemplated by the terms of this
Agreement.
(f)    Ownership of Existing Data. Cidara Controls the Data existing at the
Effective Date that has arisen from the GLP Studies and clinical trials of the
Licensed Product conducted by or on behalf of Cidara or any of its Affiliates,
free and clear of any mortgages, pledges, liens, security interests, charges,
and encumbrances that would conflict with or derogate from the licenses, options
and other rights granted to Mundipharma hereunder. Cidara has not granted any
Third Party any license, option or right under or with respect to the Data
existing at the Effective Date that has arisen from the GLP Studies and clinical
trials of the Licensed Product conducted by or on behalf of Cidara or any of its
Affiliates that would conflict with or derogate from the licenses, options and
other rights granted to Mundipharma hereunder.
(g)    No Grant of Rights. Neither Cidara nor any of its Affiliates has granted
to any Third Party or Affiliate any rights (including any license, or option or
other right to obtain a license), to develop or commercialize Product in the
Field in the Mundipharma Territory, except that Cidara has granted rights to the
NIH to conduct the NIH Trial and to Third Party service providers to develop
Product in the Field in the Mundipharma Territory on behalf of Cidara.
(h)    Non-Infringement of Third Party Rights. To Cidara’s Knowledge, neither
the conduct of the Lead Indication Trials nor the manufacture of the Lead
Indication Product (as manufactured on behalf of Cidara as of the Effective
Date) infringes, or would infringe, the Patents of any Third Party or
misappropriates the proprietary information of any Third Party.
(i)    Intellectual Property Challenge. Neither Cidara nor any of its Affiliates
has received any written notice from any Third Party seeking to invalidate or
otherwise challenge the ownership, scope, validity and/or enforceability of the
claims of the Existing Patents and, to Cidara’s Knowledge, there is no such
challenge pending or threatened.
(j)    Notice of Infringement. Neither Cidara nor any of its Affiliates has
received any written notice from any Third Party claiming that the development,
manufacture, use, sale, offer for sale, export or import of Compound or Product
infringes, misappropriates or would infringe or misappropriate the Patent or
other intellectual property rights of any Third Party.
(k)    No Unauthorized Use and Non-Infringement of Rights. To Cidara’s
Knowledge, no Third Party is infringing or misappropriating, or has infringed or
misappropriated, any of the Cidara Technology.
(l)    Proceedings and Investigations. Other than patent office actions and
proceedings related to the Existing Patents and the actions and proceedings of
Regulatory Authorities related to the clinical development of Product by Cidara,
neither Cidara nor its Affiliates is a party to any adverse action, suit,
investigation or proceeding relating to the Cidara Technology, Compound or
Product, and neither Cidara nor its Affiliates have received written notice of
any pending or threatened adverse action, suit, investigation or proceeding
related to the Cidara Technology, Compound or Product.
(m)    Accuracy of Information. All tangible or recorded information and data
(including Data) provided by or on behalf of Cidara to Mundipharma or its
Affiliates related to Product on or before the Effective Date in contemplation
of this Agreement was and is true, accurate and complete in all material
respects, and Cidara has not failed to disclose, or failed to cause to be
disclosed, any such information or data (including Data) related to Compound or
Product in its possession and Control that would cause the information and data
that has been disclosed to be misleading in any material respect.
(n)    Material Contracts. Cidara has disclosed to Mundipharma all material
contracts to which Cidara or any of its Affiliates is or was a party,
(i) pursuant to which Cidara or any of its Affiliates acquired or obtained
Control of any Existing Patent or any invention claimed by any Existing Patent,
(ii) pursuant to which Data was generated; (iii) pursuant to which any Third
Party has conducted, or is conducting, any GLP Study or clinical trial of
Compound or Licensed Product on behalf of Cidara or any of its Affiliates, or
(iv) pursuant to which any Third Party has conducted, or is conducting, any CMC
development activities with respect to Compound or Licensed Product on behalf of
Cidara or any of its Affiliates, or has manufactured and supplied to Cidara or
any of its Affiliates, or is obligated to manufacture and supply to Cidara or
any of its Affiliates, any GLP-compliant or GMP-compliant Compound or Licensed
Product.
(o)    Employee, Consultant and Contractor Agreements. All current and former
employees, paid consultants and Third Party contractors of Cidara who are or
were substantively involved in the research, development or manufacture of
Compound or Product (i) have executed written contracts containing, or are
otherwise bound by, customary obligations of confidentiality and non‑use with
respect to Cidara Technology, and (ii) have assigned to Cidara all right, title
and interest in and to all inventions, Information and Data made or generated in
the course of research, development or manufacture of Compound or Product.
(p)    Third Party Confidentiality. No Third Party has received from Cidara or
any of its Affiliates, or, to its Knowledge, its Representatives (that are not
directors, officers or employees of Cidara or any of its Affiliates), any Data
resulting from GLP Studies or clinical trials of Licensed Product that is within
Cidara Know-How, or any other material Cidara Know-How, that, in each case, is
Confidential Information of Cidara as of the Effective Date, which is not
subject to customary obligations of confidentiality owed to Cidara or such
Affiliate.
(q)    Communications with Regulatory Authorities. Cidara: (i) has provided or
made available all relevant documents and written communications and materials
in its and its Affiliates’ possession or Control from and to any Regulatory
Authority related to the Product; (ii) as of the Effective Date, Cidara and its
Affiliates have not received any oral or written communication (including any
notice of inspection, deficiency letter, warning letter or similar notice) from
any Regulatory Authority alleging that the development of Product by or on
behalf of Cidara and its Affiliates is not currently materially in compliance
with any and all applicable laws or regulations implemented by any Regulatory
Authority; and (iii) Cidara and its Affiliates have not made, with respect to
the Product, any untrue statement of material fact to any Regulatory Authority,
or failed to disclose a material fact required to be disclosed to such
Regulatory Authority.
(r)    Safety and Efficacy. Cidara has (i) allowed Mundipharma access to all
material information in Cidara or its Affiliates’ possession and Control
concerning the safety and efficacy of Compound or Licensed Product;
(ii) informed Mundipharma of all drug-related adverse reactions relating to the
Product or its use of which Cidara and its Affiliates are aware; and
(iii) carried out GLP Studies of Compound and Licensed Product in accordance
with GLP and clinical trials of Licensed Product in accordance with GCP.
(s)    Debarment. Neither Cidara nor any of its Affiliates is or has been
debarred or suspended under 21 U.S.C. §335(a) or §335(b) or any foreign
equivalent thereof, or is the subject of a conviction described in such section
or any foreign equivalent thereof.
(t)    Anti-Corruption Laws. Cidara has not: (i) taken any action in violation
of any Anti-Corruption Laws; or (ii) directly or indirectly through Affiliates
or Third Parties, paid, promised or offered to pay, or authorized the payment
of, any money or given any promise or offered to give, or authorized the giving
of anything of value to a public official or Entity or other Person for purpose
of obtaining or retaining business for or with, or directing business to, any
Person, including to Cidara and its Affiliates, nor has Cidara or any of its
Affiliates directly or indirectly promised, offered or provided any corrupt
payment, gratuity, emolument, bribe, kickback, illicit gift or hospitality or
other illegal or unethical benefit to a public official or entity or any other
Person.
(u)    Affiliates. Cidara has only two Affiliates, both of which are
Cidara-Controlled Affiliates: (i) Cidara Therapeutics UK Limited; and
(ii) Cidara Therapeutics (Ireland) Limited.
9.3    Mundipharma Representations and Warranties. Mundipharma represents and
warrants to Cidara, as of the Effective Date, as follows:
(a)    Debarment. Neither Mundipharma nor any of its Affiliates has been
debarred or suspended under 21 U.S.C. §335(a) or §335(b) or any foreign
equivalent thereof, or is the subject of a conviction described in such section
or any foreign equivalent thereof.
(b)    Anti-Corruption Laws. Neither Mundipharma nor any of its Affiliates has:
(i) taken any action in violation of any Anti-Corruption Laws, or (ii) directly
or indirectly through Affiliates or Third Parties, paid, promised or offered to
pay, or authorized the payment of, any money or given any promise or offered to
give, or authorized the giving of anything of value to a public official or
Entity or other Person for purpose of obtaining or retaining business for or
with, or directing business to, any Person, including to Mundipharma and its
Affiliates, nor has Mundipharma or any of its Affiliates directly or indirectly
promised, offered or provided any corrupt payment, gratuity, emolument, bribe,
kickback, illicit gift or hospitality or other illegal or unethical benefit to a
public official or entity or any other Person.
9.4    Mutual Covenants. In addition to any covenants made by it elsewhere in
this Agreement, each party hereby covenants to the other party that:
(a)    in the event that such party becomes aware that (i) it or any of its
Affiliates has been debarred, suspended or is the subject of a conviction
described in 21 U.S.C. §335(a) or §335(b) or any foreign equivalent thereof, or
(ii) if any action, suit, claim, investigation, or legal or administrative
proceeding is pending or, to its actual knowledge, is threatened, relating to
such debarment, suspension or conviction, such party will immediately notify the
other party in writing, and, to the extent such notice is referring to a such a
debarment, suspension or conviction pursuant to clause (i), the other party may
terminate this Agreement immediately upon written notice to the other party;
provided, however, that if any of a party’s Affiliates, but not such party
itself, is debarred, suspended or is the subject of a conviction described in 21
U.S.C. §335(a) or §335(b) or any foreign equivalent thereof, then such party may
avoid termination of this Agreement by the other party by immediately
terminating all rights, licenses and sublicenses (including any Sublicense)
granted by such party to that Affiliate and notifying the other party thereof in
writing;
(b)    in the event that such party becomes aware that any Person that is
performing activities hereunder on its behalf has been debarred, suspended or is
the subject of a conviction described in 21 U.S.C. §335(a) or §335(b) or any
foreign equivalent thereof, or if any action, suit, claim, investigation, or
legal or administrative proceeding is pending or, to its actual knowledge, is
threatened, relating to such debarment, suspension or conviction, such party
will immediately notify the other party in writing and such party will cease, or
cause its Affiliate to cease (as applicable), employing, contracting with, or
retaining any such Person to perform any services relating to Product;
(c)    neither such party nor any of its Affiliates will, directly or indirectly
through Affiliates or Third Parties, pay, promise or offer to pay, or authorize
the payment of, any money or give any promise or offer to give, or authorize the
giving of anything of value to a public official or Entity or other Person for
purpose of obtaining or retaining business for or with, or directing business
to, any Person, including such party and its Affiliates, nor will such party or
any of its Affiliates directly or indirectly promise, offer or provide any
corrupt payment, gratuity, emolument, bribe, kickback, illicit gift or
hospitality or other illegal or unethical benefit to a public official or entity
or any other Person;
(d)    neither such party nor any of its Affiliates (or any of their respective
employees and contractors), in connection with the exercise of such party’s
rights or performance of such party’s obligations under this Agreement, shall
cause the other party to be in violation of Anti-Corruption Laws or Export
Control Laws;
(e)    such party shall immediately notify the other party if such party has any
information that there is or is likely to be a violation of Anti-Corruption Laws
or Export Control Laws in connection with the exercise of such party’s rights or
performance of such party’s obligations under this Agreement; and
(f)    each party shall undertake due diligence activities appropriate to its
activities under this Agreement in accordance with applicable Anti-Corruption
Laws and related guidance, including guidance issued by the U.S. Department of
Justice Criminal Division (entitled “Evaluation of Corporate Compliance
Programs”) as amended from time to time, concerning the Foreign Corrupt
Practices Act (15 U.S.C. §§78dd-1, et. seq.), and issued by the U.K. Ministry of
Justice concerning the UK Bribery Act 2010 as amended from time to time, such
activities to include the conduct of appropriate due diligence in relation to
Third Party contractors conducting any GLP Study or clinical trial on such
party’s behalf (including, in the case of Cidara, those Third Party contractors
conducting the Lead Indication Trials) and, without prejudice to each party’s
obligation pursuant to clause (ii) of Section 9.1(b), shall collaborate with the
other party to ensure such compliance.
Each party has the right, upon reasonable notice and at its sole expense, to
conduct, or have conducted by an independent Third Party reasonably acceptable
to the other party, no more than once every three years (except for cause), a
reasonable and customary audit of the other party for the purposes of monitoring
compliance with this Section 9.4, and the other party shall, subject to
compliance with Applicable Laws, provide to such party any relevant documents
reasonably requested by such party in relation thereto. Save in respect of such
an audit for cause, the auditing party shall reimburse the audited party for
reasonable and documented external costs and expenses incurred by the audited
party in complying with the foregoing requirements.
9.5    Cidara Covenants.
(a)    Third Party Licenses. During the Term, Cidara shall not grant any Third
Party any license or other right with respect to any Compound, Product or Cidara
Technology in derogation of the licenses and rights expressly granted to
Mundipharma hereunder.
(b)    Control of Cidara Technology. During the Term, neither Cidara nor any
Cidara-Controlled Affiliate shall delegate or contract the performance of any
activity under this Agreement that Cidara is responsible for performing to any
Affiliate of Cidara that is not a Cidara-Controlled Affiliate, unless, in each
case: (i) none of Mundipharma’s rights hereunder are diminished or otherwise
adversely affected as a result of such delegation or contracting; (ii) each such
Affiliate has made a present assignment in writing to Cidara or a
Cidara-Controlled Affiliate of all right, title and interest in and to any and
all Inventions and Data generated or made by such Affiliate in the course of
performing the delegated or contracted activities, as necessary for Cidara to
grant to Mundipharma the full scope of licenses and rights to such Inventions
(including Patents claiming such Inventions) and Data expressly contemplated by
this Agreement; and (iii) each such Affiliate undertakes in writing obligations
of confidentiality and non‑use regarding Confidential Information which are at
least as stringent as those undertaken by the parties pursuant to Article 7. In
addition, during the Term, Cidara shall not transfer or assign, and shall not
permit any Cidara-Controlled Affiliate to transfer or assign, any Cidara
Technology or Cidara’s interest in any Joint Technology to any Affiliate of
Cidara that is not a Cidara-Controlled Affiliate (except in conjunction with a
permitted assignment by Cidara of this Agreement and all of Cidara’s rights and
obligations hereunder in accordance with Section 13.7). Cidara further
acknowledges and agrees that any permitted Affiliate transferee of any Cidara
Technology or Cidara’s interest in any Joint Technology will take such Cidara
Technology or Cidara’s interest in such Joint Technology or the applicable
rights thereunder subject to the terms of this Agreement, including the License,
and Cidara shall obtain such permitted Affiliate transferee’s written
acknowledgment of, and agreement to, the foregoing.
(c)    […***…]
(d)    […***…]
(e)    Existing Contracts. Cidara shall promptly notify Mundipharma of, and
allow Mundipharma a reasonable opportunity to review and comment upon, any
amendment, variation, modification, supplement or other change to any of the
following existing agreements with Cidara’s CMOs (each, an “Existing CMO
Agreement”) that is proposed before the date on which Cidara signs the CMO
Supply Agreement contemplated by Section 4.18(c) with the applicable CMO, that
would adversely affect or limit any representations or warranties with respect
to anidulafungin, Compound or Licensed Product (as applicable), or any remedies
(including indemnities, and exclusions and limitations of liability) for
defective anidulafungin, Compound or Licensed Product (as applicable),
manufactured by such CMO that are contained in such Existing CMO Agreement as of
the Effective Date:
(i)    Master Agreement for Pharmaceutical Development and Technology Transfer
Services between Cidara and […***…] dated March 13, 2017;
(ii)    Master Services Agreement between Cidara and […***…] dated June 17,
2015;
(iii)    Master Services Agreement between Cidara and […***…] dated November 3,
2017; and
(iv)    Master Services Agreement between Cidara, […***…] dated 2015.
(f)    Compliance Declarations. As soon as reasonably practicable following the
Effective Date, Cidara shall obtain from the CMOs of Cidara that synthesize
starting material (anidulafungin) for use in the manufacture of the Compound to
be used in Licensed Product, and provide to Mundipharma, reasonable documentary
evidence that such CMOs are in compliance with applicable laws concerning the
characterization and genealogy of the master cell bank used or intended to be
used for the research, development and manufacture of Compound and Licensed
Product, including the Nagoya Protocol on Access to Genetic Resources and the
Fair and Equitable Sharing of Benefits Arising from their Utilization to the
Convention on Biological Diversity. If Cidara is not able to obtain such
evidence of compliance from such CMOs, Cidara shall promptly use Commercially
Reasonable Efforts to procure that such CMOs take steps necessary to ensure such
compliance and thereafter maintain adequate records in connection therewith, as
may be required by Regulatory Authorities or other governmental authorities of
competent jurisdiction.
9.6    Performance by Affiliates, Sublicensees and Third Party Contractors. The
parties recognize that each party may perform some or all of its obligations or
exercise some or all of its rights under this Agreement through one or more
Affiliates, Third Party contractors, or, in the case of Mundipharma and subject
to Section 2.2, Sublicensees, Marketing Partners and Distributors; provided, in
each case, that (a) none of the other party’s rights hereunder are diminished or
otherwise adversely affected as a result of such delegation or contracting, and
(b) each such Third Party contractor, and, in the case of Mundipharma,
Sublicensee, Marketing Partner and Distributor, undertakes in writing
obligations of confidentiality and non‑use regarding Confidential Information
which are at least as stringent as those undertaken by the parties pursuant to
Article 7; and provided, further, that each such Third Party contractor of a
party agrees in writing to assign to such party any and all Inventions and Data
generated or made by such contractor in the course of performing the contracted
activities, so that such party can comply with its obligations under this
Agreement. Each party shall at all times be fully responsible for the
performance of its Affiliates, Third Party contractors, and, in the case of
Mundipharma, Sublicensees, Marketing Partners and Distributors.
9.7    Disclaimer. Except as expressly set forth in this Agreement, THE
TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY CIDARA AND MUNDIPHARMA
HEREUNDER ARE PROVIDED “AS IS.” Except as expressly set forth in this Agreement,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND,
AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.
9.8    Limitation of Liability. Except in the case of […***…], NEITHER PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE LOSSES OR DAMAGES IN CONNECTION WITH THIS AGREEMENT OR
ANY LICENSE GRANTED HEREUNDER; provided, however, that this Section 9.8 shall
not be construed to limit […***…], or any liability (whether in contract, tort
or otherwise) which cannot by law be excluded or limited.
10.
TERM AND TERMINATION

10.1    Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated pursuant to Section 9.4(a) or this
Article 10, shall continue until the expiration of the last-to-expire Royalty
Term for any Licensed Product.
10.2    Termination For Cause.
(a)    Material Breach.
(i)    A party shall have the right to terminate this Agreement before the end
of the Term upon written notice to the other party if such other party is in
material breach of this Agreement and has not cured such breach within 60 days
(or 30 days with respect to any payment breach) after notice from the
terminating party requesting cure of the breach. Any such termination shall
become effective at the end of such 60-day (or 30-day with respect to any
payment breach) period unless the breaching party has cured such breach prior to
the end of such period. Any right to terminate under this Section 10.2(a) shall
be stayed and the cure period tolled in the event that, during any cure period,
the party alleged to have been in material breach shall have initiated dispute
resolution in accordance with Article 12 with respect to the alleged breach,
which stay and tolling shall continue until such dispute has been resolved in
accordance with Article 12.
(ii)    In the event of material breach of this Agreement by Cidara that is not
cured within the applicable notice period set forth in Section 10.2(a)(i) or is
not curable (in each case, including as determined or agreed pursuant to dispute
resolution in accordance with Article 12), Mundipharma, at its sole discretion,
may either:
(1)    terminate this Agreement in accordance with Section 10.2(a)(i) (in
addition to pursuing any remedy that may be available to Mundipharma at law or
in equity as a result of Cidara’s breach of this Agreement); or
(2)    elect (A) not to terminate this Agreement, (B) to retain the License,
subject to all terms and conditions hereof, and (C) pursue any remedy that may
be available to Mundipharma at law or in equity as a result of Cidara’s breach
of this Agreement, without prejudice to Mundipharma’s right to terminate this
Agreement at a later date pursuant to Section 10.2(a)(i) (for that uncured
material breach or any other uncured material breach of this Agreement by
Cidara) or pursuant to Section 10.3; provided, however, that to the extent that
Development Milestone Payment 1 has not been fully credited against royalties
payable by Mundipharma hereunder or otherwise repaid in full in accordance with
Section 5.3, any remaining amount not already credited or repaid shall become
immediately due and payable.
(b)    Patent Challenge. Cidara shall have the right to terminate this Agreement
immediately upon written notice to Mundipharma if Mundipharma or any of its
Affiliates or Sublicensees, directly or indirectly through any Third Party,
commences any interference or opposition proceeding with respect to, challenges
the validity or enforceability of, or opposes any extension of or the grant of a
supplementary protection certificate with respect to, any Cidara Patent.
10.3    Mundipharma Termination At Will. After the first anniversary of the
Effective Date], Mundipharma shall have the right to terminate this Agreement on
a country-by-country basis or in its entirety for any reason or no reason at any
time upon 90 days’ prior written notice to Cidara; provided, however, that no
such termination of this Agreement in any country of the Mundipharma Territory
but not in all countries of the Mundipharma Territory shall relieve Mundipharma
of its obligations under Sections 4.1 and 4.2, other than Mundipharma
Territory-Specific obligations in such terminated country; and provided,
further, that if […***…] terminates this Agreement in its entirety […***…],
[…***…] shall continue to be liable for […***…]. Within 10 days after delivery
of written notice pursuant to this Section 10.3, the JSC shall convene to
discuss transition planning, subject to Section 10.5(d).
10.4    Termination for Mundipharma Insolvency. Cidara shall have the right to
terminate this Agreement upon written notice to Mundipharma […***…] if
Mundipharma incurs an Insolvency Event.
10.5    Effect of Expiration or Termination.
(a)    Expiration. Upon expiration (but not earlier termination) of this
Agreement pursuant to Section 10.1: (i) the License shall automatically become
fully-paid, royalty-free, irrevocable and perpetual; (ii) the Grant-Back License
shall survive; and (iii) all other rights and obligations of the parties under
this Agreement shall terminate, except as provided elsewhere in this
Section 10.5 or in Section 10.6 or Section 10.7.
(b)    Effects of Termination. In the event of any termination of this Agreement
by either party in accordance with the terms of this Agreement, the following
shall occur:
(i)    The License shall automatically terminate and revert to Cidara;
(ii)    As promptly as practicable (and in any event within 45 days) after
termination, Mundipharma shall, subject to Section 10.5(c)(ii): (A) to the
extent not previously provided to Cidara, deliver to Cidara true, correct and
complete copies of all Product Filings in the Field in the Mundipharma Territory
(in each case, whether held in the name of Mundipharma, its Affiliate or a
Sublicensee), and disclose to Cidara all previously-undisclosed Mundipharma
Know-How; (B) transfer or assign, or cause to be transferred or assigned, to
Cidara or its designee (or to the extent not so assignable, take all reasonable
actions to make available to Cidara or its designee the benefits of all Product
Filings in the Field in the Mundipharma Territory (in each case, whether held in
the name of Mundipharma, its Affiliate or a Sublicensee); and (C) take such
other actions and execute such other instruments, assignments and documents as
may be necessary to effect, evidence, register and record the transfer,
assignment or other conveyance of such rights to Cidara;
(iii)    Mundipharma shall, as directed by Cidara, either promptly wind-down any
ongoing development activities with respect to Licensed Product in an orderly
fashion or promptly transition such development activities to Cidara or its
designee; in each case, with due regard for patient safety and in compliance
with all Applicable Laws and international guidelines. In addition, Mundipharma
shall, as directed by Cidara, assign to Cidara or its designee any or all
clinical trial agreements with respect to such development activities for
Licensed Product (or to the extent not so assignable, take all reasonable
actions to make available to Cidara or its designee the benefits of such
agreements);
(iv)    Subject to Section 10.6, Mundipharma shall reasonably cooperate, at
Cidara’s request, with Cidara and its designee(s) to facilitate a smooth,
orderly and prompt transition of any or all ongoing manufacturing and
commercialization activities with respect to Licensed Product to Cidara or its
designee(s). In addition, Mundipharma shall, as directed by Cidara, assign to
Cidara or its designee any or all agreements with Third Party contractors for
the manufacture and/or commercialization of Licensed Product (or to the extent
not so assignable, take all reasonable actions to make available to Cidara or
its designee the benefits of such agreements);
(v)    Except otherwise expressly provided in Section 10.5(d) in the case of
termination by Mundipharma pursuant to Section 10.3, all Sublicenses granted by
Mundipharma to any of its Affiliates shall automatically terminate upon such
termination and be of no further force or effect; and any Sublicense granted by
Mundipharma to a Third Party that was in effect immediately prior to such
termination shall survive and shall be assigned by Mundipharma to Cidara such
that such Sublicense becomes a direct license from Cidara to such Sublicensee on
the same terms as those set forth in this Agreement, to the extent applicable to
the scope of the Sublicense granted by Mundipharma to such Sublicensee;
provided, however, that such Sublicense was granted in accordance with the terms
of Section 2.2, and that such Sublicensee is in compliance with the terms of the
Sublicense agreement (and did not cause Mundipharma to breach its obligations
under this Agreement) and agrees to comply with all applicable terms of this
Agreement to the extent applicable to the scope of the Sublicense granted by
Mundipharma to such Sublicensee; and provided, further, that in no event shall
Cidara be bound by obligations contained in any Sublicense agreement that extend
beyond the obligations of Cidara set forth in this Agreement;
(vi)    Cidara shall have the first right, but not the obligation, to Prosecute
all Joint Patents throughout the world, at Cidara’s sole expense and by counsel
selected by Cidara. In the event that, after the effective date of such
termination, Cidara desires to abandon or cease Prosecution of any Joint Patent,
Cidara shall provide written notice to Mundipharma of such intention to abandon
promptly after Cidara makes such determination (which notice shall be given no
later than 30 days prior to the next deadline for any action that must be taken
with respect to such Joint Patent in the relevant patent office). In such case,
Mundipharma shall have the right, in its discretion, exercisable upon written
notice to Cidara, to assume responsibility for Prosecution of such Joint Patent,
at its sole cost and expense and by counsel of its own choice. Each party will
cooperate with the other party and provide the other party with reasonable
assistance with such Prosecution activities with respect to Joint Patents;
(vii)    Cidara shall have the first right, but not the obligation, to bring and
control any action or proceeding to enforce any Joint Patent with respect to
Competitive Infringement anywhere in the world, at its own expense and by
counsel of its own choice. If Cidara fails to bring and control any such action
or proceeding within (A) 120 days following the notice of alleged infringement,
or (B) 30 days before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions, whichever comes first, then
Mundipharma shall have the right to bring and control any such action, at its
own expense and by counsel of its own choice, and Cidara shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice. In the event a Party brings an infringement action in accordance with
this paragraph, the other Party shall cooperate fully, including, if required to
bring such action, the furnishing of a power of attorney or being named as a
party. The Party that brings such infringement action shall not enter into any
settlement or compromise of any action under this paragraph: (1) in a manner
that would diminish the rights or interests of the other Party without the
written consent of such other Party, which shall not be unreasonably withheld;
or (2) that would impose any cost or liability on the other Party, or admit the
invalidity or unenforceability of any Joint Patent, without such other Party’s
prior written consent, which may be withheld in such other Party’s sole
discretion. Except as otherwise agreed by the Parties in connection with a
cost-sharing arrangement, any recovery as a result of any action or proceeding
pursuant to paragraph, whether by way of settlement or otherwise, shall first be
used first to reimburse the Party that brought and controlled such action or
proceeding for its documented, out-of-pocket costs and expenses (including
court, attorneys’ and professional fees) incurred in connection with such action
or proceeding, and then to reimburse the other Party for its documented,
out-of-pocket costs and expenses (including court, attorneys’ and professional
fees) incurred in connection with such action or proceeding (to the extent not
previously reimbursed by the Enforcing Party), and any remainder of the recovery
after reimbursement of the litigation costs and expenses of the Parties, shall
be retained by the Enforcing Party. In the case of infringement of a Joint
Patent, other than Competitive Infringement, the Parties shall mutually agree in
good faith on a case-by-case basis whether to jointly bring and control any
action or proceeding to enforce such Joint Patent, or whether one Party will
bring and control any action or proceeding to enforce such Joint Patent, and, in
each case, how the costs and expenses of such action or proceeding, and any
recovery from such action or proceeding, will be allocated between the Parties;
(viii)    if Mundipharma was, prior to termination, manufacturing, or having
manufactured on its behalf, any quantities of Licensed Product, then at Cidara’s
request, until the earlier of (A) such time as Cidara has secured another source
thereof that is able to meet Cidara’s quality and quantity requirements, and
(B) […***…] months after such termination, Mundipharma shall use commercially
reasonable efforts to supply, or cause to be supplied, to Cidara such quantities
(ix)    
thereof as Cidara may reasonably require for the development and
commercialization of Licensed Products in the Field; provided that Cidara shall
use Commercially Reasonable Efforts to secure another source of supply as soon
as reasonably practicable. Such material shall be provided at the transfer price
paid by Cidara to Mundipharma immediately prior to the date of termination;
(x)    Cidara shall remit payment to Mundipharma of the remaining portion of the
Development Milestone Payment 1 that has not, as of the effective date of
termination, been credited against royalties payable to Cidara by, or otherwise
refunded by Cidara to, Mundipharma; and
(xi)    All other rights and obligations of the parties under this Agreement
shall terminate, except as provided in Section 10.3, elsewhere in this
Section 10.5, and in Sections 10.6 and 10.7.
(c)    Termination by Mundipharma Pursuant to Section 9.4(a) or Section 10.2(a).
In addition to the effects of termination set forth in Section 10.5(b), in the
event of termination of this Agreement by Mundipharma pursuant to
Section 10.2(a) the following shall apply:
(i)    The Grant-Back License shall survive such termination. Any expansion of
the Grant-Back License (i.e., to obtain worldwide rights and/or full exclusivity
with respect to Compound and Product) that occurred prior to such termination
shall survive such termination in accordance with the terms mutually agreed by
the parties in good faith prior to such termination, and any such expansion of
the Grant-Back License that occurs after such termination shall be on a
royalty-bearing basis and otherwise on commercially reasonable terms to be
negotiated by the parties in good faith;
(ii)    If Mundipharma or its Affiliate had generated any Expanded Licensed
Product Clinical Efficacy Data with respect to any Expanded Licensed Product in
respect of which the parties had not executed an Expanded Licensed Product
Amendment prior to such termination, then Cidara must pay […***…] with respect
thereto if Cidara wishes to use such Expanded Licensed Product Clinical Efficacy
Data in support of any NDA, MAA or other Product Filing or Regulatory Approval
for the applicable Expanded Licensed Product or in the commercialization of such
Expanded Licensed Product anywhere in the world. Promptly upon written request
by Cidara, Mundipharma shall deliver a written invoice to Cidara for […***…],
and Cidara shall pay the invoiced amount within 30 days of invoice;
(iii)    Mundipharma shall, upon Cidara’s request, grant Cidara a
royalty-bearing license to all of Mundipharma’s and its Affiliates’ right, title
and interest in and to the Licensed Product Trademarks (if other than the Cidara
Licensed Product Trademark), including, in each case, all goodwill therein, on
commercially reasonable terms to be negotiated in good faith; and
(iv)    Mundipharma may dispose of all inventory of Licensed Product remaining
in Mundipharma’s or its Affiliates’ possession as of the effective date of
termination
(v)    
for up to six (6) months after the effective date of termination, subject to
Mundipharma’s royalty payment, Net Sales Milestone Payment and reporting
obligations to Cidara under Section 5.6, Section 5.7 (subject to Sections 5.8
through 0) and Article 6, respectively;
(vi)    Subject to Mundipharma’s rights under Section 10.5(e)(iv), Cidara shall
have the right, but not the obligation, to purchase from Mundipharma any or all
usable inventory of Licensed Product in Mundipharma’s or its Affiliates’
possession as of the date of termination at a supply price equal to […***…]. Any
packaging, transport, insurance and other costs relating to delivery shall be at
Cidara’s expense;
(vii)    In the event Mundipharma terminates this Agreement pursuant to
Section 10.2(a) prior to the […***…] anniversary of the First Commercial Sale of
Licensed Product in the Mundipharma Territory, then Mundipharma shall be
entitled to recoup the portion of Global Development Costs paid to Cidara
pursuant to Section 5.2 as of the effective date of termination in the form of a
reverse royalty which shall be payable by Cidara as follows: Cidara shall pay
Mundipharma a quarterly royalty in an amount equal to […***…]% of Net Sales of
Licensed Product sold by Cidara, its Affiliates and/or licensees in the
Mundipharma Territory; provided that Cidara’s obligation under this subsection
shall terminate upon the first to occur of i) Mundipharma recouping all such
Global Development Costs paid to Cidara pursuant to Section 5.2 as of the
effective date of termination, and ii) expiration of the […***…] anniversary of
the First Commercial Sale of Licensed Product in the Mundipharma Territory
(viii)    Until the […***…] anniversary of the termination date, Cidara and its
Affiliates shall not directly commercialize Licensed Product in the Mundipharma
Territory, including with the appointment of a Distributor (which definition
shall apply mutatis mutandis to Cidara). For clarity, during such […***…] year
period Cidara and its Affiliates shall have the right to appoint a Third Party,
or grant a Third Party a license, to market, promote and sell Licensed Product
in the Mundipharma Territory; provided, however, that such Third Party is not a
Distributor or Marketing Partner (which definitions shall apply mutatis mutandis
to Cidara).
(d)    Termination by Mundipharma Pursuant to Section 10.3 or by Cidara Pursuant
to Section 10.4. In addition to the effects of termination set forth in
Section 10.5(b), in the event of termination of this Agreement by Mundipharma
pursuant to Section 10.3 or by Cidara pursuant to Section 10.4, the following
provisions shall apply:
(i)    The Grant-Back License shall survive such termination;
(ii)    All Sublicenses granted by Mundipharma to any of its Affiliates shall
automatically terminate and be of no further force or effect (or, in the case of
termination on a country-by-country basis, shall automatically terminate and be
of no further force or effect in the country(ies) in which Mundipharma has
terminated this Agreement but continue in full force and effect in accordance
with the terms of this Agreement and the applicable Sublicense agreement in the
country(ies) in which Mundipharma has not terminated this Agreement) upon such
termination; and any Sublicense granted by Mundipharma to a Third Party that was
in effect immediately prior to such termination shall automatically terminate
and be of no further force or effect upon any such termination (except that, in
the case of termination on a country-by-country basis, any Sublicense granted by
Mundipharma to a Third Party in any country in which
(iii)    
Mundipharma has not terminated this Agreement shall continue in full force and
effect in accordance with the terms of this Agreement and the applicable
Sublicense agreement);
(iv)    If Mundipharma or its Affiliate had generated any Expanded Licensed
Product Clinical Efficacy Data with respect to any Expanded Licensed Product in
respect of which the parties had not executed an Expanded Licensed Product
Amendment prior to such termination, then, if Cidara wishes to use such Expanded
Licensed Product Clinical Efficacy Data in support of any NDA, MAA or other
Product Filing or Regulatory Approval for the applicable Expanded Licensed
Product or in the commercialization of such Expanded Licensed Product anywhere
in the world, Cidara must pay a buy-in fee equal to […***…]. Promptly upon
written request by Cidara, Mundipharma shall deliver a written invoice to Cidara
for the applicable buy-in fee, and Cidara shall pay the invoiced amount within
30 days of invoice;
(v)    Mundipharma shall, and hereby does, effective on such termination, assign
to Cidara all of Mundipharma’s and its Affiliates’ right, title and interest in
and to the Licensed Product Trademarks (if other than the Cidara Licensed
Product Trademark), including, in each case, all goodwill therein, and
Mundipharma shall promptly take such actions and execute such instruments,
assignments and documents as may be necessary to effect, evidence, register and
record such assignment;
(vi)    Subject to Cidara’s rights under Section 10.5(d)(vi), Mundipharma may
dispose of all inventory of Licensed Product remaining in Mundipharma’s or its
Affiliates’ possession as of the effective date of termination for up to six (6)
months after the effective date of termination, subject to Mundipharma’s royalty
payment, Net Sales Milestone Payment and reporting obligations to Cidara under
Section 5.6, Section 5.7 (subject to Sections 5.8 through 0) and Article 6,
respectively; and
(vii)    Cidara shall have the right, but not the obligation, to purchase from
Mundipharma any or all usable inventory of Licensed Product in Mundipharma’s or
its Affiliates’ possession as of the date of termination at a supply price equal
to […***…]. Any packaging, transport, insurance and other costs relating to
delivery shall be at Cidara’s expense.
(e)    Termination by Cidara Pursuant to Section 9.4(a), 10.2(a) or 10.2(b). In
addition to the effects of termination set forth in Section 10.5(b), in the
event of termination of this Agreement by Cidara pursuant to Section 9.4(a),
Section 10.2(a) or Section 10.2(b), the following provisions shall apply:
(i)    The Grant-Back License shall automatically become worldwide and exclusive
both within and outside the Field with respect to Compound and Product;
(ii)    Mundipharma shall transfer to Cidara any Expanded Licensed Product
Clinical Efficacy Data with respect to any Expanded Licensed Product in respect
of which
(iii)    
the parties had not executed an Expanded Licensed Product Amendment prior to
such termination […***…];
(iv)    Mundipharma shall, and hereby does, effective on such termination,
assign to Cidara all of Mundipharma’s and its Affiliates’ right, title and
interest in and to the Licensed Product Trademarks (if other than the Cidara
Licensed Product Trademark), including, in each case, all goodwill therein, and
Mundipharma shall promptly take such actions and execute such instruments,
assignments and documents as may be necessary to effect, evidence, register and
record such assignment;
(v)    Subject to Cidara’s rights under Section 10.5(e)(v), Mundipharma may
dispose of all inventory of Licensed Product remaining in Mundipharma’s or its
Affiliates’ possession as of the effective date of termination for up to six (6)
months after the effective date of termination, subject to Mundipharma’s royalty
payment, Net Sales Milestone Payment and reporting obligations to Cidara under
Section 5.6, Section 5.7 (subject to Sections 5.8 through 0) and Article 6,
respectively; and
(vi)    Cidara shall have the right, but not the obligation, to purchase from
Mundipharma any or all usable inventory of Licensed Product in Mundipharma’s or
its Affiliates’ possession as of the date of termination at a supply price equal
to […***…]. Any packaging, transport, insurance and other costs relating to
delivery shall be at Mundipharma’s expense.
10.6    Manufacturing Technology Transfer. In the event that Cidara requests any
manufacturing technology transfer in connection with the exercise of licenses
granted to Cidara upon termination of this Agreement in accordance with
Section 10.5, […***…].
10.7    Accrued Obligations; Survival. Neither expiration nor termination of
this Agreement shall relieve either party of any obligation or liability
accruing prior to such expiration or termination, nor shall expiration or
termination of this Agreement preclude either party from pursuing all rights and
remedies it may have under this Agreement, at law or in equity, with respect to
breach of this Agreement. The parties’ rights and obligations under
Sections 5.6, 5.7, 5.8, 5.10, 5.11 and 0 (in the case of each of the foregoing
sections, as applicable to Mundipharma’s rights and obligations under
Section 10.5(c)(iv), 10.5(d)(v) or 10.5(e)(iv), as applicable), 5.9, 7.1, 7.2,
7.3, 7.4, 7.5, 8.1, 9.4(a) (excluding the termination right contained therein),
9.4(b), 9.7, 9.8, 10.3 (if applicable), 10.5, 10.6, 10.7, 13.2(a), 13.3, 13.4,
13.5, 13.6, 13.7, 13.8, 13.9, 13.10 and 13.12, and Articles 1 (to the extent
necessary for the interpretation of the other surviving Sections and Articles
hereof), 6, 11 and 12, of this Agreement shall survive expiration or termination
of this Agreement.
11.
INDEMNIFICATION

11.1    By Mundipharma. Mundipharma hereby agrees to save, defend and hold
Cidara […***…] (each, a “Cidara Indemnitee”) harmless from and against any and
all claims, suits, actions, demands, liabilities, expenses and/or loss,
including reasonable legal expense and attorneys’ fees (collectively,
11.2    
“Losses”) to which any Cidara Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any Third Party to the extent such
Losses arise directly or indirectly out of: (a) […***…]; (b) […***…] (c) […***…]
or (d) […***…]; except, in each case, to the extent such Losses result from
[…***…] or […***…].
11.3    By Cidara. Cidara hereby agrees to save, defend and hold Mundipharma
[…***…] (each, an “Mundipharma Indemnitee”) harmless from and against any and
all Losses to which any Mundipharma Indemnitee may become subject as a result of
any claim, demand, action or other proceeding by any Third Party to the extent
such Losses arise directly or indirectly out of: (a) […***…]; (b) […***…];
(c) […***…]; or (d) […***…]; except, in each case, to the extent such Losses
result from […***…] or […***…].
11.4    Procedure. In the event a party (the “Indemnified Party”) seeks
indemnification under Section 11.1 or 11.2, the Indemnified Party shall:
(a) inform the other party (the “Indemnifying Party”) of a claim as soon as
reasonably practicable after it receives notice of the claim (it being
understood and agreed, however, that the failure by an Indemnified Party to give
notice of a claim as provided in this Section 11.3 shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is actually damaged as a
result of such failure to give notice); (b) permit the Indemnifying Party to
assume direction and control of the defense of the claim (including the right to
settle the claim solely for monetary consideration), using counsel reasonably
satisfactory to the Indemnified Party, at the Indemnifying Party’s sole cost and
expense; and (c) cooperate as requested (at the expense of the Indemnifying
Party) in the defense of the claim. If the Indemnifying Party does not assume
control of such defense within […***…] after receiving notice of the claim from
the Indemnified Party, the Indemnified Party shall control such defense […***…]
The party not controlling such defense may participate therein […***…]. The
party controlling such defense shall keep the other party advised of the status
of such action, suit, proceeding or claim and the defense thereof and shall
consider recommendations made by the other party with respect thereto. The
Indemnified Party shall not […***…] . The Indemnifying Party shall not […***…].
11.5    Insurance. Each party, at its own expense, shall maintain product
liability and other appropriate insurance (or self-insure) in an amount
consistent with Applicable Law and industry standards during the Term and
reasonable in light of the activities being conducted by such party under this
Agreement. Each party shall provide a certificate of insurance (or evidence of
self-insurance) evidencing such coverage to the other party upon request.
12.
DISPUTE RESOLUTION

12.1    Disputes. Subject to Sections 3.1(f)(v), 12.4 and 12.5, upon the written
request of either party to the other party, any claim, dispute, or controversy
as to the breach, enforcement, interpretation or validity of this Agreement will
be referred to the Senior Executive of Cidara and the Senior Executive of
Mundipharma, for resolution. In the event the two individuals referred to in the
preceding sentence are unable to resolve such matter within 30 days after the
initial written request, then, upon the written demand of either party, the
matter shall be subject to arbitration, as provided in Section 12.2, except as
expressly set forth in Sections 3.1(f)(v), 12.4 and 12.5.
12.2    Arbitration.
(a)    Subject to Sections 3.1(f)(v), 12.4 and 12.5, any dispute, controversy or
claim that is not resolved pursuant to Section 12.1 shall be resolved
exclusively by final and binding arbitration in accordance with the applicable
rules of the International Chamber of Commerce (“ICC”) as then in effect (the
“Rules”), except to the extent any such Rule conflicts with the express
provisions of this Article 12.
(b)    The arbitration shall be conducted by an arbitral tribunal of three
neutral arbitrators selected by the ICC in accordance with the Rules; provided
that: (i) such arbitrators shall not be current or former employees or
directors, or current stockholders, of either party, any of their respective
Affiliates or any Sublicensee; (ii) each arbitrators shall have experience and
familiarity with commercial licensing practices in the pharmaceutical and
biotechnology industries; and (iii) to the extent permitted by the Rules, each
party shall have the right to reject up to three proposed arbitrators selected
by the ICC. The place of arbitration shall be New York, New York, USA, and all
proceedings and communications shall be in the English language.
(c)    The arbitral tribunal shall […***…] as reasonably necessary for an
understanding of any legitimate issue raised in the arbitration, while also
taking into account the desirability of making discovery efficient and
cost-effective.
(d)    The arbitral tribunal shall, in rendering an award, apply the substantive
law of the State of New York, USA, in accordance with Section 13.3 and without
giving effect to any conflicts of law provisions thereof that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction, and without giving effect to any of its rules or laws
relating to arbitration. The award shall include a written statement describing
the essential findings and conclusions upon which the award is based, including
the calculation of any damages awarded. The arbitral tribunal’s authority to
award special, incidental, consequential or punitive damages shall be subject to
the limitation set forth in Section 9.8, except to the extent the substantive
laws of the State of New York, USA, do not permit such limitation[…***…]. The
award rendered by the arbitral tribunal shall be final, binding and
non-appealable (subject only to the parties’ right to request correction of any
errors in computation, clerical or typographical errors, or other errors of a
similar nature, and the arbitral tribunal’s right to make any such correction on
its own initiative, in each case, in accordance with the Rules), and judgment
upon the award may be entered in any court of competent jurisdiction.
(e)    Each party shall bear its own attorneys’ fees, costs, and disbursements
arising out of the arbitration, and shall pay an equal share of the fees and
costs of the arbitration.
12.3    Confidentiality of Arbitration. Except to the extent necessary to
confirm or enforce an award or as may be required by Applicable Law or the rules
of any exchange on which a party’s securities are traded, neither a party nor
the arbitral tribunal may disclose the existence, content, or results of an
arbitration without the prior written consent of both parties.
12.4    Injunctive Relief; Court Actions. Either party may apply to the
arbitrators for interim injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved. Either party also may,
without waiving any remedy under this Agreement, seek from any court having
jurisdiction any injunctive or other equitable relief in the context of a bona
fide emergency or prospective irreparable harm, and such an action may be filed
and maintained notwithstanding any ongoing discussions between the parties or
any ongoing arbitration proceeding. In addition, either party may bring an
action in any court of competent jurisdiction to resolve disputes pertaining to
the validity, construction, scope, enforceability, infringement or other
violations of Patents or other intellectual property rights, and no such claim
shall be subject to arbitration pursuant to Section 12.2. Further, no claim
under any antitrust, anti-monopoly or
12.5    
competition law or regulation, whether or not statutory, shall be subject to
arbitration pursuant to Section 12.2.
12.6    Forecast Dispute Resolution. In the event the Senior Executives are
unable to agree upon (a) the Peak Incremental Net Sales Forecasts in accordance
with Section 4.3(a)(i), or (b) the Subcutaneous Peak Incremental Net Sales
Forecasts, including the methodology to be used to determine the Subcutaneous
Peak Incremental Net Sales Forecasts, in accordance with Section 4.4(c)(ii), or
(c) the Other Product Peak Incremental Net Sales Forecasts, mutatis mutandis,
including the methodology to be used to determine such Other Product Peak
Incremental Net Sales Forecasts, in accordance with Section 4.4(c)(ii), then, in
each case ((a) through (c)), upon the request of either party, the matter will
be referred to a neutral Third Party expert with relevant experience and
expertise (the “Independent Expert”) mutually agreed to by the parties in good
faith (e.g., IQVIA, L.E.K.); provided that if the parties are unable to reach
agreement as to the Independent Expert, then each party shall promptly designate
one neutral Third Party expert with such experience and expertise, and such
experts shall select the Independent Expert by mutual agreement. Within 10 days
following selection of the Independent Expert, each party shall submit to the
Independent Expert such party’s good faith proposal as to (i) the amounts of the
Peak Incremental Net Sales Forecasts pursuant to (a) through (c) above, as
applicable, or (ii) the methodology to be used to determine the Peak Incremental
Net Sales Forecasts pursuant to (b) and (c) above, as applicable, and (iii) such
party’s written argument, not to exceed five pages in length, in favor of the
reasonableness of its proposal. Within 15 days following submission of the
parties’ written proposals to the Independent Expert, the Independent Expert
shall issue a written determination setting forth the Peak Incremental Net Sales
Forecast that it believes is the most reasonable […***…] (the “Expert
Forecast”), and the following shall apply:
(A)    […***…]
(B)    […***…]
(C)    […***…]
If one of the parties fails to submit its proposal within […***…] after the
selection of the Independent Expert, then, […***…], the Independent Expert must
select the latter’s proposal. The proposal selected by the Independent Expert,
or as determined in accordance with (A) through (C) above, shall be final and
binding upon both parties. The parties shall […***…].
13.
MISCELLANEOUS

13.1    Standstill. Mundipharma hereby agrees that, during the Term, it will not
directly or indirectly (including through any Affiliate) acquire beneficial
ownership of any equity securities
13.2    
of Cidara or securities convertible into or exchangeable for such equity
securities, or rights or options to purchase such securities, or acquire the
right to control directly or indirectly voting with respect to any other voting
securities of Cidara (in each case, other than any such securities of Cidara
directly and originally issued by Cidara to Mundipharma or its Affiliate
pursuant to a written agreement between Cidara and Mundipharma or its
Affiliate), without the prior written consent of Cidara, if the effect of such
acquisition would be to entitle Mundipharma to cast directly or indirectly 20%
or more of the voting power in any election of directors of Cidara. For purposes
of the 20% calculation under this Section 13.1, all such securities, rights or
options beneficially owned by Mundipharma (including through Affiliates or
others) shall be treated on an as-exercised and as-converted basis, but such
securities, rights or options beneficially owned by others shall not be so
treated. Mundipharma will not be deemed to have breached this Section 13.1 by
reason of (a) Mundipharma’s acquisition of or merger with a Third Party that
already owns such securities, rights or options or (b) an acquisition of or
merger with Mundipharma by a Third Party that already owns such securities,
rights or options. In such event, however, this Section 13.1 shall still apply
to activities by Mundipharma and its Affiliates after such event.
Notwithstanding the foregoing, the restrictions provided above shall no longer
apply from the earliest of (x) the date Cidara publicly announces that it is
seeking an acquisition or business combination in which Cidara would not be the
surviving entity, (y) the date Cidara publicly announces its entrance into an
agreement or letter of intent with a Third Party other than Mundipharma (or any
of its Affiliates) which provides for the acquisition or business combination
with Cidara or any of its Affiliates in which Cidara would not be the surviving
entity, or (z) the date a Third Party commences a tender offer for all or some
lesser portion of Cidara’s common equity that would result in a change of
control in Cidara; provided, however, that, in each case, if such efforts or
activities cease without any such proposed transaction having been consummated,
then the restrictions set forth in the preceding paragraph of this Section 13.1
shall again be applicable.
13.3    Rights Upon Bankruptcy.
(a)    Section 365(n). The parties acknowledge and agree that all rights and
licenses granted under or pursuant to this Agreement to Mundipharma or Cidara
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code and other similar foreign laws, licenses of rights
to “intellectual property” as defined under Section 101 of the United States
Bankruptcy Code or other similar foreign laws. The parties agree that the
parties shall retain and may fully exercise all of their rights and elections
under the United States Bankruptcy Code (or any comparable provision of the laws
applicable to bankruptcies or insolvencies), and other similar foreign laws. The
parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against a party under the United States Bankruptcy Code, the
non‑debtor party shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property and the same, which, if not already in the non‑debtor
party’s possession, shall be promptly delivered to it (a) upon any such
commencement of a bankruptcy proceeding upon the non‑debtor party’s written
request therefor, unless the debtor party continues to perform all of its
obligations under this Agreement or (b) if not delivered under clause (a) above,
following the rejection of this Agreement by or on behalf of the debtor party
upon written request therefor by the non‑debtor party.
(b)    […***…]
(i)    […***…]
(ii)    […***…]
(1)    […***…]
(2)    […***…]
(iii)    […***…]
13.4    Governing Law. This Agreement and any disputes, claims, or actions
related thereto shall be governed by and construed and enforced in accordance
with the laws of the State of New York, USA, without regard to any conflicts of
law provisions thereof that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction. The parties
agree to exclude the application to this Agreement of the United Nations
Convention on Contracts for the International Sale of Goods.
13.5    Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, is both a final expression of the parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all matters contained
13.6    
herein. This Agreement may only be modified or supplemented in a writing
expressly stated for such purpose and signed by an authorized representative of
each party.
13.7    Relationship Between the Parties. The parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the parties. Neither party is a legal representative of the
other party, and neither party shall assume or create, or purport to assume or
create, any obligation, representation, warranty or guarantee, express or
implied, on behalf of the other party for any purpose whatsoever.
13.8    Non-Waiver. The failure of a party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by an authorized representative of
such party.
13.9    Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either party without the prior written consent of the other party
(which consent shall not be unreasonably withheld conditioned or delayed);
provided, however, that either party may assign this Agreement and its rights
and obligations hereunder without the other party’s consent:
(a)    in connection with the transfer or sale of all or substantially all of
such party’s business related to Compound and Product to a Third Party […***…],
whether by merger, sale of stock, sale of assets or otherwise, provided that in
the event of a such transaction (whether this Agreement is actually assigned or
is assumed by the acquiring party by operation of law (e.g., in the context of a
reverse triangular merger)), provided that:
(i)    the acquiring Third Party provides written confirmation to the other
party of such Third Party’s agreement to be bound by and to comply with the
terms of this Agreement;
(ii)    intellectual property rights of the acquiring party to such transaction
(if other than one of the parties to this Agreement) shall not be included in
the technology licensed hereunder or otherwise subject to this Agreement; and
(iii)    notwithstanding any other provision of this Agreement to the contrary,
Section 4.6 shall not apply to any Anti-Fungal Product that is: […***…];
provided, however, that, in each case ((A), (B) and (C)), […***…]. For clarity,
however, in the event of such acquisition, Section 4.6 shall continue to apply
to any Anti-Fungal Product that was […***…]; or
(b)    to an Affiliate of such party, provided that the assigning party shall
remain liable and responsible to the non‑assigning party hereto for the
performance and observance of all such duties and obligations by such Affiliate.
For purposes of Section 13.7(a), […***…].
The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties, and the name of a party appearing herein shall be deemed to include the
name of such party’s successors and permitted assigns to the extent necessary to
carry out the intent of this section. Any assignment not in accordance with this
Agreement shall be void.
13.10    No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.
Without prejudice to the foregoing, the parties agree […***…]; provided that the
limitations of liability set forth in this Agreement shall […***…].
13.11    Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.
13.12    Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by
13.13    
prior written notice to the other. Notice shall be deemed sufficiently given for
all purposes upon the earliest of: (a) the date of actual receipt; or (b) if
delivered by overnight courier, the next Business Day the overnight courier
regularly makes deliveries.
If to Mundipharma:
Mundipharma Medical Company
Par La Ville Place
14 Par La Ville Road
Hamilton HM08
Bermuda


Attention: […***…], General Manager
Telephone: […***…]


With a copy to:
Mundipharma International Limited
Unit 196 Cambridge Science Park
Milton Road
Cambridge CB4 0AB
United Kingdom


Attention: General Counsel
Telephone: […***…]


If to Cidara:
Cidara Therapeutics, Inc.
6310 Nancy Ridge Drive, Suite 101
San Diego, CA 92121
USA
Attention: Chief Executive Officer
Telephone: […***…]


With a copy to:
Cidara Therapeutics, Inc.
6310 Nancy Ridge Drive, Suite 101
San Diego, CA 92121
USA
Attention: General Counsel
Telephone: […***…]



13.14    Force Majeure. Each party shall be excused from liability for the
failure or delay in performance of any obligation under this Agreement if such
failure is caused by reason of any event beyond such party’s reasonable control
including but not limited to acts of nature, fire, flood, explosion, earthquake,
or other natural forces, war, civil unrest, acts of terrorism, accident,
destruction or other casualty, any lack or failure of transportation facilities,
any lack or failure of supply of raw materials, or any other event similar to
those enumerated above. Such excuse from liability shall be effective only to
the extent and duration of the event(s) causing the failure or delay in
performance and provided that the party has not caused such event(s) to occur.
Notice of a party’s failure or delay in performance due to force majeure must be
given to the other party within 30 days after its occurrence. All delivery dates
under this Agreement that have been affected by force majeure shall be tolled
for the duration of such force majeure.
13.15    Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. The word “including” (and variations thereof) as
used in this Agreement means including, without limiting the generality of any
description preceding such term, and the word “or” has the inclusive meaning
represented by the phrase “and/or.” Unless otherwise specified, references in
this Agreement to any Article shall include all Sections, subsections and
paragraphs in such Article, references to any Section shall include all
subsections and paragraphs in such Section, and references in this Agreement to
any subsection shall include all paragraphs in such subsection. All references
to days in this Agreement shall mean calendar days, unless otherwise specified.
Ambiguities and uncertainties in this Agreement, if any, shall not be
interpreted against either party, irrespective of which party may be deemed to
have caused the ambiguity or uncertainty to exist. This Agreement has been
prepared in the English language and the English language shall control its
interpretation. In addition, all notices required or permitted to be given
hereunder, and all written, electronic, oral or other communications between the
parties regarding this Agreement shall be in the English language.
13.16    Counterparts. This Agreement may be executed in counterparts, including
by transmission of facsimile or PDF copies of signature pages to the parties or
their representative legal counsel, each of which shall be deemed an original
document, and all of which, together with this writing, shall be deemed one
instrument.
[Remainder of this page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have duly executed this Collaboration and
License Agreement as of the Effective Date.
Mundipharma Medical Company
Cidara Therapeutics, Inc.
By:   


Name:    


Title:   


By:   


Name:    


Title:    










Exhibit A
Cidara Patents
[…***…]





Exhibit B
Global Development Plan
[…***…]





Exhibit C
JSC Dispute Resolution Matrix re Key Matters
[…***…]




16.

--------------------------------------------------------------------------------






Exhibit D
CMC Development Plan
[…***…]









--------------------------------------------------------------------------------






Exhibit E
Lead Compound


leadcompound.jpg [leadcompound.jpg]









--------------------------------------------------------------------------------






Exhibit F
Mundipharma Territory Plan
[…***…]







--------------------------------------------------------------------------------






Exhibit G
Key Supply Terms
[…***…]







--------------------------------------------------------------------------------






Exhibit H
Form of Press Release
mundipharmalogoa01.jpg [mundipharmalogoa01.jpg]cdtxlogo.jpg [cdtxlogo.jpg]




Cidara Therapeutics and Mundipharma Form Strategic Partnership to Develop and
Commercialize Rezafungin


Collaboration combines strengths to develop and commercialize life-saving
antifungal treatment and prophylaxis, an area of high unmet medical need


Mundipharma acquires exclusive rights to develop and commercialize rezafungin in
all markets outside of the United States and Japan, which will be retained by
Cidara


Cidara to receive upfront payment of $30 million and equity investment of $9
million, co-development funding, development milestones and tiered royalty
stream


Total transaction value could exceed $568 million


Cidara to host conference call today at 8:00 a.m. ET/5:00 a.m. PT


SAN DIEGO, CA AND CAMBRIDGE, UK, September 3, 2019 – Cidara Therapeutics, Inc.
(Nasdaq: CDTX) and Mundipharma announced today that they have entered into a
strategic partnership to develop and commercialize rezafungin for the treatment
and prevention of invasive fungal infections. Rezafungin is a novel, once-weekly
echinocandin antifungal being developed for the first-line treatment of
candidemia and invasive candidiasis as well as for the prophylaxis of invasive
fungal infections in patients undergoing allogeneic blood and marrow
transplantation, for which no new therapies have been approved in over 13 years.


The partnership agreement follows Cidara’s recent announcement of the successful
completion of its STRIVE B Phase 2 trial. Under the terms of the agreement, in
exchange for granting Mundipharma exclusive commercialization rights to
rezafungin outside the U.S. and Japan, Cidara will receive a $30 million upfront
payment and Mundipharma will make a $9 million equity investment in Cidara.
Cidara will also receive an additional $42 million in near-term funding to
support the global Phase 3 ReSTORE and ReSPECT trials for the treatment and
prevention of fungal infections. In addition, Cidara is eligible to receive
development, regulatory





--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




and commercial milestone payments, representing a total potential transaction
value of $568 million plus double-digit royalties. Cidara will continue to lead
the ongoing global Phase 3 development programs for rezafungin with the support
of Mundipharma. The companies may pursue additional indications or formulations
of rezafungin.


“This is a transformational collaboration for Cidara, and we look forward to
working closely with our colleagues at Mundipharma, a highly successful,
profitable company with a commercial presence spanning 120 markets worldwide and
annual sales exceeding €2 billion,” said Jeffrey Stein, Ph.D., President and
Chief Executive officer of Cidara. “Mundipharma is particularly well positioned
globally with established hospital and hematology/oncology business units to
fully leverage the commercial potential of rezafungin. Through this partnership,
both companies fully commit to advancing rezafungin and helping to save the
lives of patients who are highly vulnerable to these deadly infections.”


“By partnering with Cidara on rezafungin, we continue to serve our purpose - to
move medicine forward,” said Alberto Martinez, Ph.D., M.B.A., President and
Chief Executive officer of Mundipharma. “In a world where antifungal resistance
is posing a major threat to the lives of vulnerable immunocompromised patients,
rezafungin shows promise to address a major unmet medical need as well as
potentially providing a wider spectrum of efficacy in a more convenient
administration schedule. With our proven commercial excellence we are confident
that we will maximize the potential of this differentiated and innovative asset.
Rezafungin will be a significant addition to our pipeline that integrates well
with our overall portfolio and sales force capabilities. We are excited to work
with the team at Cidara to deliver such an important medicine to patients around
the world.”


Conference Call and Webcast
Cidara management will host a conference call and webcast at 8:00 a.m. ET/5:00
a.m. PT today. The live call may be accessed by dialing (844) 358-8763 for
domestic callers and (703) 736-7375 for international callers and entering the
conference code: 6567991. The webcast will be made available on Cidara’s website
at www.cidara.com under the Investors tab in the Events section. Following the
live audio webcast, a replay will be available on Cidara's website.


About Invasive Fungal Infections
Invasive fungal infections (IFIs) represent a serious threat to millions of
patients worldwide, resulting in more than 1.5 million deaths annually and
mortality rates ranging from 15 to 65 percent. These infections continue to be a
global health issue, especially for critically ill patients in hospitals and
patients with compromised immune systems, including cancer and transplant
patients. Approximately 90 percent of IFI-related deaths are associated with
Candida, Aspergillus, and Pneumocystis.


H-2

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.






About Rezafungin
Rezafungin is a novel echinocandin antifungal and the only once-weekly drug
candidate being developed for the first-line treatment and prevention of serious
invasive fungal infections. Rezafungin has a unique pharmacokinetic profile with
a prolonged half-life and front-loaded plasma exposure which, in contrast to all
other echinocandins, allows for once-weekly IV therapy for inpatient and
outpatient use. The U.S. Food and Drug Administration (FDA) has designated
rezafungin as a Qualified Infectious Disease Product (QIDP) with Fast Track
status and orphan drug designation related to its use in the treatment of
candidemia and invasive candidiasis.


About Cidara Therapeutics
Cidara is a clinical-stage biotechnology company focused on the discovery,
development and commercialization of novel anti-infectives that have the
potential to transform the standard of care and save or improve patients’ lives.
Cidara is currently advancing its novel echinocandin antifungal, rezafungin
acetate, in a Phase 3 clinical trial for the first-line treatment of candidemia
and/or invasive candidiasis (ReSTORE) and plans to commence a second Phase 3
trial of once-weekly rezafungin for prophylaxis against invasive fungal
infections in patients undergoing allogeneic blood and marrow transplantation
(ReSPECT) initially in Europe and Canada. In addition to its robust rezafungin
clinical program, Cidara is applying its proprietary Cloudbreak® platform to
develop antiviral conjugates (AVCs) for the prevention and treatment of
influenza and other viral diseases. The Cloudbreak platform is designed to
discover compounds that both directly kill pathogens and direct a patient’s
immune system to attack and eliminate pathogens. Cidara is headquartered in San
Diego, California. For more information, please visit www.cidara.com.


About Mundipharma
Mundipharma is a global network of privately-owned independent associated
companies whose purpose is to move medicine forward.
With a high performing and learning organisation that strives for innovation and
commercial excellence through partnerships, we successfully transformed and
diversified our portfolio of medicines to create value for patients, payers and
wider healthcare systems across important therapeutic areas such as Diabetes,
Respiratory, Oncology, Pain and Biosimilars.
For more information please visit: www.mundipharma.com


Forward-Looking Statements
Statements contained in this press release regarding matters that are not
historical facts are "forward-looking statements" within the meaning of the
Private Securities Litigation Reform Act


H-3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




of 1995. Because such statements are subject to risks and uncertainties, actual
results may differ materially from those expressed or implied by such
forward-looking statements. Such statements include, but are not limited to,
statements relating to the transformational nature and value of Cidara’s
collaboration with Mundipharma, Cidara’s ability to develop new anti-infectives
that are innovative or address unmet needs, including Cidara’s ability to
successfully complete the ReSTORE and ReSPECT Phase 3 clinical trials, Cidara’s
ability to complete development of, obtain regulatory approval for and
commercialize rezafungin including Cidara’s ability to receive milestone
payments for the achievement of development milestones, the potential for
rezafungin to successfully treat or prevent invasive fungal infections and
represent an improvement over current approaches, and the ability of Cidara’s
Cloudbreak program to successfully identify and develop product candidates to
prevent and/or treat viral diseases, and other diseases. Risks that contribute
to the uncertain nature of the forward-looking statements include: the success
and timing of Cidara’s clinical trials; regulatory developments in the United
States and foreign countries; changes in Cidara’s plans to develop and
commercialize its product candidates; Cidara’s ability to obtain additional
financing; Cidara’s ability to obtain and maintain intellectual property
protection for its product candidates; and the loss of key scientific or
management personnel. These and other risks and uncertainties are described more
fully in Cidara’s most recent filings with the United States Securities and
Exchange Commission. All forward-looking statements contained in this press
release speak only as of the date on which they were made. Cidara undertakes no
obligation to update such statements to reflect events that occur or
circumstances that exist after the date on which they were made.




CIDARA - INVESTOR CONTACT:
Robert H. Uhl
Westwicke Partners, LLC
Managing Director
(858) 356-5932
robert.uhl@westwicke.com


CIDARA - MEDIA CONTACT:
Andrea Cohen
Sam Brown Inc.
(917) 209-7163
andreacohen@sambrown.com


MUNDIPHARMA - MEDIA CONTACTS:
Helen Laurence
Makara Health Communications Limited
+44 (0) 23 81 247 327
helen@makarahealth.com




H-4

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.




Patrice Grand
Mundipharma
+44 (0) 1223 397 890
patrice.grand@mundipharma.com
###




H-5